Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 1 of 115




                             PX 5
               D eclaration ofA m anda W ilson
       FederalTrade C om m ission D ata A nalyst
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 2 of 115




                        D ECLA R ATION O F A M A NDA LOR USSO W ILSO N
                                       Pursuantto 28U.S.C.j1746
             1,Am anda Lonzsso W ilson,hereby statethatlam over18 yearsofage and have personal

      knowledge ofthe factssetforth below . lfcalled asaw itness, lcould and w ould testify as

      follows:

                    lam currentlyemployedbytheFedexalTradeCommission(%TTC'')asaData
      Analystin itsBureau ofConsum erProtection'sDivision ofConsum erResponse and Operations.

      M y businessaddressis600 PennsylvaniaA ve.,N .W .,W ashington,D .C.20580.

                    Igraduated from Jam esM adison University in Hanisonburg,VA in 2010 w ith a

      BachelorofScience degree in M athem atics and a m inorin Com puterScience.

                    BeforeIjoinedtheFTC,lwasemployedbytheDepartmentofDefense,wherel
      was a SeniorD ataAnalystfrom June 2010 to February 2018. M y role attheD oD involved

      analyzing Navy financialand personnelda< forauditing purposes.

                    lhave w orked asa Data Analystatthe FTC sinceFebnlary 2018. ln this

     capacity,m y prim ary dutiesinvolve designing,im plem enting,and evaluating analysistesting on

     varioustypesofdata sets. lalso assisttrialattorneysand investigatorsw ithin the Bureau of

     Consum erProtedion w ith analyzing data sets and creating sum m aries.

                    Atboth the FTC and D oD ,lhave regularly used,and received professional

     trainingintheuse otldatabasemanagementandquerytools,including M icrosoftExcel,IDEA,
     and Tableau. Excelisan electronic spreadsheet,which can store data and containstoolsto

     analyze data. IDEA isa data analysistoolthatensuresdata integrity and isused to consolidate

     and analyze inform ation.Tableau isa datavisualization sof4w are thatprovidestoolsto

     transfonn raw data into easy-to-understand visualsand graphics.
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 3 of 115




             6.      ln Septem ber2019,1wasassigned to analyze data on the m atterinvolving O n

      PointGlobalLLC.lworkedinconjunctionwithMr.VincentLaw,afellow FTC dataanalystin
      m y Division. During the course ofcom pleting thisassignm ent, Iobtained information and data

      from M r.Law to com plete m y analysis.

                                          C reditCard D ata Analysis

                     ln September2019,1analyzed two Excelfilescontaining certain transaction

      inform ation Visa and M astercard provided to the FTC .

                     Thetwo Excelspreadsheetswere entitled:çtW orking Copy ofV lSA 00001-00077''

      and:611.
             E)4(
                219205(USandNon-USM erchantAcquirersl.xlsx''.Thefirstspreadsheetcontained
      data obtained from Visa and the second spreadsheetcontained data obtained from M astercard.

      Thesedatasetscontainedinformationaboutmerchantaccountsidentitiedwiththesubjectsofthe
      On PointGlobalLLC investigation.

                     1reviewedtheVisaspreadsheet(tçVISA00001''),whiehincludedasingletab
      with4,219rowsofdata.IalsoreviewedtheM astercardspreadsheet(IIUSandNon-US
      M erchantAcquirers''),which included fourtabsand eachtabcontainedbetween 1,107and 1,949
      row sofdata.

                     M s.W aldrop identified therelevantm erchantdescriptors and data to be analyzed

      in each spreadsheet. Specitically,sherequested:

                            The totalvolum e,by countand by dollaram ount,ofboth salesand

            chargebacks foreach identitied m erchantdescriptorw ithin theV isa dataset.

                     b.     Thetotalvolum e,by countand by dollaram ount,ofsales, credits,and

            chargebacksfor each identitied m erchantdescriptorwithin the M astercard dataset;
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 4 of 115




                            Theratiosby count,ofchargebacksto salesand creditsto sales, foreach

             identitied m erchantdescriptor.

              1l.    lused Exceland IDEA to analyze the Visa and M astercard data and provide the

      requested sum m ariesto M s.W aldrop. First,1perfonned nam enorm alization on the

      spreadsheets,which involvescorreding m isspellingsorpartialnam es,so the linesofdata can be

      accurately grouped.N on-relevantm erchantnam es,asidentified by M s. W aldrop,were

      rem oved.

             12.    Ithen used Excelto createpivottables,which are a feature ofExcelthatcount

      and sum grouped data. lused Excel'spivottable toolto identify thetotalnum berofsales,

      credits,and chargebacks,and theirtotaldollarvolum e. lalso used thepivottable toolto break

      dow n the databy m erchantnam e and tim eperiod. lthen created chartsdisplaying the

      inform ation lgathered from the pivottablesaboutsales, chargebacks,and chargeback ratiosfor

      each credit-card netw ork.

                    A tnle and correctcopy ofthe chartlcreated sum m arizing the data in the Visa

      spreadsheetis attached hereto asAttachm entA .

             14.    A true and correctcopy ofthe chartlproduced summ arizing thedata in the

      M astercard spreadsheetisattached hereto asAttachm entB.

                    W ithin the V isa transaction data,there w ere a totalnum berof38,217 chargebacks

      and 3,423,648 sales,w ith atotalchargeback-to-salesratio of 1.1% from A pril2016 to A pril

      2019.In addition,therewasatotalam ountof$508,855.33 in chargebacksand atotalamountof
      $36,656,447.04 in sales.SeeAttachmentA at1.TheVisatransaction datawasalso summ arized
     by m erchantnam e,year,and m onth in orderto identify the chargeback-to-salesratio overtim e.

     See Attachm entA at2-27.
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 5 of 115




             16.    W ithin the M astercard transaction data,therew ere a totalnumberof4,217

      chargebacks,20,346 credits,and 241,791 sales, w ith a totalchargeback-to-salesratio of 1.7%

      from April2016toM ay2019.ln addition,therewasatotalamountof$54,515.19in

      chargebacks,$230,464.33 in credits,and $2,568,680.18 in sales.SeeAttachmentB atl The  .



      M astercardtransaction datawassummarizedby merchantname, year,and m onth in orderto

      identify the chargeback-to-salesratio overtim e. SeeA ttachm entB at2-10.

                    W ithin the M astercard debittransaction data,therew ere atotalnum berof5,100

      negative tlN etTransactions''and 64,782 positive ttNetTransactions,''with a totalnegative-to-

      positiveratioof8% .ln addition,therewasatotalof$61,305.09 innegativettNetTransaction''

      amountsand atotalof$682,569.25 in positivettNetTransaction''amounts.SeeAttachmentB at



                    lalso review ed 64 lettersV isa produced in responseto theFTC'S CID . ln the

      letters,Visa notified banksthatm erchantaccountsthey were holding had exceeded chargeback

      thresholdsundertheû%Early W arning Tim eline''orçtstandard Tim eline''ofthe V isa Chargeback

      M onitoring Program (VCM P).Attached hereto asAttachm entC isachartsummarizingthe
      letters,including the m onth and year, m erchantnam e,chargeback count,and chargeback-to-sales

      countratio identified in each letter.(Notethatcertain merchantnam esappeared inlettersto
      multiplebarlks.) AlsoattachedheretoasAttachmentD areexamplesoflettersVisaproducedto
      the FTC.

                                         C onsum er C om plaintA nalvsis

             l9.    Aspartofm y dutiesasa data analystattheFTC,Iregularly pulland analyze

     com plaintscontained in the Consum erSentineldatabase. Thisdatabase, operated by theFTC,

     containsconsum ercom plaintsreceived from tw o m ain sources:consum erswho directly contact
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 6 of 115




      theFTC,bymail,telephone,orthroughtheFTC'Swebsitetwww.ftc.covl;andcomplaints
      folw arded by other1aw enforcem entagenciesand consum erprotection organizationsfrom

      around thew orld. These include,forexam ple,the BetterBusinessBureau.

                       Am ong otherfieldsofinform ation provided by com plainants,the Consum er

      Sentineldatabase includesfields identifying the com plaintdate,amountpaid, subjectlocation,

      and inform ation aboutthe com plainant,including age and location. Consum erSentineldatabase

      also stores inform ation fora iûcom m ents''field, which norm ally containsnarrativeinform ation

      provided by the com plainantwhile subm itting the com plaint. Nota11com plaintsinclude data in

      each field.

                       ln April2019,M s.W aldrop asked M r.Law,a fellow data analysistattheFTC ,

      thathe:(l)identifyandretrieveconsumercomplaintsfrom ConsumerSentinelrelatedtothe
      targetsoftheOnPointGlobalLLC investigation'
                                                ,and(2)summarizethecontentofthe
      com plaints.

             22.       M s.W aldrop provided the follow ing listofcom pany U RLSand com pany nam es

      t0 uSC a.SSearch Param eters:

                     ftaddress-change.org''                          Eçdriver-guides.org''
                     çtaddresschangesew ices.org''                   Etdriverlicenseonline.org''
                     ççalldriverslicense.com ''                      ç6driverlicenseservice.org''
                     élcarregistration.org''                        tsdriverslicenseadvisors.org''
                     ttcar-registration.org''                        ttdriverslicenseassistance.org''
                     ttcaaegistrationadvisors.org''                 ttdrivers-license-assistance.org''
                     ççcaaegistrationassistance.org''               tçdriverslicenseonline.org''
                     éçcaaegistrationsim plifed.org''               Ktdriverslicenses.org''
                     ttcaaegistrationsonline.com ''                 tçdrivers-licenses.org''
                     ççcaaegistrationsonline.org''                  ttdriverslicensesew ices.org''
                     itcar-title.org''                              ttdrivers-license-sew ices.org''
                     ttcartitles.org''                              ttdriverslicensesonline.org''
                     tçcdldriverslicenses.org''                     ttdriverslicensetoday.com ''
                     Etchangeaddressonline.org''                    ttdriversservices.org''
                     çfdiscoverdrivinginfo.com ''                   ttdrivers-services.org''
                     Eçdiscoverdrivinginfo.org''                    ttdrivingeducationinfo.com ''
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 7 of 115




                 çtdrivingeducationinfo.org''             79. ççioridadriverslicenses.org''
                 ttfishinglicense.org''                   80. ççgeorgiadriverslicenses.org''
                 tttishingresources.org''               ' 8l. Etm assachuseûsdriverslicense.org''
                 Eçgetcarregistration.org''               82. ttm iM esotadriverslicense.org''
                 tt
                     etdriverslicense.org''               83. Eçm ississippidriverslicense.org''
                 ttgetdrivers-license.org''               84. ttm issouridriverslicense.org''
                 ttgetvehicleregistration.org''           85. çtnebraskadriverslicense.org''
                ttlicense-driver.com ''                   86. ççnevadadriverslicense.org''
                 ttlicense-driver.org''                   87 ttnewl'erseydriverslicense.org''
                ttlicenseguides.org''                     88. ttnewm exicodriverslicense.org''
                tûlicense-guides.org''                    89. ççnodhcarolinadriverslicense.org''
                ççm otorcycle-licenses.org''              90. ççohiodriverslicense.org''
                ççm ovingaddresses.org''                  91. Ktoklahom adriverslicense.org''
                i<m ycarreg.org55                         92 ttoregondriverslicense.org''
                tim ycar-reg.org35                        93. ttpennsylvaniadriverslicenses.org''
                Eçm ycartitles.com ''                     94. iisouthcarolinadriverslicense.org''
                çtm ydriverlicense.org''                  95. ççte> esseedriverslicense.org''
                tEm ydriverlicenses.org''                 96. tttexasdriverslicenses.org''
                tçm ydriver-licenses.org''                97. ttutahdriverslicense.org''
                &:m ydriverservices.org''                 98. çivirginiadriverslicense.org''
                ççm y-drivers-license.org''               99. ççwashingtondriverslicense.org''
                ''onlinecaaegistration.org''              100. k%w isconsindriverslicense.org''
                ttonlinedriverslicenses.org''             10l. çtalabam adriverslicense.org''
                ûçonline-drivers-licenses.org''           102. ççarizonadriverslicense.org''
                G:Postaladdresschange.org''               103. Etarkansasdriverslicense.org''
                çiregisterm yvehicle.org''                104. çkconnecticutdriverslicense.org''
                Eçregistrationtags.com ''                 105. ûçidahodriverslicense.org''
                itregistrationtags.org''                  106. ttindianadriverslicense.org''
                Ekrenewregistrations.org''                107. ktiow adriverslicense.org''
                ççthedriversinfo.com ''                   108. ççkansasdriverslicense.org''
                Eçthedriverslicense.com ''                109. Eçlouisianadriverslicense.org''
                Gtthelicensedriver.org''                  l10.::9283-5502 QuebecInc.''
                ççtim etodrive.org''                     111. tkA vantiM edia LLC''
                tû
                  vehicleregistrationauthority.com ''    112. ûûBella Vista M edia Ltd.''
                ttvehicleregistrationonline.org''        113. ttBlackbird M edia LLC''
                ççvehicle-registrations.org''            l14. çtBoom erang lnternationalLLC''
                ççvehicleregistrationsonline.com ''      ll5. ççBoratM edia LLC''
               EEvehicleregistrationsonline.org''        116. EtBronco H oldings Fam ily LP''
               tt
                  yourdriverstips.com ''                 1l7. tlcam bridgeM edia LLC''
               EE
                  yourdrivinginfo.com ''                 118.çtcam bridgeM edia SeriesLLC''
               6$yourdrivingtips.com ''                  119. ûçcham etz M edia LLC''
               ttthelicensedriver.com ''                 120. fçchelsea M edia LLC''
               Etdm v com ''                             121. çf hinuch ServicesLLC''
               ttcaliforniadrivers.org''                 122. CCD G DM V LLC''
               ttcoloradodriverslicenses.org''           123. (EDM V W eb M anagementlnca''
               dtm au landdriverslicense.org''           124. tsDom ain Devclopm entStudiosLLC''
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 8 of 115




             125. ttEagleM edia LLC''                       l39. 6torange BlueM edia Ltd.''
             126. ttFalcon M edia LLC''                     140. Er range GroveLLC''
             127. ttFinalDraftLtd.''                        141. tTBJM edia LLC''
             128. 6EGN R M edia LLC''                       142. çipirate M edia LLC''
             129. Eflssue Based M edia LLC''                143. tTJ Groove M edia LLC''
             130. tç-
                    laco Beach M edia Ltd.''                144. Eçpura Vida RealEstate LLC''
             131. <t em on Tree HoldingsLtd.''              145. ttshadow M edia LLC''
             132. tt icense Am erica H oldingsLLC''         146. ttsltylarM edia LLC''
             133. tt icense Am erica M anagem entLLC''      147. tt-
                                                                   l-ag M edia LLC''
             134. çtl-icense Am erica SeriesLLC''           148. ttversusN etwork Ltd.''
             135. ûEl-icense AssistLtd.''                   149. ççvery Busy M edia LLC''
             136. ttLicense GlobalLtd.''                    150. tûW altham TechnologiesLLC''
             137. tûM acallan M edia LLC''                  151. tkW asabiM edia LLC''
             138. ttM atzoh M ediaLLC''                     152. tûYam azakiM edia LLC''


                    M r.Law ran these com pany URLSand nam es assearch tenusthrough the

      Consum er Sentineldatabase to identify and pulla setofcom plaintsthatm atched these term s.

      M r.Law then sentM s.W aldrop a listofal1company nam esassociated w ith the com plaintsthat

      m atched the search term s,which induded companiesthatwere associated w ith com plaintsabout

      certain URLSthatw ere noton M s.W aldrop's listofcompany nam es. M s.W aldrop then

      identifiedfalsepositives(i.e.,companiesthatweredeemedirrelevanttotheinvestigation's
      targets)andMr.Law removedcomplaintsassociatedwithsuchcompanies,thusidentifyingthe
      setofrelevantcom plaints. ln total,M r.Law 'ssearch identified 953 relevantcom plaints

      associated w ith the com pany Ultt,sand namesidentified in Paragraph 22.

            24.     ln Septem ber2019,M r.Law sentthe data setofrelevantcom plaints to m e. 1then

      loaded the data into Tableau,adatavisualization softw are,to identify thetotalnum berof

      com plaints,the totalnum berofcom plaintsby reported com pany state,and thetotalnum berof

      complaintsby reported consum er location. A true and correctcopy ofthe visualsum m ariesl

      created using Tableau isattached hereto as Attachm entE .
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 9 of 115




                     Using Tableau,lsum m arized the m ostfrequentcom pany nam es,em ails,and

      websitesfrom the com plaintsinto variousGkword clouds''. The resulting w ord cloudsare

      presented on the rightside ofpage 1 ofAttachm entE. A w ord cloud sum m ary presentsm ore

      frequentwordsand phrasesin largertext,and less-frequentw ordsand phrasesin sm allertext.

      Any wordsand phrasesthatappearin lessthan six recordsdo notappearin thew ord clouds.

            26.      Ialso used Tableau to read com plaints and identify com m only used words and

      phrasesin the com m entsfield. lthen review ed the identified wordsand phrasesusing 10 rounds

      ofcode-review -recode procedure to detectpattem s in the com m entsfieldsand theirfrequencies.

      The three categoriesofw ords and phrasesthat1identified ascom m on,regardlessof

      capitalization,are asfollow s:

                             DM V Services: ttliscense'' ttlicense'' ttlicence'' ççlicense'' tûlisence''

             ûçlucense'',tEDL'',:çd1-iving record'',EEdriverrecord'',ttid card'',çGid card'',ttre8istration'',

             çtregister'''ttag'',ttitle'''ççbillofsale''7Eçbackground check''

                     b.      W ebsite'
                                     . 66#overnm entsite'',tt#ovem m entw eb'',ççstatew eb'',EEstate site'',

              poses as , pose as , m poster , m postor , m person , o c                       ,o                 ,

             çtgoverm entw eb'',GtD M V'','tRM V '',ttl)ePartm entofM otorV ehicle'',fr eptofM otor

             Vehicle''

                             Fishine/lluntine:Ssfish'' lçhunt''

                     A sum m al'y ofthe com m on w ords and phrases described in Paragraph 26 and the

      associated countsfortheiroccurrence in thecom plaintsdatasetispresented atthe top ofpage 3

      ofAttachm entE.
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 10 of
                                     115




         28.      W ithin Excel,lused a random ization formulato extractsix complaintcom m ent

    fieldsatrandom . These random ly chosen complaintsare presented atthebottom ofpage 3 of

    Attachm entE.


          1declareunderpenaltyofperjurythattheforegoingistrueandcorrecttothebestofmy
    know ledge.

                                                                 e.            *'



    D ated:N ovember27,2019
                                                            Am an a Lorusso W ilson
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 11 of
                                     115




                             A ttachm entA
              Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 12 of
'
                                                   115
                                                    .     : ..       .
                                     # *.       .z#         e #e , *   ': ''.
               *
                   .   . '' :   #                       . :*.              *                ê                 4
     REGISTERMYVEHICLE.
                      ORG-ID                                       145         -    $2,402.16                    $0.00
      MYCARREG.ORG -UK                       3.0%                 577      19,399 $13,259.46              $445,709. 06
      MYDRIVERLICENSES.ORG -UK               2.5%               1,020      40,981 $23,156.65              $898,338. 78
     DRIVERSSERVICES.ORG -UK                 2.4%                 188       7,703  $4, 314.60            $176,783.85
     ONLINECARREGISTRATION.ORG -FL           2.4%                 798      33,064  $9,444.24              $334,687. 49
     GEW EHICLEREGISTRATION.ORG -SC          2.2%                 90l      41,787 $10,991. 33            $405,107.46
     CARREGISTRATIONSIM PLIFIED -FL          1.7%                 193      11,667  $2,399. 85            $119,628.63
     REGISTERMW EHICLE.ORG -MA               1.6%                  80       4,867    $876. 21              $49,069.91
     LICENSE-DRIVER.COM -OR                  1.6%                  68       4,144    $769. 32              $40,429.89
     CARREGISTRATION.ORG -MA                 1.6%                 687      42.555  $7,396.26             $438,775.34
     LICENSE-DRIVER.COM -FL                  1.6%                 150       9,370  $1,580.54               $96,503.91
     CARREGISTRATION.ORG -FL                 1.6%                 789      49,315 $8,138.37              $499,571.63
     MYCAR-REG,ORG -LA                       1.6%                  17       1,067    $180.84               $10,290.90
     CARREGISTRATIONASSISTANCE-FL            1.5%                 683      44,640 $7,856.45              $452,280.  95
     CARREGISTRATIONADVISORS.ORG -FL        1.5%                  384      25,126  $4,131.30             $249, 445. 56
     DISCOVERDRIVINGINFO.COM -FL             1.5%                  88       5.833    $748.13               $61,414.68
     DRIVERSLICENSESONLINE.ORG -CA          1.5%                  286      19,056  $4,606.42             $232,770.  06
     MYCARREG.ORG -FL                       1.5%                  35l      23,962  $3,569.60             $244,600.02
     DRNERSLICENSESONLINE.ORG -FL           1.4%                  588      41,064  $8,499.17             $466,531.  98
     REGISTERMYVEHICLE.ORG -FL              1.4%                  216      15,192      $2,395,92         $157,159.68
     GETCARREGISTRATION.ORG -FL             1.4%                  846      60,477      $8,949.72         $605,257.00
     GETDRIVERS-LICENSE.ORG -FL             1.4%               1,026         73,669   $11,973.25         $717,582.78
     DRIVINGEDUCATIONINFO.COM -FL           1.3%                  32          2,438      $302.69           $25,351.36
     RENEW REGISTRATIONS.ORG -FL            1.3%                 204         15,791    $2,148.06         $158,655.69
     DRIVERLICENSEONLINE.ORG -LA            1.3%                 566        43,957     $6,846.58         $413,970.64
     DRiVERSSERVICES.ORG -OR                1.3%                 595        47,039     $7,274.20         $477,702.59
     DRIVERSLICENSES.ORG -FL                1.2%                  27          2,171        $217.75         $22,304.84
    MY-DRIVERS-LICENSE.ORG -MA              1.2%                 189        15,370      $2,176.22        $148,240.98
    DRIVERSLICENSEADVISORS.ORG -OR          1.2%                  98          8,049     $1,193. 05        $75,610.93
    DRIVERSLICENSEONLINE.ORG -FL            1.2%                 310        25,603      $3,635.13        $247,344. 20
    REGISTRATIONTAGS.COM -FL                1.2%                 1l8        10,140      $1,148.84        $105,010. 50
    MYDRIVERLICENSE.ORG -Ft                 1.2%               2,839      244,705     $38,875.21      $2,557,936.43
    ALLDRIVERSLICENSE.COM -FL               1.1%                  538       47,485      $6,267.87       $467,003.81
    MYDRIVERLICENSE.ORG -OH                 1.1%               1,218      109,243     $16,667.  89    $1,134,289.22
    DRIVERLICENSEONLINE.ORG -FL             1.1%                480         43,554      $6,388.36       $436,356.25
    DRIVERS-LICENSES.ORG -FL                1.1%               3,206      292,  837   $44,619.42      $3,079,704.32
    CAR-REGSSTRATION.ORG -FL                1.1%               2,850      260,573     $39,639.96      $2,774,247.46
    MYDRIVER-LICENSES.ORG -LA               1.1%                 921        84,530    $11,639.07        $823,  421.28
    ONLINEDRIVERSLICENSES.ORG -FL           1.1%                428         40,460      $4,839.96       $390,063.  53
    DRIVERSLICENSEONLINE.ORG -SC            1.0%                  435       41,448     $5, 808.74       $425,326.71
    CARREGISTRATIONSIMPLIFIED -CA           1.0%                  194       18,531      $2,863.64       $244,340.  07
    ONLINEDRIVERSLICENSES.ORG -SC           1.0%                  970       92,934    $12,  017.64      $911,697.  92
    DRIVERSSIRVICES.ORG -FL                 1.0%                  794       76,823    $10, 756. 03      $769,630.22
    GETDRIVERSLICENSE.ORG -FL               1.0%                  505       50,885      $6, 571.74      $517,171.38
    DRIVERSLICENSES.ORG -MA                 1.0%                  400       40,400     $4,  913.21      $388,578.90
    FISHINGLICENSE.ORG -ID                  1.0%                  757       77,475    $11,832.69        $882,311.25
    MYCAR-REG.ORG -FL                       1.0%               1,794      185,930     $21,607.02     $1,922,227.17
    MYDRIVERLICENSES.ORG -FL                 0.9%                 373       39,304     $4,376.43       $380,406.77
     DRIVERS-SERVICES.ORG -FL                0.9%                 987     104,015     $11,532.40     $1,036,950.13
    TIMETODRIVE.ORG -FL                     0.9%                   45        5,000        $473.98         $51,972.75
    VEHICLE-REGISTRATIONS.ORG -FL           0.9%                   77        8,657        $860.26         $85,736.95
    MYDRIVER-LICENSES.ORG -FL               0.9%               1,682      190,163     $21,970.36     $1,918,775.26
    DRIVERLICENSESERVICE.ORG -FL            0.9%                   21        2,378        $196.80         $23,235.70
    LICENSEGUIDES.ORG -FL                   0.9%                  103      11,901      $1,159. 98      $125,603.26
    CARREGISTRATIONSONLINE.COM -FL          0.9%               1,559      180,663     $21, 347.18    $1, 940,138.30
    MYDRIVERSERVICES.ORG -FL                0.9%                  4l7      48,329      $4, 606.00       $483,377.38
    GETDRIVERSLICENSE.ORG -SC               0.9%                  174      20,414      $2,339. 27      $207,830.62
    LICENSE-GUIDES.ORG -SC                  0.8%                   34        4,004       $440.67         $42,710.24
    DRIVSNGEDUCATIONINFO.ORG -Ft            Q.:%                   86      10,460        $965. 16      $115,895.85
    DRIVERLICENSESERVICE.ORG -CA            0.8%                  182      22,361      $2,715. 72      $273,591.90
    THELICENSEDRIVER.ORG -FL                0.8%                   58        7,223       $665. 44        $75,190. 41
    MYDRIVERLICENSES.ORG -SC                0.8%                  390      49,071      $4,936.10       $497,  443.08
    YOURDRIVINGINFO.COM -FL                 0.8%                   61        7,781       $795.41         $85,246. 96
    VEHICLEREGISTRATIONONLINE-FL            0.8%                  100      13,097      $1,122.01       $135,131.  96
    DISCOVERDRIVINGINFO.ORG -FL             0.7%                   40        5,772       $492. 61        $60,894.21
    MYCARTIR ES.COM -FL                     9.7%                367        54,866      $5,232. 92      $595,639.  24
    FISHINGLICENSE.ORG-NV                   5.6%                118        19,586      $2, 454.82      $409,624.14
    DRI
      VERSLICENSEADVISORS.ORG-FL          'Q,sX                 396        70,111      $5,976.00       $763,384.97
    LICENSE-GUIDES.ORG -FL              L. èXS                   38         6,970        $397.64         $73,348.50
    FISHINGRESOURCES.ORG-ID            j'V%.
                                           L*''.                  43       9#477        $707.57       $105,823.24
    DRI
      VERSLICENSESERVICES.
                         ORG -FL       V/
                                        ;'' '                         7    1,633         $91.93    $16,740,66
    FISHINGLICENSE.ORG -FL               f --'                  310       76,043      $5,107.91 $1,028,813.57
    DRIVET
         RSSFRVI
               CES.ORG-NY                                         -            1          $0.
                                                                                            00          $2.99
    EAGLEMEDIALLC-TX                                              -           38          $0.00    $10,422.00
    FISHINGRESOURCES.ORG -FL                                      -        1,021          $0.00    $12,078.79
      .   .   ..                            1.1,
                                               %              :           z .z:       I::            .. .zz j.            PX5Amanda W ilson
                                                                                                                         AttachmentA,Page 1
          Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 13 of
                                               115

'



                              @ . . *    ee     ê e*.>      .   e'
             e   .   .   ''    @ . @      I@       #             # :               @*
     GEW EHICLEREGISTRATION.ORG-SC                                   2.1%
     ONLINE9RIVERSLICENSES.ORG-SC                      0.7%          1.5%
     DRIVFRSLICENSEONLINE.ORG-SC                       0.9%          1.4%
     DRIVERLICENSEONLINE.ORG -l.A                                    1,3%
     DRIVERSLICENSEADVISORS.ORG -OR                                  1.2%
     GETDRI
          VERSLICEN&E.ORG-SC                           0.
                                                        8%           *.7%           2.9%
     CARREGISTRATION.ORG -MA                                         1.3%            2.8%
     DRIVERSSERVICES.ORG -OR                                         1.2%            2.5%
     ONLINECARREGISTRATION.ORG-FL                                                    2.4%
     DRIVERSLICENSESONLINE.ORG-CA                                    1.3%            2.4%
     CARREGISTRATION.ORG-FL                                          1.3%           2.3%
     CAR-REGISTRATION.ORG-Ft             0.9%        0,8%            1.4%           2.3%
     CARREGISTRATIONADVISORS.ORG-FL                                  1.4%           2.2%
     DRIVERS-SERVICES.ORG-FL                         0.9%            0.9%           2.2%
     DRIVERS-LICENSES.ORG -FL            0.9%        1.0%            1.3%           2.2%
     MYCARREG.ORG -FL                                                1.1%           2.0%
     CARREGISTRATIONASSISTANCE-FL                                    1.4%           1.9%
     GETDRIVERS-LICENSE.ORG -FL                                      1.3%           1.9%
     DRIVERSLICENSESONLINE.ORG-FL                                    1.2%           1.9%
     MY-DRIVFRS-LICENSE.ORG-MA                                       0.9%           1.8%
     DRIVERSLICENSES.ORG-MA                                          0.9%           1.7%
    DRIVERSSERVICES.ORG -FL                          0.8%            1.2%           1.7%
    REGISTERMYVEHICLE.ORG-MA                                                        1.6%
    LICENSE-DRIVER.COM -OR                                                          1.6%
    MYDRNERLICENSE.ORG -OH                          1.9%             1.3%           1.6%
    GETCARREGISTRATION.ORG-FL                       2.3%             1.3%           1.5%
    LICENSE-DRIVER.COM -FL                                                          1.6%
    ONUNEDRIVERSLSCENSES.ORG-Ft                                      (1.9%          1,6%
    CARREGISTRATIONSONLINE.
                          COM-FL 0.7%.
                                     :' Yl
                                         t
                                         '
                                         v                           1.2%           1.
                                                                                     5%
    CARREGISTRATIONSIM PLIFIED-FL                                    1.7%           1.5%
    DISCOVERDRN INGINFO.COM -FL                                                     1.5%
    GETDRIVERSLICENSE.ORG-FL                        0.9%             1.1%           1.5%
    REGISTERMYVEHICLE.ORG -FL                                                       1.4%
    DRIVERLICENSESERVICE-ORG-CA                                  0.7%               1.4%
    MYDRIVERLICENSES.ORG-SC                         ()x6S            1.2%           1.4%
    DRIVERSI-ICENSEONLINE.ORG-FL                                     1,2%           1.4%
    MYDRIVERSERVICES.ORG-FL                                      4.6%               1.4%
    MYDRIVERLICENSES.ORG-FL                                      0.9%              1.4%
    MYDRIVERLICENSE.ORG-FL              0.9%        1.0%         1.4%              1.3%
    MYCAR-REG.ORG-FL                    :.:%
                                        ,           0.9%         1.0%              1.3%
    DRIVINGEDUCATIONINFO.COM -FL                                                   1.3%
    RENEW REGISTRATIONS.ORG -FL                                                    1.3%
    CARREGISTRATIONSIMPLIFIED-CA                                 1.0%              1.3%
    DRIVERSLICENSES.ORG-FL                                                         1.2%
    REGISTRATIONTAGS.COM -FL                                                       1.2%
    MYDRIVER-LICENSES.ORG-FL            0.9%        0.9%         0.8%              1.1%
    MYDRIVER-LICENSES.ORG-LA                        1.0%         1.1%              1.1%
    MycAv ln Es.coM -FL                        ,;,. :.
                                                     4.          :.4.
                                                                    %              z.
                                                                                    o%
    TIMETODRIVE.ORG -FL                                                            0.9%
    VEHICLE-REGISTRATIONS.ORG-FL                                                   0.9%
    DRIVERLICENSESERVICE.ORG -FL                                                   0.9%
    LICENSEGUIDES.ORG-FL                                                           0.9%
    LICENSE-GUIDES.ORG-SC                                                          0.8%
    DRIVINGEDUCATIONINFO.ORG -FL                                                   0.8%
    THELICENSEDRIVER.ORG-FL                                                        0.8%
    YODRDRIVINGINFO.COM -Fk                                                        0.8%
    VEHICLEREGISTRATIONONLINE-FL                                                   0.8%
    DISCOVERDRIVINGINFO.ORG-FL                                                     b'.7X

    FI
     SHINGLICENSE.ORG-FL                :.7% .-            :
                                                           '1
                                                           (f
                                                            k
                                                            y
                                                            t
                                                            ,q(
                                                              .
                                                              é
                                                              x.'K
                                                                 ï
                                                                 '''y:
                                                                     y
                                                                     '
                                                                     ;.
                                                                      $
                                                                      t
                                                                      xs
                                                                       >j'
    DRIVERSLICENSESERVICES.ORG -FL                                          Xvt'
    EISHINGIJZENSE.ORG -1D                                       1.0%
    FI
     sHINGREsoURcEs,
                   oRG-I
                       ()                                  ).,
                                                             t);
                                                               ))' .
    DRIVERSSERVICES.ORG-UK              2.1%       5.4%
    MYCARREG.ORG-UK                     2.8%       4.4%
    MYDRIVERLICENSES.ORG -UK            2.4%       2.9%
    DRIVERSLICFNSEADVI
                     SORS.
                         ORG-FL         $.
                                         $.
                                          %k,
                                            '... :2$$


                                                                                             PX5AmandaW i lson
                                                                                            AttachmentA,Page 2
                Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 14 of
                                                     115




'

                                                                                    l y.     .          4
                .'                 1 .'                                      I                                          I1                                        ç   *

        1
        Faenb                                                                                                                                        1%    56    6,799    $641   $68,132
       Mar                                                                                              1%      7    1,299
                                                                                                                                                 1%        76    7,481    $707   $70,900
       A                                                                                                                          $79  $12,827 3%          93    3,632    $910   $36,842
       Mr                                                                                               1%    27     3.174       $418  $33,020 1X%         27      -      $333        $0
       Juan                                                                                             1%
                                                                                                        1%
                                                                                                              27
                                                                                                              15
                                                                                                                     2,498
                                                                                                                     1 85        $353  $25,375
       J                                                                                                             3,,7        $183  $15,491
       AuI                                                                                              1%    24        416      $298  $31,309
       Seu                                                                                              1%
                                                                                                        1%
                                                                                                              36
                                                                                                              29
                                                                                                                     2 25
                                                                                                                     3,,9       $517   $26,910
       ott                                                                                              1%    2.%       039     $387   $31,278
       N                                                                                                             3,446      $352. $33.154
       Dov                                                                                              1%    49     3,830       $645  $40,386
        et                                                                                              1%    44     4 161      $447   $41,379
    GrandTotal                                                                                          1%   286    29,.573    $3,676 $291,130 1%         252   17,912 $2,592 $175,874
                                                                                                  * #
              **                  1.                                        I                                           11                                        I*
       lan                                                                                                                                          2%     92
       Feb                                                                                                                                                      5,463 $910       $54,529
       Mar                                                                                                                                           1%   13l   9,169 $1,157     $86,798
       Ar                                                                                                                                            9%   104   1,120 $1,038     $10,846
       Ma                                                                                                                                          100%    42     -    $246           $0
       J                                                                                                0%    3      1,141         $9    $10,841
       1un                                                                                              1%    27     5 40
                                                                                                                     4,,3        $340    $54,063
       AuI                                                                                              2%    70        168      $835    $46,166
       Su                                                                                               1%    53     4,9 52      $620    $50,644
       Oet't                                                                                            1%
                                                                                                        1%
                                                                                                              51
                                                                                                              70
                                                                                                                     3,936
                                                                                                                     4,760       $619    $39,659
       Nov                                                                                              2%    67     4,399       $727    $51,640
       Dec                                                                                              2%    79     4 67        $861    $44,719
    GrandTotal                                                                                          1%   420    33,,8        $775    $49,667
                                                                                                                        563    $4,788   $347,398    2%    369 15,752 $3,350 $152,173
              :*                  :.                                        I                                          I:                                         $:
       l
       Farï                                                  1%    62   5,465     $959       $59,174.    1%  159    12,K2      $2,2*    $132,798 2%       88    5,145     $987   $52,873
       Meb                                                   1%    45   5,245     $576       $55,610     2%  121     6,395     $1,722    $65.418 2%       58    3,316     $619   $32,538
      Aarr           1%   42    6,491 $584
                                                           1%
                                                   $73,388 1%
                                                                   65
                                                                   42
                                                                        6,137
                                                                        5,821
                                                                                 $1,061
                                                                                  $619
                                                                                             $66,787
                                                                                             $59,294
                                                                                                        2%
                                                                                                        1%
                                                                                                             111
                                                                                                              67
                                                                                                                     5,905
                                                                                                                     8,583
                                                                                                                               $1,592    $58,594 5%       58    1,1œ      $692   $11,124
                                                                                                                                 $880    $84,253 1X%      19      -       $140        $0
      Ma             1%   64    6,516 $1,007       $73,069 1%      54   8,435     $773       $91,850    2% 120       7,182     $11648    $75,550
       Jun           1%   59    6,710      $890    $72,442 1%      56   10,560    $762      $110,796     2%   43     1,868       $589    $17,148
        Jul          1%    63  8,183        $919 $91,253     1%    99 8,878 $1,486           $98,885     1%   45     7,132       $556    $74,787
       Au            1%    83 8765        $1,248 $1.01,187   1%    63 9,049     $970         $96,02     1% 1l5      10,896     $1,324   $101,407
       Se            1%    97 8,602       $1,349 $95,375     1%    84 10,130 $1,288         $109,685    1%   108    10,181     $1,384   $102,545
       tlt't         1%    72. :,730      $1,11% $95,437     1%    95 12,198 $1,457         $132,850    2%   176     11,562    $2,245   $123,312
       Nov           1%    70 5,412       $1,042 $59,564     1%   108 9,979 $1,732          $108,337    3%    91      2,802    $1,288    $28,022
       Dec           1%    31 4,703        $468 $51,:#5      1%    60 6,345     $899         $69,396    1%    57     4,055       $573    $41,983
    GrandTotal       1%   58l 64,112      $8,626 $713,208    1%   833 98,337 $12,574      $1.058,687    1% 1,213    88,563    $16,001   $905,817   2%     223   9,561 $2,439     $96,536


                                                                                                                                                            PX5AmandaWilson
                                                                                                                                                           AttachmentAjPage3
               Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 15 of
                                                    115




'

                                                           #
               â*        1@                   1                                 I:                                      #*

      Jan
      F                                                                                                   2%     80   4 59
      Meb                                                                                                 3%     86   3,.6
                                                                                                                         (m
                                                                                                                              $800
                                                                                                                              $887
                                                                                                                                     $44,376
                                                                                                                                     $28,448
         ar                                                    1%    13    2,023       $192    $20,987    7%     37     516   $263    $4,462
      Ar                                                       1%    12    1 28
     Ma                                                        1%    18    1,,0
                                                                              946
                                                                                       $172
                                                                                       $173
                                                                                               $11,112 1X%
                                                                                               $19,389
                                                                                                                 29     -     $148        $0
      lun                                                      1%    33    2,971       $408    $30,596
       Jul                                                     1%    38    3,197       $410    $35,232
     Au                                                        1%    53    5,406       $569    $56,248
      Se                                                       2%    73    4,325       $873    $45,141
      0t1                                                      2%    85    4,587     $1,027    $51,166
     Nov                                                       1%    49    3,988      $644     $40,620
     Dec                                                       2%    81    4,909      $821     $50.999
'
  GrandTotal                                                   1%   455   34,380     $5,298   $361,490 3%       232   8,175 $2,*8    $77,286
                                                      @   % # @
               l*        ç 4.                 1                                 I:                                      ç*
       J
       Fan                                                                                                2%     69   4,589   $2
                                                                                                                               75
                                                                                                                                34
                                                                                                                                 7   $$
                                                                                                                                      44
                                                                                                                                       5,028
        eb                                                                                                4%     24    646    $         ,813
        Mar                                                                                              100%    13     -     $132        $0
        Ar                                                                                               1X %     8     -      $63        $0
       Ma                                                      0%     1    1,040        $20     $9,897
        Jun                                                    1%    24    2,172       $412    $22,230
        Ju1                                                    1%    30    2,275       $358    $23,697
       Au                                                      2%    47    2,235       $468    $22,227
        se                                                     2%    43    2 15
        lkt                                                    2%    40    2,,1
                                                                              291
                                                                                       $476
                                                                                       $496
                                                                                               $22,835
                                                                                               $22,355
        Nov                                                    1%    31    2,353      $315     $21,334
        Dec                                                    1%    54    5,410      $403     $55,030
    GrandTotal                                                 1%   270   19,891     $2,945   $199,605    2%    114   5,235 $1,186   $49,841.
                                                      #
              .'         #.                   #                                 I:                                      #*

       FJan                                                                                               2%    74    3,758   $833   $40,021
       Meabr                                                   1%    18    1 74
                                                                                                          1%    27    2,948   $237   $25,679
       Ar                                                      2%    25    1,,9        $224    $19,651 4%       38     992    $329   $12,269
       Ma                                                      1%    28    2662        $313    $17,931 1*%      10     -       $89        $0
       Jun                                                     lx    33    312
                                                                            ,  34      $339    $22,018
       luI                                                     1%    34    3,,2 0      $389    $33,368
      Au                                                       1%    89    6,17
                                                                               65
                                                                               38
                                                                                       $387
                                                                                     $1,057
                                                                                               $32,904
                                                                                               $62,314
       se                                                      2%   151    9145      $1,851    $97,755
        Ott                                                    1%    46    3, 27
       Nov                                                     2%    44    2,,4        $569    $33,263
       Dec                                                     2%    66    2,7 54
                                                                              723
                                                                                      $589
                                                                                      $653
                                                                                               $28,475
                                                                                               $26,633
    GrandTotal                                                 1%   534   36,942     $6,369   $374,312    2%    149   7,698 $1,488   $77,969

                                                                                                                  PxsAmandaW lson
                                                                                                                 AttachmentA,Page4
               Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 16 of
                                                    115




                                                                                         #             $
               :*                  :.                                   1                                             41                                        I*

       J
       Fan                                                                                                                                         1%    42   4,185   $536   $43,407
        eb
       hl                                                                                                                                        100%    10     -     $103        $0
         ar                                                                                      0%        -             1       $0         $0 100%       2     -       $8        $0
        Ar                                                                                       /%        -            14       $0       $302
       R!a                                                                                       0%        -            34       $0       $781
       lun                                                                                       0%        -           213       $0     $4,887
       Jul                                                                                       0%         2          559      $46    $12,676
       Au                                                                                        1%         15      1 05
       Se                                                                                        1%         22      2,,5       $303    $27,432
       oct                                                                                       1%         36      3,21 8
                                                                                                                       874
                                                                                                                               $462
                                                                                                                               $594
                                                                                                                                       $46,662
                                                                                                                                       $45,011
       Nov                                                                                       1%         25      2,285      $378    $25,380
       Dec                                                                                       1%         40      3,643      $436    $37,803
'
    GrandTotal                                                                                   1%        l40     14,346    $2,217   $290,933 1%        54   4,185   $646   $43,407
                                                                                         #             :
              .*                  I*                                   :                                              1:                                        #*

        Jan                                                                                                                                       5%     9     185    $102      $724
       NFe
         lb                                                                                                                                       1%     29   2,765   $308   $28,312
          ar                                                                                                                                      4%      8     182    $49    $1,655
       A!ar
        A                                                                                                                                        10o%     2     -       $8        $0
       Jun
       JuI
       Au
       se                                                                                        0%            1     433        $23     $7,665
       Etl                                                                                       1%         85      6,719    $1,208    $68,581
       Nov                                                                                       3%         47      1,383      $575    $12,692
       Det                                                                                      100%        12       -         $128         $0
    GrandTotal                                                                                   2%        145     8,535     $1,933    $88,937    2%     48   3,132   $467   $30,691


       l
       Fan                                              1%   28    5565      $390    $60,068 1%            64      6,113      $923    $60,530 1%         61   4,194   $610   $42,285
        eb                                              al   20    5.324     $315    $56,627     1%        68      5,592      $997    $64,764 1%         50   3.814   $598   $38,217
       hlar                                             0%   31    6,336     $517    $68,928     1%        35      3,196      $531    $34,496 4%         17    45l    $181    $3,263
       A
       N!r          1%   76    12,984 $1,025 $146,119   0%   21    5,210     $284    $54,696     2%        14        737      $230     $7,478 100%        3    -       $12        $0
          a         1%   87    13,387 $1,297 $150,275   1%   27    5057      $455    $55,424     1%        11        846      $187     $8,861
        Jun         1%   89    10,164 $1,388 $113,955   1%   23    2,683     $341    $29,282     @%         4      1,262        $63    $12,675
        1uI         1%   35     2,698 $583 $29,244      0%   19    4,367     $311    $45,524     1%        12      2,383       $143    $25,767
       Au           1%   35     4.608 $569 $53.063      1%   28    4841       $423    $52,670    1%         58     6, 07
       se           1%   42     5,358   $671   $59,023 1%    27    3,907      $421    $43,095    1%         83     7,1
                                                                                                                     675
                                                                                                                               $578
                                                                                                                               $908
                                                                                                                                       $53.704
                                                                                                                                       $78,288
        0d          1%    40    5,274 $582 $57,878      1%    23    3,437     $307    $36,513    2%        151     9,321     $1,965   $101,224
       Nov          1%    36    4,894 $482 $53,155      1%    29    3,720     $410    $39,689    1%         83     5,701       $983    $56,857
       pet          1%    33    4,786 $541 $52,559      1%    24    4,312     $379    $48,749    2%         72      4,359      $749    $45,195
    GrandTotal      1%   473   64,153 $7,138 $715,271   1%   3:0   54,759   $4,551   $591,264    1%        655     53,292    $8,258   $549,839   2%     l3l   8,459 $1,401   $83,765

                                                                                                                                                          PX5AmandaW ilson
                                                                                                                                                         M achmentAIPage5
              Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 17 of
                                                   115




'

                                                       : # *'*          * *
              l*        Ip                        I                                      #:                                      1*

        Jan
        Feb
       hlar                                                                                                        1%    31    2,
       A                                                                                                                       3.706   $220   $26,498
       h!ar                                                                                                        2%    57      127   $528   $34,917
       )un
        JuI
       Au
       se
       Nov
       Deç
'
    GrandTotal                                                                                                     2%    88    5,833   $748   $61,415
                                                       :   @ *:*        . .*
              :>        1*                        ê                                      #:                                      I*
       Jan
       Feb
       N
       Alar                                                                                                        1%    20    2,608   $240   $26,840
       N!r
        a
                                                                                                                   1%    20    3,164   $253   $34,054
       Jun
       JuI
       Au
       se
       Nov
       Det
    GrandTotal                                                                                                     1%   40    5,772    $493   $60,894
                                                       .. .        .     ..
             *>         1.                        I                                     I:                                      #*

       lan                                                               1%    25     3 14
       Feb                                                               1%    19     1,,3
                                                                                         487
                                                                                                $324
                                                                                                $312
                                                                                                         $35,721
                                                                                                         $16,025
                                                                                                                   1%
                                                                                                                   1%
                                                                                                                        49
                                                                                                                        44
                                                                                                                              5,605
                                                                                                                              4,843
                                                                                                                                       $609
                                                                                                                                       $639
                                                                                                                                              $54,998
                                                                                                                                              $47,228
       Mar                                                               1%    27     2,060     $371     $22,523   4%   68    1,816    $933   $18,182
       A
       Mar                                                               2%    14      852      $230      $8,970   5%   31      654    $447    $7,197
                                                                         1%    17     3,043     $239     $28,135
       Jun                                                               1%    32    2,779      $325     $25,363
      JuI                                                                1%    29    3,029      $364     $29,104
      Au                                                                 1%    34    3,520      $394     $34,5*
       se                                                                1%    21     1,680     $340     $17,735
      Oct                           0%    -      135     $0    $1,091    1%     10    1,925     $133     $19,190
      Nov                           2%     4     236    $80    $2,719    1%     21    2,002     $260     $21,629
       Det                          ()%    7   1,733    $91   $18,483    1%     28    2,841     $301     $28,463
    GrandTotal                      1%    11   2,1%    $171   $22,292    1%    277   28,532    $3,590   $286,460   1%   l92   12,918 $2,627 $127,605

                                                                                                                          PX5AmandaW lson
                                                                                                                         AttachmentA,Page6
              Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 18 of
                                                   115




                                                 &p p     .        .y   ,
              K*        1@                   I                                       11                                        I*

       lan                                                                                                  1X%         1     -       $20       $0
       Feb
       Mar
       Ar                                                          0%         1    1,236       $3    $11,629
       Ma                                                          0%        25    6,524     $362    $56,081
       Jun                                                         1%        50    6,445     $551    $53,326
        JuI                                                        1%        97    7,590   $1,077    $72,181
       Au                                                          1%       139   10,263   $1,667   $101,176
       se                                                          2%       123    6,033   $1,586    $62,184
       Oct                                                         2%        76    4,832     $924    $47,830
       Nov                                                         4%        43    1,034     $556     $9,565
       Dec                                                        1œ%       11      -        $102         $0
    GrandTotal                                                     1%       565   43,957   $6,827   $413,971 1*%        1     -       $20       $0
'


             :*         j@                   4                                       #:                                        I*

       Jan                                                                                                    1%        44   3,617   $513   $37,163
       Feb                                                                                                   100%       3     -       $27        $0
       Nlar                                                        0%       -          l       $0         $3 100%       3     -       $28        $0
       Ar                              '                           el       -         11       $0       $190 100%       1     -       $20        $0
       h;a                                                         ox       -         64       $0     $1,471
       Jun                                                         ex        3       631      $69    $14,456
       JuI                                                         1%     6        1,121    $138     $23,988
       Au                                                          1%    17        1,880    $347     $31,297
       ge                                                          1%    15        2,072    $345     $34,147
       01                                                          0%    24        4,887    $369     $46,738
       Nov                                                         1%    28        4,371    $391     $45,789
       Det                                                         1%    38        3,706    $471     $38,349
    GrandTotal                                                     1%   13l       18,744   $2,128   $236,429 1%     51       3,617   $588   $37,163
'
                                                 yw   .       .    @p
             .*         1g                   1                                       11                                        1*
       1an                                                                                                  150%    -         -        $0        $0
       Feb                                                                                                    1%    13       1,999   $117   $19,450
       hlar                                                                                                   1%        5     379    $36    $3,785
          r                                                                                                 100%        3     -      $44        $0
      R!a
       lun
       luI
       Au
       Oct
       Nov
       Det
    GrandTotal                                                                                                1%    21       2,378   $197   $23,236

                                                                                                                         PxsAmandaW ilson
                                                                                                                        AttachmentA,Page7
          Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 19 of
                                               115




   Jan                                            1%   34    3,497     $527    $38,111
   Feb                                           ()%   10    2,776     $166    $28,262
   Mar                                           0%    14    3,070     $263    $33,500
   Ar          1%      6      408    $86 $4,408  @X,   11    4,052     $186    $41,405
   Ma          0%     12    4,035 $138 $43,243    1%   25    2,512     $380    $28,401
   Jun         1%     11      774 $169 $8,772    ()%   20    5,271     $315    $55,412
   JuI         0%      8    5,720 $128 $58,695    1%   18    3,045     $215    $34,881
   Au          0%     47    9.623 $705 $109.773  1%    27    4,350     $363    $47,607
   Se          1%     60    5,829 $925 $65,427   0%    23    5,642     $331    $63,012
   Ott         2%     33    1,575 $523 $17,576
   Nov         1%     19    3,637 $316 $37,956
   Det         ()%    18    4,295 $241 $46,944
GrandTotal     1%    2l4   35,896 $3,230 $392,794 1%   l82   34,215   $2,746   $370,591
                                                                      #*   *      *:   :œ #*     @*
          ç@                 j 41                                1                                         1:                                      I*

   Jan                                                                                                                               100%   1      -      $20        $0
   Feb
   Mar
   Ar
   Ma
   Jun
    JuI
   Au                                                                                       1%    20    3,029     $215    $25,897
   se                                                                                       1%    38    3,059     $450    $31,773
   OG                                                                                       1%    22    1,527     $264    $13,747
   Nov                                                                                      3%    14      434     $184     $4,194
   Dec                                                                                    100%     3      -         $60        $0
GrandTotal                                                                                  1%    97    8,049    $1,173   $75,611 100%      1      -      $20        $0


  Jan                                                                                                                               1%      16   1,404   $240    $14,053
  Feb                                                                                      0%     -       126       $0     $2,179 1%        18   2,269   $199    $22,243
  Nlar                                                                                     0%      5    1,420      $66    $14,795 6%        16     277   $154     $3,535
  Ar                                                                                       1%      6      824      $86     $8,523 100%       5      -     $67         $0
  h!a                                                                                      1%     18    1,555     $272    $14,821
   lun                                                                                     1%     16    2,368     $286    $21,737
    Jul                                                                                    0%      17    3,469     $193    $32,405
   Au                                                                                      1%      36    3,254     $379    $30,604
   Se                                                                                      1%      30    2,274     $319    $20,605
   Ctl                                                                                     2%      45    2,597     $576    $23,034
   Nov                                                                                     2%      49    2,482     $461    $25,432
   De<                                                                                     3%      33    1,284     $340    $13,379
GrandTotal                                                                                 1%     255   21,653   $2,976   $207,513    1%    55   3,950   $659    $3983l

                                                                                                                                             PX5AmandaW lson
                                                                                                                                            AttachmentA Page 8
              Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 20 of
                                                   115




       Jan                                               0%     9    3,506     $146    $36,799 1%       15     2,228    $235     $24,003 100%       4     -      $32       $0
       Feb                                               1%    20    2,134     $281    $20,797 0%        9     1,858    $112     $19,494
       hlar                                              1%    38    3,196     $539    $35,617 100%     13       -      $209          $0
       Ar                                                1%    23    2,010     $358    $20,273 100%      1       -       $20          $0
       Nla                                               1%    32    3,656     $470    $40,068
        )un                                              1%    15    1,406     $266    $10,454
        JuI                                              1%    41    3,294     $548    $38,320
       Au                                                1%    26    1,772     $367    $17,523 1%       27     2,547    $312     $23,653
       Se                                                0%    10    2,837     $132    $31,088 2%       40     2,150    $439     $18,931
       Oct                                               1%    13    1,958     $192    $19,384 2%       32     2,118    $377     $19,987
       Nov                                               1%    20    1,901     $264    $18,944 N%       18       384    $181      $3,567
       Dec     0%        l      52l      $20    $4,720 1%      21    1,982    $253     $21,705 100%      7        -       $60         $0
    GrandTotal 0%        1      521      $20    $4,720 1%     268   29,652   $3,813   $310,972 1%      l62    11,275   $1,943   $109,634 100%   4         -      $32       $0


       lan                                                                                                                                0%    -         60      $0      $716
       Feb                                                                                                                                1%    9       1.700    $68   $16,307
       Rlar                                                                                                                               4%    17       411    $146    $5,281
       Ar                                                                                                                               100%     1       -        $4        $0




    GsandTotal                                                                                                                            1%    27      2,171   $218   $22,305
'


             A*                  #e                                     #                                       I:                                        #@

        Jan                                              1% 44 7,098         $675 $75,936      1%       202   14,735 $2,997     $164,489 2% 74          4,559   $692   $43,874
        Feb                                              1% 58 5,815         $889 $61,349      3%       134    3,916 $1,967      $39.618 2% 22          1,014   $233    $9,693
       Mar                                               2%    53 3,131      $821    $33,774   2%       104    4,415 $1,431      $47,658 100% 20          -     $142        $0
       Ar         ()%   28     5.635     $424 $69,385    1% 50 4,905         $761 $50,570      1%        34    3,057    $578     $28,990 11:/)1 5         -      $36        $0
       Ma         1%    44     5,814     $624 $64,636    0% 42 11,815        $687 $123,037     1%        55    4,902    $754     $42.153
        Jun       1%    69     7,392     $971 $79,128    1%    90   9,875 $:.,272 $100,366     1%        49    9.908    $580     $74,994
        JuI       1%    77     5,579   $1,116 $62,897    1% 112 11,507 $1,661 $120,433         1%        91   11,884    $993    $111,694
       Au         1%     48    6,509     $637 $73.965    1% l59 13,856 $2,262 $153,511         1%       106   10,530 $1,458     $105,248
       se         1%     66    8,922     $948 $98,199    1% l53 13,701 $2,132 $149,254         2%       136    8,811 $1,691      $91,531
       Oct        1%     82    8,948   $1,197 $97,583    1% 137 15,œ6 $1,984 $164,398          1%       145    9,710 $1,834      $94,289
       Nov        1%     68    5,830   $1,019 $62,931    1% 160 18,044 $2,409 $192,659         2%       120    5,990 $1,445      $58,212
       Dec        1%     61    5,928    $966 $64,410     1% 246 19,339 $3,636 $221,632         1%        62    5,657    $696     $56,208
    GrandTotal    1%    543   60,557   $7,902 $664,135   1% 1,304 134,092 $19,191 $1,446.919   1%     1,238   92,615 $16,423    $915,084 2% l2l         5,573 $1.103   $53,567

                                                                                                                                                 PX5AmandaW lson
                                                                                                                                                M achmentA,Page9
           Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 21 of
                                                115




                                              #p   p   ,.        z
           â*        1 a.                 1                                   1:                                    d*

    Jan                                                                                                1%  41      3,820   $386   $38,827
    Feb                                                                                                1% 21       1,507   $291   $13,824
   Mar                                                      0%       -      1,547       $0  $15,949 7%     34        518   $327    $5,139
    Ar                                                      1%        14    1.435    $144   $15,540 14:/)1  6         -     $56        $0
   Ma                                                       1%        18    2,572    $258   $22,218
    Jun                                                     1%        28    3,984    $406 $37,079
    JuI                                                     1%        22    3,371    $274   $32,432
   Au                                                       1%        43    5,9*     $520   $56,237
   se                                                       1%        44    5,055    $608   $45,515
    (kt                                                     1%        66    5,144    $891. $49,475
   Nov                                                      1%        36    2,881    $422   $28,618
   De:                                                      1%        27    2,657    $333 $27,727
GrandTotal                                                  1%       298   34,555   $3,854 $330,789 2% 102         5,845 $1,059   $57,790

           ie        1.                   .                                   I1                                    I*

   Jan                                                                                                 0%    -         4    $0        $28
   Feb                                                                                                 0%     l      332   $20     $2,809
   Mar                                                                                                 0%     4    1,294   $32    $13,879
   Ar                                                                                                 67%     2        3   $40        $25
   Ma
   Jun
    luI
   Au
   Se
    Ot't
   Nov
    Det
GrandTotal                                                                                             0%    7    1,633    $92    $16,741


    Jan                                                                                                 2%   64   3,573    $824   $36,824
   Feb                                                                                                100%   11      -     $175        $0
   h4ar                                                     0%       -          3       $0         $6 100%    9      -     $116        $0
   Ar                                                       0%       -        149       $0     $3,398
   hla                                                      4%         6      157     $138     $3,608
   1un                                                      1%         2      356      $46     $8,127
    JuI                                                     2%        12      664     $276    $14,406
   Au                                                       1%        13    1,145     $299    $19,001
   se                                                       2%        20      899     $434    $14,453
   Oct                                                      1%        44    4,507     $765    $52.573
   Nov                                                      1%        47    3,689     $789    $39,132
   Dec                                                      1%        58    3,914     $744    $41,243
GrandTotal                                                  1%       202   15,483   $3.491   $195,946 2%     84   3,573 $1,115    $36,824

                                                                                                               PX5AmandaW lson
                                                                                                             M achmentA,Page 10
         Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 22 of
                                              115




    Jan                                                                                                                               1%    98    7,267 $1,327   $75,363
    Feb                                                                                                                               1%   105    7,201 $1,263   $71,884
   hlar                                                                                                                               5%    81    1,739 $894     $16,546
   Ar                                                                                                                               100%    17       -   $164         $0
   R!a                                                                                     0%    -         27       $0      $620
   1un                                                                                     1%      3      350      $69     $8,011
    JuI                                                                                    2%     11      629     $253    $13,927
   Au                                                                                      2%     19    1,091     $397    $17,892
   Se                                                                                      2%     24    1,588     $518    $25,872
   Oçt                                                                                     1%     71    6,188   $1,354    $78,414
   Nov                                                                                     1%     67    7,231     $964    $76,662
   Dec                                                                                     1%     92    7,753   $1,297    $81,342
GrandTotal                                                                                 1%    287   24.857   $4,851   $302,739    2%    301   16,207 $3,648 $163,793

         i*              1v                                      I                                        1:                                       j*

   Jan                                                                                    100%    10      -       $166         $0 1%       30    2,006   $291    $20,711
   Feb                                                                                    100%     1      -        $20         $0 1%       15    1,312   $172    $13,174
   Nlar                                           0%     1    1,944      $20    $17,220     1%    27    4,852     $370    $47,954 5%       16      334   $192     $3,112
   Ar                                             1%    13    2.285     $175    $27,419     2%    96    4,446   $1,464    $46,997 100%      1      -       $4         $0
   Nla                                            6%     4       67      $63       $625     1%    32    3,100     $513    $29,159
   1un                                            1%     7      972     $106     $5,742     1%    32    4,892     $419    $44,115
    JuI                                           1%    40    7,524     $596    $82,178     1%    50    5,240     $618    $49,490
   Au                                             1%    51    6,936     $727    $71,380     2%    61    3,560     $747    $33,283
   Se                                             1%    54    6,763     $807    $71/846     1%    27    2,567     $383    $23,946
   Ckt                                            1%    48    4,637     $637    $47,845     1%    36    2,884     $406    $26,117
   Nov                                            1%    69    7,091     $944    $71,959     2%    35    2,018     $405    $20,751
   Det                                          100%    22      -      $372          $      1%    16    1,393     $141    $14,609
GsRndTetal                                        1%   309   38,219   $4,447   $396,214     1%   423   34,952   $5,651   $336,420 2%       62    3652    $658    $36,996


   1an                                           0%    10    2,027     $149    $21,191     5%     7      150     $107     $1,677 2%        53    3,430   $389    $34,247
   Feb                                           0%    19    4,568     $227    $45,975     3%     l       31      $20       $314 2%        38    2,059   $410    $19,830
  hlar                                           1%    54    6,695     $773    $70,542     0%     8    4,096     $109    $41,815 6%        27      439   $205     $4,180
  Ar                                             1%    49    5,884     $674    $61,232     1%    21    3,219     $267    $33,389 100%      11      -      $92         $0
  h!a                                            1%    22    2,978     $287    $32,810     1%    44    6,858     $498    $63,203
   Jun                                           0%    27    6,612     $336    $64,753     1%    29    3e1(K)    $339     $26,345
  Jtll                                        1%       75    6,018     $877    $62,995 1%        54    5,105     $487     $47,010
  Au       (?)i    5   1,677    $49   $17.135 2%       64    4,110     $902    $42,775 1%        47    4,901     $612     $44,617
   Se      ()%     9   1,935   $163   $21,188 1%       46    5,242     $665    $55,306 1%        40    3,936     $321     $35,018
    Ot't   1%      9   1,526   $129   $15,783  1%       31    4,151    $348     $41,8231%        52    4,540     $508     $41.313
   Nov     1%     10   1,742   $115   $18,265 15%       28      185     $441     $3,3921%        37    2,941      $418    $29,013
   IXSC    1%      8   1.384   $126   $14,321  2%        9      513     $146     $5,5132%        43    1,973     $350     $19,984
GrandTotal 0%     41   8,2%    $582   $86,691    1%    434   48,983   $5,824   $508,307    1%    383   40,840   $4,032   $383,695    2%    l29   5,928 $1,095    $58257

                                                                                                                                             PxsAmandaW ilson
                                                                                                                                           AttachmentA,Page11
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 23 of
                                                  115




'

                                                                             &.    p    w        @w
             â*                Ig                                      I                                         11                                     I*

      Jan
      Feb
      Mar
      Ar                                                                                          0%    -         1       $0         $3
      Ma
      Jun
      JuI
      Au
      se
      01
      Nov
      Dec
    GrandTotal                                                                                    0%    -         l       $0         $3


      Jan                                                                                          1%   83    6,857    $1,016   $73,563 2%      45    2,731   $539   $26,638
      Feb                                                                                          1%   66    7,053     $891    $72,546 2%      37    2,201   $420   $20,709
      hlar                                                                                         1%   52    5,697     $683    $59,693 10%     39      373   $364    $4,089
      Ar                                                                                           1%   16    2,697     $218    $26,401 100%    19      -     $123        $0
      R!a                                                                                        100%   15      -       $198         $0
      Jun                                                                                        100%    1      -         $20        $0
       luI
       Au                                                                                      1%        45    3,014    $580     $28,848
       se                                                                                      2%        46    2,289    $614     $20,956
       tkt                                                                                     2%        40    2,597    $528     $24,629
       Nov                                                                                     2%        36    2,123    $400     $20,240
       Dec                                               ()%   17   6,642   $211       $71,005 1%        38    2,765     $473    $28,385
    GrandTotal                                           0%    17   6,642   $211       $71,005 1%       438   35,092   $5,619   $355,262   3%   140   5,305 $1,445   $51,437
'


             â*                ê   .                                   I                                         1:                                    1*

      Jan                                                 4%   27    753    $620       $17,281
      Feb                                               100%    9    -      $207            $0
      hlar                                               30%    3     10     $69         $230
      Ar                                                100%    2    -       $46            $0
      hla
      Jun         lx   29    2,343     $666   $53,772
      Jul         3%   28      927     $643    $21,275
      Au          2%   21    1,165     $482    $26,737
      se       4%       24    625    $551      $14,344
      Ctl      3%       21    762    $482      $17,488
      Nov      5%        7    133    $161       $3,052
      Det      2%       17    985    $390      $22,606
    GrandTotal 2%      l47   6,940 $3,374     $159,273 5%      41    763    $941       $17,511

                                                                                                                                                  PX5AmandaW ilson
                                                                                                                                                AttachmentA,Page12
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 24 of
                                                  115




                                                  :*            :   â *      : :
             .'        #.                    #                                          IJ                             #*

       lan
       Feb
       Mar                                                                                                 1%   13    1,694    $81   $16,388
       Ar                                                                                                  3%   19      744   $222    $8,963
      Ma
      lun
      JuI
      Au
       Xt
      Nov
    GrandTotal                                                                                             1%   32    2,438   $303   $25,351
'
                                                  R*            : * @        : 4*
             .*        I@                    I                                          I1                             I*

       lan
       Feb
      hlar                                                                                                 0%   12    3,210   $144   $33,276
      Ar                                                                                                   1%   74    7,250   $821   $82,619
      h!a
       Jun
       $uI
      Au
       Se
      Nov
      Det
    GrandTotal                                                                                             1%   86   10,460   $965 $115,896
'
                                                            1         :ç
             1*        #.                    4                                          I:                             #*

       Jan                                                                   0%     -   2    $0     $140
       Feb                                                                   ()%    -   1    $0   $1,a)0
      Mar
      Ar
      Ma
       1un
       luI
      Au                                                                     0%     -   1    $0    $8œ
       se                          0%    -   1         $0           $1,a)0
      tkwt                         ()%   -    1        $0           $1,*0 0%        -    2   $0    $260
      Nov                          0%    -   16        $0           $3,6* 0%        -   13   $0   $1,622
       Dec                         ()%   -   l         $0           $1.a:*
    GrandTotal                     0%    -   19        $0           $6,6*    0%     -   19   $0   $3,822

                                                                                                                   PX5AmandaWilson
                                                                                                                AttachmentA,Page13
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 25 of
                                                  115




                                                                                                   4*
             :>                    j.                                        1                                            j:                                     j*

        Jan                                                0%      5    1,504      $120    $36,081      1%        4       699       $64     $7,781   0%   -       481     $0    $6,389
        Feb                                                0%      5    2,297      $120    $55,105      0%       -      1,115        $0    $12,369   1%    3      546    $52    $6,983
       Nlar                                                0%     13    7,308      $284    $79,464      1%        5       649       $68     $7,608   1%   11    1,597   $187   $20,401
       Ar       0%         13    2627 $260 $52,514         0%     24   10,360      $322   $114,648      0%        3     2,350       $44    $24,571   0%    9    2,632   $178   $35,422
       N!a      0%         19    5,070 $380 $101,349       0%     15    7,230      $200    $76,032      0%       15     4,163      $192    $49,680
       Jun     16%         27      166 $540 $3,318         0%     15    3,316      $204    $38,235      0%       10     2,524      $106    $27.471
        JuI 100%            4       -     $80       $0     0%     15    3,084      $188    $33,737      1%       16     2784       $209    $31,450
       Au     100%          3       -     $60       $0     1%     14    1,805      $200    $21,026      1%       10     1,852      $153    $20,633
       Se       0%          1      234    $20   $5,614     1%      8    1,065      $128    $12,053      1%        8     1,270      $112    $14,177
       Ckt      0%          3      994    $72 $23,846      9%      3      827       $44     $9,276      1%        9       747      $136     $9,327
       Nov      1%          9    1,704 $216 $40,879        0%      3      630       $28     $7,134      0%        2       404       $28     $5,184
       Der      0%          3    1,279    $72 $30,683      1%      3      434       $44     $4,768      0%       -        296        $0     $3,607
    GrandTotal 1%          82   12,074 $1,699 $258,203     0%    123   39,860    $1,881   $487,558      0%       82    18,853    $1,111   $213857    0%   23    5256    $417   $69,194
                                                                                                   .*        :
             :*                    1@                                        1                                            1:                                     I*

       Jan
       Feb
       Mar
       Ar                                                                                               0%       17     7,298      $244    $74,415   0%    7    3,595   $130   $43,894
       Ma                                                                                               1%       l27   19,590    $1,978   $231,650
       )un                                                                                              1%       208   14,252    $3,271   $160,005
       Ju1                                                                                              1%       138   13,911    $2,215   $155,007
       Au                                                                                              1%        120    8,828    $1,8*    $1*,374
       Se                                                                                              1%         74    6,268    $1,095    $70,547
       Oct                                                                                             1%         37    3,281     $584     $40,349
       Nov                                                                                             6%         26      452     $460      $6,069
       Dec                                                                                           1a)%          3      -         $48         $0
    GrandTotal                                                                                         1%        750   73,880   $11.703   $838,417   0%   7    3,595    $130   $43,894
'
                                                                                                 .*
             :>'                   1*                                        I                                            I:                                     I*

       Jan                                                100%    1      -         $20        $0
       Feb
       Mar
         r
       N!a
       Jun          ew    11    5,782    $220 $115,582
       Jul          1%    46    6,373    $920 $127,396
      Au            1%    27    3,409    $544   $70,158
      se            1%    20    2,597    $456   $62,302
       Ckt           1%    8     1,425   $184   $34,186
       Nov         100%    4       -      $92        $0
       Det         100%    1      -      $20        $0
    GcandTotal 1%         117   19,586 $2,435 $409.624 le0%       l      -         $20        $0

                                                                                                                                                            PX5AmandaW ilson
                                                                                                                                                          AqachmentA,Page 14
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 26 of
                                                  115




'


             z*        1@                     ç                                      1:                                      '*

      Jan
      Feb
      Mar
      Ar                                                                                                        0%   -     1,021     $0    $12,079
      Ma
      Jun
       Ju1
      Au
      Se
      Nov
      Deç
    GondTotal                                                                                                   0%   -     1X21      $0    $12,079
                                                          . . .   @.     .
             K*        I.                     I                                       '1                                     $*

      lan
      Feb
      Mar
      Ar
      Ma                                                            0%       -        55       $0      $270
      Jun                                                           0%        4    2,823      $64    $30:915
       1ul                                                          1%       16    2,802     $272    $31,340
      Au                                                            1%       10    1.927     $152    $21,641
      Se                                                            1%        9    1,192     $132    $13,364
       oct                                                          0%        3      678      $64     $8,293
      Nov                                                         100%        1      -        $24         $0
    GrandTotal                                                     0%        43    9,477     $708    $105,823
'


             :*        d                      #                                       11                                     ê'

        Jan                                                      100%          2      -        $40         $0 2%     102   5,702 $965      $58,332
        Feb                                                        0%          5    1.419      $80    $14,151 1%      28   5.494 $250      $48,839
       hlar                                                        1%         36    3,105     $363    $32,616 2%     124   6,155 $1,035    $61,356
       Ar                                                          2%         33    1,711     $439    $17,982 100%    24      -   $269          $0
       h:a                                                         2%         33    1,833    $507     $18,055
       Jun                                                         1%         28    3,518    $341     $36,967
        JuI                                                        2%         49    2,987     $510    $31,402
       Au                                                          1%         70    5,152     $669    $48,192
       se                                                          1%         48    4,982     $622    $51,720
       ott                                                         1%         94    6.958   $1,117    $73,845
       Nov                         2%   13   555   $141    $5,658 1%          91    6,870     $882    $67,660
       Det                                                         2%         66    4,036     $722    $38,482
    GrandTotal                     2%   13   555   $141    $5,658 1%         555   42,571   $6,291   $431,071 2%     278   17,351 $2.518 $168,527

                                                                                                                        PX5AmandaW ilson
                                                                                                                     AttachmentA,Page15
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 27 of
                                                  115




        1an                                                                          0%        l      587       $4     $6,372 0%        3       873    $60     $9,694
       Feb                                                                           0%       10    2,270      $95    $22,642 2%       30     1,988   $329    $19,305
       Nlar                                                                          2%       35    2,134    $395     $22,680 2%       27     1,381   $317    $14,596
       Ar                                   0%   -        413       $0      $4,788 2%         32    1,643    $365     $17,389 100%      3        -     $44         $0
       h:a                                  0%    15    3,861    $198      $41,336 2%         20    1,242    $315     $11,687
        lun                                 1%    14    2,536    $246      $24,819 1%         14    1,940     $180    $17,469
        JuI                                 0%    35    7,758    $428      $77,003 1%         17    2,763     $306    $26,101
       Au                                   1%    53    4,156    $821      $43,418 1%         17    3,114     $180    $29.601
       se                                   1%    76    6,897   $1,043     $72,318 1%         21    2,655     $206    $28,246
        Ck&                                 1%    33    2,209    $541      $22,056 5%         12      246     $125     $2,386
       Nov                                  6%    13      219    $226       $3,267 100%        6       -       $72         $0
        Dec                               100%     5       -       $66          $0 100%        3       -       $12         $0
    GrRndTotal                              1%   244   28,049   $3,569    $289,006 1%        198   18,594   $2,253   $184,571 1%       63     4,242   $749    $43,595
                                                                     .*   @            4
            >''          1x                                I                                          I:                                       1*

        Jan                                                                             1%    22    2,814   $254      $27,009 2%       80     3,942   $843    $40,668
        Feb                                                                             2%    39    2,456   $513      $29,483 1%       48     3.902   $627    $38,352
       hlar                                                                             2%    43    2,363   $554      $24,974 5%       15       288   $204     $3,042
       Ar                                                                               1%    41    3,591   $600      $35,302 100%     12       -      $80         $0
       h;a                                                                              1%    65    5,255   $991      $46,624
        Jun                                                                             1%    48    8,186   $574      $64,687
        Jul                                                                             2%   152    9,215 $1,499      $93,637
        Au                                                                              1%    79    7,621   $931      $70,876
        5e                                                                              1%   119    8,170 $1,283      $85,528
        Oct                                0%    -         2       $0            $23    1%   119    8,226 $1,452      $80,268
        Nov                                0%    -        82       $0           $789    2%    85    4,647   $878      $46,136
        Dec                                0%    -       119       $0         $1,217    2%    59    2,790   $692      $28.968
    GrandTotal                             0%    -       203       $0         $2,029    1%   87l   65,334 $10,220    $633,492 2%       155    8,132 $1,754    $82,062
'
                                                                     &w *              @p
             â>          I 4.                              I                                          I1                                       I*

      Jan                                   0%     6    1,648     $86      $17,814                                                2%   30     1,302   $423    $12,473
      Feb                                   1%     9    1,562    $129      $13,422                                              100%    3       -      $44         $0
      hlar                                  1%    15    1,680    $215      $17.297                                              100%    5        -     $52         $0
      Ar                                    1%    14    2,114    $229      $21,485
      h!a                                 100%    11      -      $135           $0
       Jun                                100%    1      -        $20            $0
       Ju1                                100%    1       -       $20            $0
       Au
       *
       oct                                                                         ()%       10     3,549    $120     $35,112
       Nov                                                                          1%       45     4,134    $596     $43,428
       Det     0%    -   561    $0   $5,162                                        1%        24     4,064    $272     $41,638
    GrandTotal (1%   -   56l    $0   $5,162 1%    57    6,804    $833      $70,018 1%        79    11,747    $987    $120,177    3%     3:    1,302   $519    $12,473

                                                                                                                                           PxsAmandaW ilson
                                                                                                                                        AttachmentA,Page16
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 28 of
                                                  115




'
                                                   a.        @:   . .y
             è*        Iw                   j                                    4:                                    #*

       Jan                                                                                              100%    5      -      $52         $0
       Feb
      hlar
      Ar
       Kla                                                          0%   -         26      $0       $299
       )un                                                          1%    77    9,545   $934     $95,102
       JuI                                                          2%   232   14,112 $2,956    $146,029
       Au                                                           3%   40l   13,058 $4,462    $110.301
       Se                                                           3%    89    2,928 $1,339     $33,075
       0ct                                                          3%    54    1,688    $718    $16,291
       Nov                                                          9%    38      430    $494     $4,012
       Det                                                        100%     5       -      $36         $0
    GrandTotal                                                      2%   896   41,787 $10,939   $405.107 1*     5      -       $52        $0
                                                        ..   . @
             :p         I                   j                                    j:                                    I*

       Jan
       Feb
      Mar                                                                                                 1%   52     4,133 $504      $42,170
      Ar                                                                                                  2%   98     5,237 $1,077    $54,334
      Ma
      Jun
       lu1
      Au
      Se
       Nov
       Deç
    GrandTotal                                                                                            2%   150    9,370 $1,581    $96,504



       Jan
       Feb
       Mar                                                                                                1%   23     1,988   $252    $19,065
       Ar                                                                                                 2%   45     2,156   $518    $21.365
       Ma
       Jun
        luI
       Au
       Sep
        ou
       Nov
    GrandTotal                                                                                            2%   6:     4,144   $769    $40,450

                                                                                                                   PX5AmandaW ilson
                                                                                                                AttachmentA,Page 17
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 29 of
                                                  115




                                                     : .*
             lp        @.                   I                    I:                         4@

       Jan
       Feb
      hdar                                                                     1%   51    5,960    $521   $63,960
      Ar                                                                       1%   52    5,941    $639   $61,643
      Ma
       Jun
       Jul
      Au
       Oct
       Nov
       Deç
    GrandTotal                                                                 1%   103   11,901 $1,1*    $125,603
                                                     #   @*
             :@'       1.                   1                    1:                         I*

       Jan
       Feb
       Nlar                                                                    0%   17    3,826    $165   $38,532
       Ar                                                                      1%   21    3,144    $233   $34,816
      Ma
      Jun
      1ul
      Au
      Se
       Nov
       Dec
    GrandTotal                                                                 1%   38    6,970    $398   $73,349
'
                                                     p   .'
             .*        1.                   1                     I1                        ##

       1an
       Feb
       Mar                                                                     1%    27    2,752   $365   $29,979
         r                                                                     1%     7    1,252    $76   $12,731
       Ma
       Jun
       JuI
       Au

       Nov
       Dec
    GrandTotal                                                                 1%    34    4,0%    $441    $42,710

                                                                                       PX5AmandaW lson
                                                                                     AtachmentA,Page 18
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 30 of
                                                  115




'


             â*             #   .                                  4                                      11                                       I*

      lan                                                                                                                             2%   81    5,355    $804   $54,113
      Feb                                                                                                                             2%   64    3,071    $668   $29,644
      Mar                                                                                                                             3%   34    1,091    $357   $11,611
      Ar                                                                                                                            1œ%    10       -      $57        $9
      Ma
      lun
       Jul
      Au
      Se
       oct                                                                                  0%    15    4,140    $172     $39,770
       Nov                                                                                  1%    82    5,715    $916     $62,199
       Dec                                                                                  1%    65    4,590    $595     $47,263
    GcandTotal                                                                              1%   l62   14,445   $1,683   $149,232    2%    l89   9,517 $1,%6     $95,368

             :*             #@                                     I                                      11                                       d*

      lan                                            1%     21 2,648      $318    $27,621   2%    18    1,062     $231    $11,823 1%       104   10,578   $991 $110,352
      Feb                                            1.%    43 4,739      $622    $49,122   1%    11      958     $137     $9,675 1%        61    7,498   $624 $72,602
      Mar                                            1%     78  6,580   $1,202    $71,490   1%    17    2,413     $187    $24,647 3%        93    2,964   $793 $29,109
      Ar                                             1%     77 6,681    $1,165    $69,038   0%    20    4,132     $264    $42,004 105%      21        2   $228       $5
      Ma                                             1%     51 6,078      $771    $64,647   1%    58    9,173     $732    $93,317
      Jun                                            1%     53  7,089     $667    $71,478   1%    60    9,225     $711    $93,494
       JuI                                           1%     73  7,830     $983    $81,225   1%   114   11,413   $1,356   $127,771
      Au                                             1%     54 10,465     $644   $110,311   1%   1l7   11,472   $1,256   $112,542
      Se       0%    -       1       $0         $3   1%    1Q5 12,288   $1,307   $127,568   1%   127    9,079   $1,393    $93,403
      ot't     ()%   -      984       $0   $10,456   1%     76 10,647     $846   $109,355   1%   104    7,477   $1,279    $79,091
       Nov     1%    10   1,117     $132   $11,330   1%     56  4,311     $711    $47,215   1%    61   5,804      $697   $60,060
       net     1%    11   1,4*      $135   $14,719   2%     32 1,983      $455    $21,307   1%    68    7,830     $767    $75,448
    GrandTotal 1%    21   3,511     $267   $36,508   1%    719 81,339   $9,694   $850,377   1%   775   80,038   $9:010   $823,275    1%    279   21,*2 $2,636 $212,068
'


             z.             1@                                     I                                      I1                                       I*

       Jan
      Feb                                                                                                                             0%    1      535      $4   $4,430
      Mar                                                                                                                             3%   15      532    $173   $5,861
      Ar                                                                                                                            100%    1       -       $4       $0
      Ma
      Jun
       JuI
      Au
      Se
      ou
      Nov
    GrandTotal                                                                                                                       2%    17    1:067    $181   $10,291

                                                                                                                                              PX5AmandaW lson
                                                                                                                                           AttachmentA,Page 19
          Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 31 of
                                               115




'


          â*                  I*                                      '                                        êl                                     ''

        Jan                                            3%   19      706     $437     $16,224
        Feb                                           28%   12       43     $276       $988
       Npar                                           17%    2       12      $46       $276
        Ar       3%    95   3,392   $2,183 $77,948
       Nla       3%    95   3,690   $2,183 $84,796 1%        1      105      $23      $2,333
        Jun      2%    82   4,683   $1,884 $107,615 3%       8      231     $184      $5,308
         JuI     4%    95   2,482   $2,183 $57,036 2%       21    1,178     $483     $27,070
       Au        6%    36     626     $827 $14,385 117%     27       23     $620       $529
       se        5%    31      684 $712 $15,718 800%         8        l     $184         $23
       Gkt       3%    15      495 $345 $11,375 0%          -         6       $0       $138
       Nov       3%    15      516 $345 $11,858 100%         3      -        $69          $0
       Dec       2%    12      526 $276 $12,087
    GrandTotal   3%   476   17,094 $10,938 $392,820 4%      l01   2,305    $2,321    $52,189
                                                                                    :@     @
          :>'                 I@                                      4                                        11                                     1*

       Jan                                            0%     3       8l2     $43      $9,092   0%      1       858      $20     $9,562   1%   36    3,322   $477   $34,840
       Feb                                            1%     8       683    $126      $7,448   0%      3       919      $27     $9,909   1%   22    2,837   $328   $29436
       Mar                                            1%     4       706     $80      $7,653   1%     10     1,367    $166     $15,121   1%   40    4,634   $542   $48,541
       Ar                                             0%     4       881     $63      $9,315   1%      9     1,013    $163     $11,214   1%   44    3,568   $640   $38,791
       Ma                                             1%     7     1,306    $123     $14,321   1%      7       950      $89    $10,264
       Jun       ()% 1       779      $20   $8,347    ()%    4     1,307     $63     $13.881   1%     10     1,573      $99    $17,081
        2u1      ()% 2       766      $40   $8,512    1%     8     1,364    $126     $14,739   1%     13     2,312    $180     $26,331
       Au        1%  7       863     $123   $9.846    1%     9     1,424    $129     $15,453   1%     16     2146     $193     $23.659
       re        0% -        769       $0   $8,665    1%    10     1,314    $149     $14,419   0%      8     2,227    $112     $24,362
       ot't      (p; 3       833      $43   $9,274    0%     4     1,373     $80     $15,092   1%     17     3.011    $147     $32,579
       Nov       1%    4     776     $80    $8,406    0%     4     1,210     $70     $13,194   1%     14     2,573    $216     $28,181
       Det       1%    4      776     $80    $8,627   1%     6       995      $70    $11,337   1%     25     2,619    $329     $28,546
    GrandTotal   0%   21    5,562    $386   $61,678   1%    71    13,375   $1,121   $145,944   1%    133    21,568   $1,740   $236,809   1%   142   14,361 $1,986 $151,208
'


          âp                  1.                                      #                                        11                                     d#

        Jan                                         1%      82    7,286    $1,112    $77,473   2%    273    11,738   $3,946   $133,803 1%     85    8,522   $964   $87,603
       Feb                                          1%      64    4,863      $989    $51,174   2%     84     4,109   $1,387    $41,158 1%     79    7,154   $888   $70,021
       Mar                                          1%      56    5,424      $727    $57,939   2%     73     3,239   $1,106    $33,779 5%     45      978   $480    $9,902
       Ar        1%    59    5,749 $856     $61,710 1%      48    5,286      $720    $55,166   1%     22     3,671     $372    $35,679 11)%   15      -     $171        $0
       Ma        1%    66    6,217 $928     $68,543 1%      47    6,788      $616    $68,641   1%     30     4,459     $434    $39,382
       Jun       1%    67    8,062 $965 $86,436 1%     61         7,058     $886     $77,913 1%       38     4.448   $431      $38,985
        JuI      1%    57    6,494 $888 $73,017 1%     71         7,285    $1,113    $72,006 1%       71    11,545   $792     $105,240
       Au        1%    65    6,508 $875 $73,994 2% 103            5,816    $1,436    $63,485 1%      153    13,341 $2,045     $135.929
       se        1%    61    8,227 $910 $89,658 7G)%, 35              5     $571         $66 2%      163     9,312 $2,057      $96,789
       Od        1%    66    8.380 $983 $90,550 0%     24          5,902    $327     $60,417 2%      199    11,472 $2,446     $116,927
       Nov       1%    61    5,902 $896 $63,637 1% 80              7,606 $1,055      $81,872   1%      97    6,897 $1,195      $72,691
       Dec       1%    54    6,093 $792 $66,416 1%     91         11,771 $1,391     $126.023   1%      94    7,*8 $1,124       $73,916
    GrandTotal   1%   556   61.632 $8,093 $673,960 1% 762         75,090 $10,944    $792,176   1%   1,297   91,329 $17,335    $924,276   1%   224   16,654 $2,503 $167,525

                                                                                                                                                PxsAmandaW ilson
                                                                                                                                              M achmentA,Page20
      Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 32 of
                                           115




    Jan                                            0%     9    4,801    $129      $48,173 2%       73    3,488   $1,053    $38,755   1%   52     3,987   $556    $40,176
    Feb                                            1%    56    7,510    $795      $79,661 2%       36    1,910     $589    $19,362   1%   44     3.639   $441    $36,996
    Nlar                                           1%    67    8,103   $1,031     $85,162 2%       36    2,035     $552    $21,449   5%   30       559   $297     $6,464
    Ar                                             1%    65    5,394     $924     $56,812 1%       16    2,320     $271    $22,937   9%    7        75    $76       $737
   h!a                                             1%    59    4,843     $840     $50,157 0%       14    3,385     $263    $30,304
    Jun                                            0%    26    5,720    $418      $54,104 1%       19    3,188     $261    $29,660
    1uI                                            1%    77    7,916   $1,097     $87,871 100%      7      -       $103         $0
   Au                                              2%    89    4,307   $1,201     $45,344 1%       33    4,463     $387    $44,111
   se                                            243%    17        7     $289         $89 2%       72    2,996     $930    $33,614
    Ck&                                            1%    32    5,455     $419     $54,234 2%       52    2,824     $686    $29,252
    Nov                                            1%    78    8,042   $1,066     $88,435 1%       41    3,610     $516    $35,745
    Dec                                            1%    83    5,785   $1,196     $63,445 1%       28    2,881     $285    $30,242
GrandTotal                                         1%   658   67,:83   $9,454    $713,487 1%      427   33,1:0   $5,895   $336,429   2%   133    8,260 $1,369    $84,373
                                                                            ..   .          gy
      **                  I.                                      1                                       #:                                      1*

   Jan                                                                                                                               1%   28     3,789   $326    $39,254
   Feb                                                                                       0%     3      919      $43     $9,236 1%     19     2,454   $201    $23,445
   hdar                                                                                      1%    23    2,726    $314     $30,077 11%    36       339   $340     $4,391
   Ar                                                                                        1%    14      954    $212     $10,140 100%    7        -    $108         $0
   h:a                                                                                       1%    16    2,139    $205     $18,917
   1un                                                                                       1%    24    4,105    $262     $37,054
    2uI                                                                                      1%    31    3,086    $374     $29,214
   Au                                                                                        1%    40    3,932    $409     $35,509
   se                                                                                        1%    37    3,845    $473     $35,692
   oct                                                                                       1%    42    4,483     $450    $39,970
   Nov                                                                                       1%    21    3,625     $244    $37,444
   Det                                                                                       1%    32    2,908     $419    $30,063
GrandTotal                                                                                   1%   283   32,722   $3,402   $313,317 1%     90     6,582   $974    $67,090



   2an                                            1%     78    5,839   $1,134     $62,186    7%    71    1,072    $856     $12,474 1%     39     4,995   $370    $51,156
   Feb                                            1%     55    4,155     $776     $43,924    1%    28    2,419     $362    $23,449 1%     39     4,732   $441    $47.190
   Alar                                           1%     55    6,389     $793     $66,890    1%    46    5,716     $604    $61,514 3%     39     1,229   $428    $12,026
   Ar                                             1%     74    8,961     $969     $93,127    0%    22    5,238     $339    $50,243 100%    4        -     $49         $0
   N!a                                            1%     67    7,765     $921     $84,061    1%    41    6,609     $599    $61,083
   Jun                                            1%     62    7,063     $865     $73,058    0%    25    5,737     $316    $49,355
   JuI                                            1%     57    5,273     $833     $54,702    1%    50    7,188     $513    $66,637
   Au        1%    23    4,326 $290 $44,742       1%     83    9,370   $1,013     $96,094    1%    79    9,411     $996    $85,746
   se        1%    44    4,931 $710 $52,960       1%     78    9,764     $998    $103,173    1%    60    9,700     $662    $86,620
   0d        1%    61    6.472 $845 '$69,280      1%     64    5,218     $905     $56,524    1%    68    8.748     $696    $80,719
   Nov       1%    75    7,764 $1,057 $80,045     5%     19      368     $329      $3,893    1%    32    4,706     $369    $47,182
   Dec       1%    72    5,932 $1,065 $72,781     1%     36    7,010     $440     $73,690    1%    36    5,063     $427    $52,249
GrandTotal   1%   275   30,425 $3,967 $319,808    1%    728   77,175   $9,979    $811,324    1%   558   71,607   $6,738   $677,271 1%     l21   10,956 $1,287 $110.372

                                                                                                                                              PX5AmandaW ilson
                                                                                                                                           AttachmentA,Page21
          Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 33 of
                                               115




          i*                  1 4.                                     I                                        11                                     1:

       lan                                                                                        9%     56      652     $782     $8,097 1%     28   3,159    $339   $33,440
       Feb                                                                                        1%     18    1,503     $246    $14,675 1%     26   3,131    $264   $30,499
       Alar                                                                                       0%      3    1,918      $60    $20,296 3%     16     580    $160    $5,607
       Ar                                                                                         O/A    26    5,750     $384    $57,011 100%    5     -       $69        $0
       N!a                                                                                        1%     55    6,094     $844    $56,287
       Jun                                                                                        1%     60    5,657     $721    $47,994
       Jul                                             0%      4   3,040       $80    $30,529     1%     77    7,229     $826    $67,386
       Au                                              1%     60   6,486     $791     $66,328     1%     84    5,915   $1,052    $55,138
       se                                              1%     90   6,757    $1,228    $71,087     1%     53    6,162     $588    $53,932
       Oct                                             1%     52   3,539     $716     $38,364     2%     95    5,488   $1,013    $49,82
       Nov                                             3%      8      246     $143      $2,644    1%     30    2,949     $289    $28,609
       Dec                                             1%     44    4,757     $636     $49,928    1%     31    3,408     $408    $35,751
    GrandTotal                                         1%    258   24,825   $3,594    $258,880    1%    588   52,735   $7,213   $494,996 1%     75   6,970    $831   $69,546
'


          :.
           '                   1.                                      #                                        1:                                     1*

       Jan                                                                                       1%       1      97      $20     $1,049 1%      13   1,765    $148   $17065
       Feb                                                                                       1%      11   2,147     $135    $21,314 1%      10   1,158    $104   $11100
       Alar                                             0%     1    2,398      $20     $23,422 100%       6     -        $52         $0 3%      16     586    $112    $3,887
       Ar                                               0%     9    4,968     $129     $52,152 100%       4     -        $46         $0 100%    10     -       $56        $0
       N!a                                              0%    18    5,585     $190     $59,111
       lun                                              @%    22    5,167     $321     $53,119 100%      l      -        $20         $0
        JuI                                             1%    29    4,155     $393     $44,484
       Au                                               1%    19    3,156     $312     $32,725 1%        35    2,548     $396    $23,908
       Se                                               1%    36    5,242     $404     $52,432 1%        17    1,753     $212    $15,962
       Ckt                                              1%    50    3,690     $735     $40,447 1%        21    1,864     $292    $17/476
       Nov                                             20%    25      128     $347      $1,233 2%        18    1,097     $232    $10,428
       Dec                                              6%     5       89     $190      $1,024 1%        13    1,478     $164    $15,105
    GsandTotaj                                          1%   2l4   34,578   $2,949    $360,150 1%       l27   10,984   $1,568   $105,241   1%   49   3,509    $420   $32,051
'
                                                                                 yy   @          @â'
          :*                   14                                      1                                        11                                     # 1'

       Jan                                          2%       58     3,595   $1,331     $82,505
       Feb                                         27%       32       118    $734       $2,688
       hlar                                        39%       12        31    $275         $711
          r      2%   196   8,548 $4.472 $184,075 100%        4       -        $92          $0
       N!a       2%   139   8,163 $3,064 $162,682 100%        2       -        $46          $0
       Jun       2%   l62   6,713 $3.623 $148,668
        luI      3%   111   3,484 $2,544 $79,958
       Au        5%    81   1,761 $1,859     $40,415
       Se        3%    50    1,954    $1,145 $43,697
       oct       5%    26      528      $597 $12,118
       Nov       2%    58    2,811    $1,331 $64,512
       Det       3%    89    3,325    $2,043 $76,309
    GrandTotal   2%   912   37,237   $20,678 $812,434 3%     l08    3,744   $2,479     $85,905

                                                                                                                                                  PX5AmandaWilson
                                                                                                                                                AttachmentA,Page22
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 34 of
                                                  115




             ie        1w                   j                          j:                                      #*

       lan                                                                                       1%    52     5,943   $543    $59,549
       Feb                                                                                       1%    57     6,390   $579    $64,378
       Mar                                              0%      3    1,393      $43    $13,350 3%      84     2,962   $860    $31,370
       Ar                                               1%     25    2,758    $296     $28,762 11)%    19        -    $162         $0
       Ma                                               1%     17    3,012    $272     $29,423
       Jun                                              1%     22    3,528    $236     $31,824
        JuI                                             0%     14    3,308    $161     $30,702
       Au                                               1%     23    3,123    $259     $31,519
       r.e                                              1%     25    2,935    $326     $28,994
       Oct                                              0%     12    3,909    $144     $39,905
       Nov                                              1%     21    4,174     $244    $42,104
       Dec                                              1%     43    4,894    $482     $51,498
    GrandTotal                                          1%    205   33,034   $2,461   $328,081 1%      212   15,295 $2,145 $155,296

             1*        1.                   I                          I:                                      I*

      Jan                                                                                         2%   34     2,194   $359    $22,412
      Feb                                                                                         1%   23     2,485   $284    $23,925
      hdar                                                                                        5%   29       638   $326     $5,722
      Ar                                                                                        100%   11       -      $60         $Q
      Ma
      Jun
      1uI
       Au                                               (3%    4     2,249      $64   $20,694
       Se                                                1%   16     2,371     $185   $21,452
       ot't                                              1%   25     2,136    $272    $20429
       Nov                                               2%   33     1,387     $431   $13,678
       Dec                                               1%   14     1,910     $197   $20,018
    GcandTotal                                           1%   92    10,053   $1,148   $96,1:1    2%     97    5,317 $1,028    $52,06:
'


             ..'        I.                  1                          1:                                       1*

       Jan
      Feb                                                                                        2%    254   11,113 $3,319 $110,980
      Mar                                                                                        2%    369   16,749 $4,:85 $170,861
        r                                                                                        3%    l75    5,202 $1,740 $52,847
      Ma
      Jun
       JuI
      Au
      0ct
      Nov
    GrandTotal                                                                                   2%    798   33,064 $9,444 $334,687

                                                                                                           PX5AmandaW ilson
                                                                                                        AttachmentA,Page23
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 35 of
                                                  115




                                                       :        @*    *        @.
             :.
              '        I.                         j                                          ::                                      I*

      Jan                                                                                                               1%   43    3,893   $376    $40,075
      Feb                                                                     ()%    -        665       $0     $6.684 1%     47    3,705   $587    $36,073
      Mar                                                                     1%     19     2,939     $312    $32,316 4%     34      831   $380     $7,869
      Ar                                                                      1%     13     1,463     $192    $14,837 11)%    7      -      $76         $0
      Ma                                                                       1%    22     2,737     $340    $23,419
      Jun                                                                     1%     26     2,379     $365    $22,503
      Ju1                                                                     0%     20     4,272     $220    $38,928
      Au                                                                      1%     47     4,510     $455    $42,036
      5e                                                                      1%     26     2,780     $219    $24,438
       oct                                                                     1%    34     3,766    $365     $34,336
       Nov                                                                     1%     44    3,365     $469    $33,757
       Dec                                                                     1%     46    3,155     $488    $32.792
    GrandTotal                                                                 1%    297   32,031   $3,422   $306,>7 2%      13l   8,429 $1,418    $M.017
'

                                                       @        :*    *        @
             :*        :.                         I                                           1:                                     ç@

       lan                                                                      0%     2      474      $23     $4,798 100%    3      -      $l2        $0
       Feb                                                                      1%    13    2,084    $175     $21,828
       Klar                        0%     4    1,862      $63         $18,334 100%     6       -       $86         $0
       Ar                          0%    12    7,297    $189          $75,181 0%       5    2,116      $66    $20,973
       Nla                         1%    57    8,087     $765         $86,509 1%      29    4,864     $391    $41,709
       Jun                         0%    25    6,159    $429          $55,537 1%      44    4,470    $601     $41,684
        JuI                        1%    43    7,197     $663         $81,441 1%      67    8,978     $700    $79,421
       Au                          1%    29    3,984     $427         $41,454 3%     170    5,810   $1,934    $56,150
       Se                          1%    47    6,579     $583         $68,428 2%      91    4,801   $1,038    $43,627
        Od                         1%    50    5,572    $633          $56,983 2%     111    5,611   $1,206    $47,885
       Nov                         1%    62    4,454     $855         $44,714 3%      34    1,134     $387     $9,031
       Dec                         3%    47    1,401    $600          $16,008 100%    19       -      $194         $0
    GrandTotal                     1%   376   52,592   $5,205        $544,591 1%     591   40,342   $6,800   $357,1:7 100%    ;      -      $;2        $0
'


             1*        1.                         I                                           I:                                     I*

       Jan
       Feb
       Rlar                                                                                                            1%    107   10,020 $1,116   $99,786
          r                                                                                                            2%    109    5,172 $1,280   $57,374
       N!a
       Jun
       1uI
       Au
       Oct
       Nov
       Det
    GrandTotal                                                                                                         1%    216   15,192 $2,596 $157,160

                                                                                                                                PX5AmandaW ilson
                                                                                                                              AttachmentA,Page24
              Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 36 of
                                                   115




                                                       .   y            4p   .
              :*                1                  #                             I:                I*

       Jan
       Feb
       Nlar
      Ar           100%   126   -    $2,076   $0
      h!a          100%    13   -     $226    $0
      lun          1*       6   -     $100    $0
       JuI
      Au
      se
       Nov
       Det
    GlandTotal 1e0%       145   -    $2,402   $0

              :*                1.                 :                             I:                d*

       1an
       Feb
       hlar                                                                           1%   39    3,061   $396    $30,075
       Ar                                                                             2%   41    1,806   $481    $18,995
       N!a
       2un
       JuI
       Au
       se
       Nov
       Det
    GrandTotal                                                                        2%   80    4,867   $876    $49,070
'
                                                       p   p:   .   z   @
              .*                #*                 I                             I:                1*

       Jan
       Feb
       hiar                                                                           1%   49    4,438   $458    $45,934
       Ar                                                                             1%   69    5,702   $681    $59,076
       h!a
       2un
       JuI
       Au
       ge
       Nov
       Dec
    GrandTotal                                                                        1%   ll8   10,140 $1,149 $105,011

                                                                                              PX5AmandaW ilson
                                                                                           AttachmentA,Page25
             Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 37 of
                                                  115




             l*        I.                   9                    I1                         I*

       Jan
       Feb
       Nlar                                                                    1%   110   8,418 $1,205    $86,952
       Ar                                                                      1%    94   7,373 $943      $71.794
      Nla
      1un
       JuI
      Au
      Se
      Nov
      Det
    GqandTotal                                                                 1%   204   15,791 $2,148 $158,656
'

                                                    yp   .@.
             :*        Iv                   #                    #:                         :*

       Jan
       Feb
       Mar                                                                     1%   24    3,118    $287   $31,641
       Ar                                                                      1%   34    4,105    $379   $43,550
      Ma
      Jun
       luI
      Au
      Se
      0d
      Nov
    GrandTotal                                                                 1%   58    7,223    $665   $75,190
                                                   *$*   .@
             **        ..                   I                     I:                        I*

       Jan
       Feb
       hdar                                                                    1%   22    2,687    $200   $27,858
       Ar                                                                      1%   23    2,313    $274   $24,115
       h;a
       lun
       JuI
       Au
       se
       Nov
       Dec
    GrandTotal                                                                 1%   45     5,000   $474   $51,973

                                                                                        PX5AmandaW lson
                                                                                     AttachmentA,Page26
              Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 38 of
                                                   115




'
                                                   .      yq   @ 4
              â*        1.                   1                            11                 1*

       Jan
       ab
       hlar                                                                     1%   29    5,798   $324    $57,998
       Ar                                                                       1%   71    7,299   $798    $77,134
       N!a
       lun
       JuI
       Au
       se
       Nov
       Det
    GrandTotal                                                                  1%   l(K   13,097 $1,122 $135,132
'

                                                    .      a .       @w
              â'        ç@                   1                            I1                 I*

       lan
       hFleabr                                                                  1%   21    3,590   $235    $32/115
       Ar                                                                       1%   56    5,067   $625    $53,622
       Ma
       lun
        JuI
       Au
       Se
       0d
       Nov
       Dec
    GrandTool                                                                   1%    77   8,657   $860    $85,737
'
                                                 # >:''        : #
              K*         1.                  I                            #:                 1*

       Jan
       Feb
       Nlar                                                                     0%    12   3,215   $160    $32,488
           r                                                                    1%    49   4,566   $636    $52,759
       h!a
       Jun
        luI
       Au
       Se
       Nov
       Dec
    GrandTotal                                                                  1%    61   7,781   $795    $85,247

                                                                                        PX5AmandaW ilson
                                                                                      M achmentA,Page27
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 39 of
                                     115




                             A ttachm ent B
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 40 of
'
                                     115
                      - o * c œ m X m * > c > œ X X m % m G N > % *                                                            '*
               X         O    >   m   c    %   m e >       *   *   m   & %       *   <   >   m   Y   %   &      c        œ
               1
               *
                         ?
                         G
                              d
                              œ
                                  A
                                  >
                                      1
                                      m
                                           +
                                           œ
                                               1 W A
                                               œ * >
                                                           1
                                                           &
                                                               8
                                                               -
                                                                   -
                                                                   O
                                                                       d
                                                                       D >
                                                                          -      M
                                                                                 X
                                                                                     -
                                                                                     M
                                                                                         d
                                                                                         œ
                                                                                             A
                                                                                             X
                                                                                                 M
                                                                                                 *
                                                                                                     =
                                                                                                     <
                                                                                                         i
                                                                                                         M
                                                                                                                &
                                                                                                                X
                                                                                                                         i  -
                                                                                                                         > **
              *V
               e         O
                         N    G
                              œ   %
                                  >   X
                                      X    G
                                           *   M.X.
                                               - % G>      >
                                                           X   %
                                                               N   f
                                                                   m   *.
                                                                       > XX      *
                                                                                 m   G
                                                                                     *   G
                                                                                         D   R
                                                                                             *   %
                                                                                                 >   W
                                                                                                     Y   M
                                                                                                         W      *        M.
                                                                                                                         A '*
                                                                                                                            .
                      * m * m * M * * - m % o œ - o % œ - m % -                                                          *         .
                        * - * * - * * - * * - * * * - * * - * *
                          *     *     *   * *     * *     *

                      * X > O Y - X % * X % m > c Y > m - > o m % -
              .*
               3         %' d
                         m  >     œ
                                  d   D
                                      +    * i
                                           & %   m
                                                 m   m
                                                     1     œ
                                                           W   -
                                                               i   M
                                                                   m   %
                                                                       &     m
                                                                             i   *
                                                                                 A   q
                                                                                     *   > %
                                                                                         y %     m
                                                                                                 *   m
                                                                                                     i   q -
                                                                                                         - m             >
                                                                                                                         &     .
               œ         m Y      >   e    % *   m   X     O   <   *   N     O   m   m   c O     *   X   X >             œ     *
               M
              GW         Q G
                         O  X     %
                                  m   %
                                      A    >.R
                                           - A   N
                                                 X   S
                                                     œ     N
                                                           D   û
                                                               œ   R
                                                                   -   M
                                                                       X     N
                                                                             -   V
                                                                                 Y   %
                                                                                     œ   X.X
                                                                                         R N     *
                                                                                                 W   G
                                                                                                     G   O.*
                                                                                                         >               M
                                                                                                                         W     '
                                                                                                                               *
                        *     - * * - * * - - Y - * *                            Y - * *         - * *
                              *     *     * * * *                                * *             *

                      X o o o > M - O - N m o M m N - x x - - > o o e
                      > m     % > - Y œ > = Y = m * > - m > > > % * D D
                      W
                      D rn
                          *   i 8 8 & y W d 6 i x & A G - & 1 d - & d d
                              & & (* O Ch * >h P- & D (N $D kn 03 @7 kD Cn 03 VH * *
                      w
                      r- wm   (N. ct Tx kct %. CQ œ. P.R R œxw
                                                             (N %.(X tnxw
                                                                        rq C&.w
                                                                              m w
                                                                                (
                                                                                N
                              * * * *          * * *       *   vd * *            * *     *       *
                                                               *


                      VH Oh fn 03 * >. 03 (M & X tD kn % X œ % kn Ch fN 03 CD C* e .
                      rn kD kn tD X        >h kD m1 P< VH fn D kn rn & D kD &                    & m4 tn                 tn
                      % O ct m.tn.CY Cn.N Vt C1 Oq U4 tR tq Lq 01 Vt P4 ct Oï *.                                         *
                         r4 xr v: ko eq tn co ru o t/ o >. .d c: xr o: .- un rn ve                                                 -


         *.
         .            œ X D m e m m > - V c > M > % > œ e X m O > c                                                                .*'
    .         .       - m % % X e œ * > m X * > - c e m œ > c >   >
         .               N R O V R A N G D - O V - M O X G A M -
              *
         4    4
    w    œ
    *
                                                                                                                                         c=
    '.   -            * - * œ X > % % > * * œ > % Y m - > - c Y                                                                          0 *
         .            % m œ Y % œ - > % * K > > > D > Y N œ O -                                                                          X c
                                                                                                                                         Rœ
                                                                                                                                         (7 (n'
                                                                                                                                         r
                                                                                                                                         X dd
                                                                                                                                         c
                                                                                                                                         E Eo
              4                                                                                                                          < =
                                                                                                                                         c O
    .         *:
    *             w                                                                                                                      73
                                                                                                                                         œ4

    .
         : . m%@ eï
         .       @ %>4Q>.
                 W r
                       %km8 kd@o o)
                       mi œ
                                 >Qmi
                                 o t
                                    @o =f
                                       bQ@   >nQ 2: mo@: nvbeQxo@t p.
                                          m4 k
                                       W mi  mi
                                                                   @ c@j x&@
                                                                   d o
                                                                                                                               8
                                                                                                                               q
                                                                                                                               o
         *

         *               @  >q @ i* @ >Q @ >q @
                         kn rn % tm
                                                                   ZQ'
                                                                     , 'g @ >q @ g @
                                                                     7                                    >q             1
                                                                                                                         ï'Cg
                                                                                                                         .
              .
                                   % (
                         & & cç o. i P
                                     :- c
                                        Ln
                                         Qrfx
                                            xoCfbl' :'cç03?
                                                          f.èj
                                                          m  .;
                                                              .G1
                                                              :    C:
                                                                e- (ft c;
                                                                       CNIcï
                                                                           q cç
                                                                             % CoD
                                                                                 s                        cï
                                                                                                          v-i            )
                                                                                                                         ïmx %
                                                                                                                         (   *
                         v.
                          q v-l '          x-l s' -
                                                  k
                                                  ',
                                                   ,,,
                                                     yy   q
                                                          î'l$'
                                                              '
                                                              ;        :
                                                                       - l                                %-I            7k.'.''
                                                          ,            z,.t.L                                            '...:.
                         g
                         t
                         o%>qz
                             qA
                              qr@: >
                                   rq
                                    xgx-f>
                                         =q1>
                                            cq:g
                                               mg>
                         & K rq eq ri K 04 mi rd q
                                                  .>
                                                   kq
                                                    oy%q> %q>uo
                                                              qgto g
                                                                   xtgfn +
                                                                         r:
                                                                          o.;
                                                                            L
                                                                            grj
                                                                            ' zj'
                                                                              ,
                                                 o mi x'x md VH mi vd vd vd Q +
                                                                                yà).                                           P
                                                                                                                               g
                                                                                                                               :
                                                                                                                               -
                                                                                                     .   :..')ë;
                                                                                                          Eè?L.,.
                                                                                                                '


                                                     =
                                                       I                                                            (t
                                                     k7                                                             O
              .                       <              a:                                                              '
                                      (a             o                  <                <                          tn
                  .      <        ,              = uu                  ,up               u                          tz
              -
                         5, <
                            x (z C
                                 Q
                                 o             k) LL
                                               tn  'ztD <          =
                                                                   u,-kn
                                                                      a:
                                                                                 :E =
                                                                                    u- t =
                                                                                 o , kn
                                                                                         u,- (
                                                                                             -n
                                                                                              ,
                                                                                                                    O
                                                                                                                    aj t/
                                                                                                                       tm
                                                                                                                        ,
                         t
                         x9 t' o u s' o
                                      t7 s.
                                         < X cz tn o o  X ' x tz t4 kn (n n      O n
              ,
                             7 'uz(
                                  a:  a: ln ' -   a: uu , kn  o O * a: x = > t      a:
              ' = C) a: tn na o v; to tn , o s2 x qy tg 1 o o uu c: O
                u- uu o. a: z = tg ua <  ko x o J > o   x        u
                                                                 ma œ:
                                                                    o g u . < u;
                   V Z o o uu uu m z o a: C
                 I =                              to a: O  u u u (
                                                              e, x  o tku ua kn x tn
                <         tg tn I tm z      tg o z ua q ta z uu        u tp a: o =
              . s = o ku uu ua x ua o ku u Ku tn x z uu u e$ x o                    uu
                u
                Na>>
                   u2< F7>ld z
                             *o > uu= E< Gz tn c
                                               m= %?tuoa>
                                                        uauu t=  su é
                                                                    -  x
                                                                       >
                                                                       ua D
                                                                          o  u <F:=>?
                                                                             >
              '      ' a: x ua a: = tn œ ua ua (m Z a = tn tn a to v: Y m
                Q 1œ ! F
                       -! u
                       <  œa %?
                             = kn u
                                  a:uuœa l
                                         F-=
                                          n E =>! u
                                                  a:
                                                   aktu c ua: x u
                                                            a ua œa t7 u
                                                                       a:
                                                                        akxu (
                                                                             En mF- œ
                                                                                    uu .'
                < w kn (m to Lu u > qn m o > = L z > k L z kn o tn k
                ?u s. uu œ a: (
                <               D     a ua (z a u a: m        u a: (zj z s. uu a: .
                   m a: ua> ua
                             > = a:
                                  (n O x u  >u - (n kua z
                                                        ua a:
                                                           ch =
                                                              c x(n
                                                                  I z  a:
                                                                    ua x
                                                                       (  -c uu va: s(a. .
                                                                        a :
                1< k
                   k7
                    u  œ
                       <  E  E  <
                                x >'  s.
                                      uu œ
                                         <  E  :
                                               c
                                               m  s.
                                                  ua a: s2 >- =     :2    n  u < ua
                >- = up ch D o 5 tn up c) u- (.    7 & = 5 < 5 = N uu i      :Z ta t7
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 41 of
                                     115




       @ # # >% 1% g # @ @ g *% ZQ @ 8 # # # '                             '                      @   gg
                                                                                                      m fngg
                                                                                                          rv(
                                                                                                            SgN gg
                                                                                                                r/qlgg
                                                                                                                    -1
                                                                                                                     -g& gg
                                                                                                                         o & gg
                                                                                                                             & elg
                                                                                                                                 Gngg
                                                                                                                                   c,* y'
     * t mm m MM mN c cc q Nœ œe m
     . Y - & & A A & & A A A - J A G A -                                                          ...                                                                   .
                                                                                                                                                                        f qr
                                                                                                                                                                          '.'
                                                                                                                                                                            .!.
                                                                                                                                                                              c
                                                                                                                                                                              ,
                                                                     R)1'
                                                                        k7 .                                                                                            tèé'
                                                                                                                                                                           çâL
                                                                                                                                                                             ?,.
     '* @
        & 8
          *@&         @
                      rn é
                         %Q @
                            *&>% m
                                 @Mg ... @ g @ #                         éQ ,*
                                                                                                  *.
                                                                                                        gg
                                                                                                        > >
                                                                                                                   #*     gg gg g //
                                                                                                                          D m & & > m m
                                                                                                                                                                  @@
                                                                                                                                                                  * X
                                                                                                                                                                                            cN
                                                                                                                                                                                            o m
         oi A ek      oi A .i A mi .4?è .*4 o;
                                            * oi
                                               * .
                                                 m4                      *   .
                                                                             <
                                                                         ,4 .+f
     -                                                                                                  --                - - -                           y$.               T               kïac
                                                                                                                                                                                            -
                                                                                                                                                                                               -
                                                                                                                                                                                               cp
                                                                                                                                                          '''
                                                                                                                                                          ' ,h
                                                                                                                                                             tk                             =(u cz'
                     lk .                      g #q
                                               .                                                                                                                                            c 'F
                                                                                                                                                                                            O
     .
                       jk.
                      .k
                                               .
                                               p
                                               ,.4jf
                                                   rx
                                                    4                                             œ
                                                                                                                          f                                       >
                                                                                                                                                                  rg
                                                                                                                                                                   Q                 s
                                                                                                                                                                                     .'
                                                                                                                                                                                      .
                                                                                                                                                                                     )>Lï
                                                                                                                                                                                            EE
                                                                                                                                                                                            <=
                                                                                                                                                                                               q)
                                                                                                                                                                                     'f.:
                                                                                              .                                                                                      vJy.   v -47.
                                                                                                                                                                                            a.=
                                                                                                                                                                                              <;




'*                           ..J                                                              *         .a
p                            LQ                                                                         u.
                              1                                                     =                    I                                                                      X
     <
   * ta
                             :7
                             =:
                                                                                    O,        ' œ       c                                                                       O1
                                                                                                        X                                                <
 '    1                      o       <
                                     ug <                                           o                   o                                          <     L)        <            w
      ' t7 < kp > <          ua; u
                                 = ' >, =                                = kp =:              .   '     u;     <                           =      tl       '       x            a:
     .
        =: X tn ' o   = a: k = .   , k7                    =                         o            . Q z u) 1 < x' * kp = < =        u.- =u =: uu '=   t'7 k  a7              ok   o
                                          (/ u.'
'
        o                            a: =              < t.u . a:        tu' c-' tn' Y                                                  u'         uu =:     o: t7   '       X tn.
     ' u; , t7  'o      1 o  <
                             F
                  =: I o- a: o   t 7
                                     tu o ka7: ( -o
                                                       x
                                                         ,x    oi   l (   a tn k =n >
                                                                                     o            . qn, <
                                                                                                        s. 1 a: o t7I o, x o x o t             xp knI o t) u; a: a     o: cz o
                                                                                                                                                                             z! o
      '=z ka7: t
               oxo œ  t7 tn k n  o
                                 tg  > ?  td o    '    t7   o
                                                            tp  , to, =
                                                                      ku
                                                                         a:
                                                                         o   a:
                                                                              o   (7
                                                                                     hn
                                                                                                  . a:
                                                                                                    o t Z!  tn o a: = a     t7: t7, o
                                                                                                                                    xt  oo (D. (D =: u to, x        og ' -, > o  a:
        =   o
        o . kg =  u ; o   œ:
                          o <*   uu  >    ua qa  tn a!
                                                 oz o  =:  u   >
                                                               o =t D  . u
                                                                         to tn x dj
                                                                          u  qs  uu  .
                                                                                     0              =; <tn
                                                                                                         o aoc. UJ o uu. o      = q uo
                                                                                                                                     u ku o=: iqau o >
                                                                                                                                               u      sg QQ =:n = t ua o
                                                                                                                                                                       5 =:
                                                                                                                                                                          t7 <
                                                                                                                                                                             O t u a
            zt ko
                u=b! cunu tg o
                             z=  * u =u u zu %!
                                             ua o ' =; =    tn kg o =:t7 = t  k4
                                                                               uz o  z                          =   tg          o                n v$     a:     uu *
                                                                                                                                                                    zu LJ O z =n M'
      . .
        tn *   a                                                                  ua G /          .uu)
                                                                                                    x
                                                                                                      az z u t      umu a:
                                                                                                                        o t uo; =; = =  $n (Z = b? ua u
                                                                                                                                                      =:u  otoo ' u
        tn F- ua k uz ua u%a
                           !G k  %w? q
                                     =o u w lum .   > u%na u
                                                           >?aatu t
                                                                  uaa o .%!=::p ï!      toa
                                                                                        u           D o F:Q  F- =
                                                                                                                Lu zKu o    z ku ua ua uu ku tn ql ua uu u a u; 2 ku to
                                                                                                                        u; uz tn %? !: >! b? > Lu ua tn > ua tn F- !2 uu
     .
        z
        ua<
        %? a-::2y u >
           F              x< =:= t
                                 ok  =n+ to œuuw ao a:zuaw to z   mu  ku =
                                                                         tn: o   =
                                                                                 to: <
                                                                                     =- x         .oa<
                                                                                                    e   a-:=
                                                                                                        F    <7=    %!> >   =!= k   =   =o>    =   u
                                                                                                                                                   Mu
                                                                                                                                                    nOx a2 =     on  z2 =    <   =
        =
        to e)
               =
               a: %   a:
                      =   ua F-  a:  u
               uu a: ua qn bn Ku u ua al =   *
                                             uu: o
                                                 f
                                                 =z
                                                       %   =:  at D
                                                  l to = uu c: un a:     a
                                                                         ua u
                                                                      (o 1
                                                                             $
                                                                             a:
                                                                               * a
                                                                               a. o uF
                                                                                                    =:  2F  !/- a
                                                                                                                >: u=:g Kz u
                                                                                                                        c   aaz=bu?=t
                                                                                                                                    œo ua
                                                                                                                                        k
                                                                                                                                        a: (
                                                                                                                                           uxu u
                                                                                                                                           *
                                                                                                                                               tan
                                                                                                                                                 :u
                                                                                                                                                 l
                                                                                                                                                   q
                                                                                                                                                   =:
                                                                                                                                                    a UJ CD =
                                                                                                                                                      E
                                                                                                                                                             k
                                                                                                                                                             Lu
                                                                                                                                                              ? u=7:u
                                                                                                                                                                    t
                                                                                                                                                                    an
                                                                                                                                                                     :O
                                                                                                                                                                     2 =k !u
                                                                                                                                                                           2!=
                                                                                                                                                                             F/-:u
                                                                                                                                                                                 tnQ
                                                                                                                                                                                 =:a<Q
        X
        =  oa >   ua z to: o     > =     > z        =D t
                                                       n k uo'a u  'ao       o   k t7 d<            k7  tn  t 7 k u k   o   1   x
                                                                                                                                v : k   z  tn  >   .  =   L  to u a >  ua
                                                                                                                                                                        . =      >
        tu az a !Ft-1 X a ua u
                             gu Jch œLu: J
                                         tn X K (   = Mtu = t  z t=n F- =: K x uz D     <           / u
                                                                                                    =   œa
                                                                                                        a :
                                                                                                            u
                                                                                                            a:
                                                                                                            a:
                                                                                                              aF
                                                                                                                (<-!a:
                                                                                                                !0  (D
                                                                                                                        F
                                                                                                                        u-a a:
                                                                                                                        x   (o  tu =c h a:
                                                                                                                                        (
                                                                                                                                        o
                                                                                                                                           =:
                                                                                                                                           u
                                                                                                                                           a
                                                                                                                                               a œ k
                                                                                                                                             a ch  (a
                                                                                                                                                      au: qo u
                                                                                                                                                      u   =
                                                                                                                                                             =a
                                                                                                                                                             .
                                                                                                                                                              :zu7 s z
                                                                                                                                                                <   c
                                                                                                                                                                       oo K
                                                                                                                                                                          tn u
                                                                                                                                                                             tna u <
                                                                                                                                                                             a : c z
                                                                                                                                                                                     w
         = a:c>ku7(
                  >n c
                     k
                     a:
                      :=
                       <:o
                         s
                         ku.c
                            k
                            a:>
                              yu1
                                t
                                >
                                n-=
                                  m< =:k
                                       =: (
                                          =D u
                                             uau
                                               uaE
                                                 t
                                                 Nu 0m=FO- a
                                                           5
                                                           <g I                                     ln < < Lu *' x a:           1 F-z:ö c:ua   F- x e %?  ua : a:g. E  uu =n <
                                                                                                                                                                             =: s.   1
         ch ö 1 =a>    o          uu o ct <w =      oau u7at  <                                     uu (J (a a: N F: 5 ct u         tn < a tn X c     cz = a ct o X = S   uu ta u(Du <
                                          .
                                               = g:    uk     >.                                                                                                                     >
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 42 of
                                     115
    A - > c c                          c            &   * > c                                 G
    N * m * G                          *            -   * œ *                                 M
    *q
    W   R
      N c
                                       m
                                       œ            û   % %                                   %
    > - -                              m            m   & -                                   c
    * * *                              *            *   *                                     *

    c   X   - o c                      œ            c   &   > X                               M
    &   >   Y m *                      -            %   &   & %                               *
    *   -   > *                        œ            &   >   e *                               X
    <   *   *                          *            *   *   *                                 *



    N * œ                              Y            - - N                                     m
    M > c                              o            m m c                                     Y
     ûN > l 1                          œ            nW
                                                    - >- t                                    R
                                                                                              Y

    m m x œ m                          o            * - > %                                   m
    Y > >                              m            & Y -                                     *


    @ @ @@ @
    e - > o c
                                       8
                                       -            rg rs (M c                                M
          c c                                                &
                                                            >h > rq 03 & r- (n Ph tD c *
            N œ > - m c m m œ        m x                    >. œ1 (N rn mi * c > (D - rq
            N  R: N
            md g  œ V
                    & G
                      œ N
                        05 R
                           c R
                             c Gtn   N
                                     œ K
                                       -                    t R
                                                            x vOœ *
                                                                  e %
                                                                    c %
                                                                      o %
                                                                        x q
                                                                          - N
                                                                            w t
                                                                              x%m
            * * Gh mi * W rd tH rd   vd m                   4n * <n. * v8 fN md rd rd vd >
                    *     %& * xa    * *                               * * %& * 1& * vq
                                                                                         *

            rn 11 kD rq Ln > rn * =# Y œ                    0
            * & c M =f Y 03 $D $D u3 >.                     c5 r
                                                               rng bCnn F1
                                                                        mI X
                                                                           D t
                                                                             rn
                                                                              q mi
                                                                                05 I
                                                                                   rDn k>D t
                                                                                           *D mP4
               * *      * * * * * *                         *mi *r4 U> m
                                                                       <H <
                                                                          r&
                                                                           d *M *>h*CD ** *M @!
                                       *                                                      *


*                                               *
            e - m - c e - o - c -                           (M >. X (N m * <) (M % % *
            c - - - o m x - œ % o                           (D u; * rn tn % ro >w > cl -
            - * > - > R m <% R n                            c/ Y œ (= 03 m.rhz kq m.p.R

            =i * r- * CD c cï Y >. * m                      c/ m
                                                               - o3 f
                                                                    1n
                                                                     - m
                                                                       rqi rYn D
                                                                               ko (
                                                                                  kD
                                                                                   n m
                                                                                     rn œ
                                                                                        rN c
                                                                                           x        e


                                                                                                    *                                          c o
                                                            ? g 8 T 8 g g' ' g g                                                               o m
                                            @                                                       @                                          X œ
                                                                                                                                                 c
                                                                                                                                               Vœ
                                            *                                                       *       rs                            rq   =(Uaf
                                                                                                    -       *                             *     Xc ed
                                                                                                    e                                           E œ E
                                                                                                                                               <
                                                                                                                                                E  '

                                                                                                                                               x?
                                                                                                            *c                           *c    œ4




                                                                                                             1                            1


                                                                                                            >
                                                                                                            Q
                                                                                                            &
                                                                                                                                          @
                                                                                                                                          o




.                                      %        .                                            %          .                                 fT
-                                      0        *                                            1          <                                 Q
    r m m
    a    u' o
            &. > r    = o
                        o. U >   u b-               r = mu w > c      =  > u 1-
      * > <. xm .-
      u.
                 a.-'
                   3 <o < o  zo ow =z               a *ë < u
                                                      u.
                                                             m-a
                                                               n'g
                                                                 .  r(
                                                                 .% < o
                                                                      no:o
                                                                         = oo =c                            mr o
                                                                                                               * m
                                                                                                                 *' n
                                                                                                                    L'. *
                                                                                                                        > >r 3 >
                                                                                                                               =Q(p.r o
                                                                                                            .> u.X < > - - < œ 1 z o u
                                                                                                                                      > u
                                                                                                                                        *=1-

                                                                                             u7                                          W
    Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 43 of
                                         115
         - o o                                          e                 c
         m * *                                          m                 e *c Gc                               c
                                                                                                                o             rX c
                                                                                                                                 * *&                                         m
                                                                                                                                                                              *
         r
         *
          f                                             e
                                                        V
                                                         i                KQ                                    qt             W.                                             X
                                                                                                                               &                                              o
         Io                                             *                 *                                  *                *                                               *

         c
         >.TCN œ
               *                                        g                 kn rq c                             >.              rn c o                                          M
                                                                          >. P- TN                            œ               %
         q- m *
         *
                                                        -
                                                        *                 =d
                                                                          * * *                              *14              rd *% %&
                                                                                                                                    TN                                        c
                                                                                                                                                                              N
                                                                                                                              *                                               *



         C
         r8t                                            c
                                                        e                                                                     c                                               o
         rn I I                                         O                                                                     kn                                              m
         W                                              mI                (N l l                                N.            c I '
                                                                                                                              W                                               R-

         * vq tn                                        c                 X kD %'H                           m                x* rs m4                                        >


         @ @ @
         > c o
                                                        g
                                                        -                 @  @ @                             8                @ @@                                            g
           & c                                                            CH c c                             -                - c &                                           >
                                                                             c c                                                & c
              >    &   m    œ    X *     m &    c *    >                       =f cl N o m & rd rn œ * c                           * &    *    M    > >     >    o   %   m    %
              X    *   >    -    œ M     X N    c Y    >                       %r> kD (r X * bw r- >. c >w *                       c M    *    N    X N     c    N   *   %    m
              G    R   R    I    RR      O G    R G    -                             * Wkn m
                                                                                           XF (
                                                                                              Rn P:
                                                                                                 m4 *
                                                                                                    Wqtn r
                                                                                                         WN X
                                                                                                            m o
                                                                                                                                   -. G   n    N    RN      q    O   q   %    R
              œ
              *
                   X
                   *
                       *
                       vd
                            kD
                            vd
                                 rn &
                                 mq <H
                                         X tD
                                         vd *
                                                Oh X
                                                * *
                                                       M
                                                       e                                   * * mf mi m: =i - *
                                                                                                              6                    m m    kD   rd   rn (n   X    c   X   tD   Ph
                       *    *    * *     m             e4                                      * * * m * *                         * *    *    -    rd vd   1n   -   *   *    X
                                                       *                                                                                       *    * *          *

              0D3 e
                  md >.
                     13 t
                        *p m
                           @b c r
                                tN
                                 n r
                                   *n >.
                                      > -14 -
                                            Pq                                 c c & Y c c! md c % c' -                            (n %
                                                                                                                                   V
              (             dc                                                 * * 1& *rs *Ke v
                                                                                              (9d eMq *
                                                                                                      $8 r
                                                                                                         rod -
                                                                                                             * M
                                                                                                               œ                      tD C
                                                                                                                                         kn
                                                                                                                                          D >h
                                                                                                                                            œ ((
                                                                                                                                               2 @ï
                                                                                                                                               2 rq cL
                                                                                                                                                     nkcD t
                                                                                                                                                          cn &
                                                                                                                                                             % œ
                                                                                                                                                               X
                  * * * %& * * * * * a                                                        </b <& * * <& e-                     U>*vd * *tM v
                                                                                                                                               1&d *eq *(N *=1Gh
                                                                                                                                                              rN *rN N
                                            *                                                                *                                                                *


    *                                                             *                                                      *
              > * c œ c o - - c œ -                                            Y c œ o m m c o m o -                               &
              > * & * Y > c - m o m                                                > c m - c - œ c e                               rd œ* %
                                                                                                                                         * *vd X
                                                                                                                                               œ X
                                                                                                                                                 m (
                                                                                                                                                   r2n c
                                                                                                                                                       X m
                                                                                                                                                         œ %
                                                                                                                                                           - œX
              œ > % < n > >> = * M                                                   > Y > œ œ % Y *                               m % r- ot rq n = mt >. œ mt

              > tn rn c % > CN <d œ > rq                                                  e > m e > m N N                          rn kn to œ $D rH (p vd o c x

@
                                                                                                                                                                                   c %
                                                             *'                g g g g g g gg g g g
                                                                               c o o - - - - - n - -                               ' g g / lg g g g g g                            o m
                                                                                                                                                                                   XX
                                                                                                                                                                                    c
                                                                                                                     e                                                             Rœ
                                                                                                                                                                                   (7ff
                                                                                                                                                                                   O o
e                                                                                                                                                                                  E E
                                                                                                                                                                                   <
                                                                                                                                                                                   kD f
                                                                                                                                                                                   œo




    -                                   Q                         .
                                                                  -                                         J
                                                                                                            Q            .
                                                                                                                         -                            ;O
        c m < w' > r = = r > G?1-                                     r =q
                                                                         ) *t;
                                                                             -wo' > r  = o. = > t a b-
        Q u
          *. >* <c >t
                    ' -r -
                         5  3  *   o *
                       > -- < tl o = o =r                                     r; .
                                                                      C u.> < x
                                                                      t
                                                                      .
                                                                                 u
                                                                                 -.3
                                                                                   -. <> <. o zo o* =
                                                                                     .
                                                                                                     r                       Jr =
                                                                                                                                w <
                                                                                                                                  muœ >
                                                                                                                                      mra 3 = c
                                                                                                                                            r w r Q
                                                                                                                                                  > u
                                                                                                                                                    *
                                                                                                                                w x < x o - < e o zo r
                                                                                                                                                       >
                                                       k7                                                                                              E
                                                                                                            =                                         $7
    Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 44 of
                                         115
         rn *& *c *&
         &                                    &
                                              o             D o N c                            >            %   & & % %                            M
                                                            N * M *                            m            X   m m c c                            œ
         T.                                   M            k
                                                           (%
                                                            > rdt
                                                              <*  q
                                                                 mi                            M
                                                                                               ed           M   M G A N                            M
                                                                                                            X   c X * kD                           @ï
        %&                                    *            * * *                               -            *   - (N tn %&                         c
                                                                                               *                * * *                              -
                                                                                                                                                   *
         c    X & &                           Y            td rN % o                           >.           r? kD $D Y r-                          M
         (n   * * %                           @1                                                            m ck lN Y rd                           Ph
         Y    vd %& *                         œ            rq f- m m                           œ            <t&
                                                                                                              d %-& 4*& R
         *    *                               *            %& *                                *                        rx mrn                     -
                                                                                                                                                   wj
                                                                                                                       *                           *



         *o
         c                                    g            Cn kn >h                            e            œ c 03 $D X                            @$
                                                           kD 05 rn                            c            rq e1 P- *' md                         m
         c.t , ' ,                            u.                                                            kD >. rRNt N* *                        r*$

         X m rd rs                            c                                                             X * Ph (M %                            G
         (N                                   *


        gN g
           c g
             o g
               c                              g
                                              &            rk r/ % c
                                                                   c                           r4           @ @ @ @ @                              g
              & c &
                   G x c x o > œ m % -                                 c c ko    03 =1 &     Ln m           c > m V V œ m > m Y N N c
                   o - c m - V > c c m                                 * * e     mi % Ln     & œ            X * m e - c N > > e X c *
                   *O G G MR N K R O G
                      - - % > m > m m œ                                     N    NN    R     N -            O R M N N R N G NG M R *
                        * * * * m *rd *rd *<H *m                           *X   *œ *r- *
                                                                                       kD   *Oh M
                                                                                                *           c c * c mH Y rn c kn œ (M * m
                                                                                                            * - % * c $D tD % TN tH * * N
                                                                                                *             * * * mH * * * * *        *
                                                                                                                    *                   *

                    c rn (n tD CN * rû CO * 14                          c C (p (N Y - tn Ph                 %4 @h
                                                                                                               eq &
                                                                                                                  c r
                                                                                                                    t-
                                                                                                                     D xcu 04
                   *V %r&N *(N %
                               % cb X r4 md * *
                               & * ed m % Y N                          m <& * =i kD * tn -                  r              ko (ko
                                                                                                                                n u
                                                                                                                                  %3 >.
                                                                                                                                     kl P
                                                                                                                                        N- X
                                                                                                                                           qt *
                                                                                                                                              D1 v
                                                                                                                                                 -4
                                   %& %& 4n * K                             * ** * * A                      * * xœ& ** 0
                                                                                                                       v-3
                                                                                                                         -*W c
                                                                                                                             cqx 03
                                                                                                                                 * *% *rn *(
                                                                                                                                           N *vd @!
                                              *                                               *                        %& * *                   *


    *
                   vd rn rH œ tp rn % vd % o                                                                c r? Cn X % tD rn cl CD kn (N eq c
                   % kn r: (M vd TN = rn rn o                               m % œ > m m
                          - wg < ro Vtrxtm %                                * >h Pw œ X Jt
                                                                                                                   W W X W L8 W rV vd              >.

                   r/ =f - rq < co rn = m *                                 X >h % tD & m                   fN >. œ c to P< rn o œ 13 m o P.
.                                  Y rq rq o                                                                      * * md
                                                                                                                      rn v
                                                                                                                         (nd r
                                                                                                                             %d >h rn rq tu =f œ
                                                                                                                                               œ
                                                   *                                                *                                                      tO
*                  x l / g g gw x g g                                  @ @ @ @@ @@ @                        g g g g g g / gg g g g g                     O O
                                                                       o c a > Y N - -                                                                   X c
                                                                                                                                                           (
                                                                                                                                                           u
                                                   e                                                e                                                    7 n.
*                                                                                                                          M x c m X V c c œ
                                                                                                                                                         =(
                                                                                                                                                          :af
                                                                                                                           N  G                           c
                                                                                                                                                          (
                                                                                                                                                          %U
                                                                                                                           m  %q (N
                                                                                                                           m9 r
                                                                                                                                     N
                                                                                                                                     c *N
                                                                                                                                  œN vd    N %
                                                                                                                                        N *N % R O
                                                                                                                                             * *- -
                                                                                                                                                  -       EqE)
                                                                                                                           * * * *                -
                                                                                                                                                  *      <
                                                                                                                                                         œ)
                                                                                                                                                            g
                                                                                                                                                         x?
                                                                                                                           & e & % X D1 <H TN N
                                                                                                                           * fn X œ X cl > cl 14         œ4
                                                   e                                                                         *(n W
                                                                                                                                 (N *
                                                                                                                                    rq Wvd * W- * m
*                                                                                                                                                 *



                                                                                                                           Ln m œ m1 c Td Gn c N
                                                                                                                           N cl œ * to m c Pw œ
                                                                                                                           <=8q.N.
                                                                                                                                rq m
                                                                                                                                   rvr *
                                                                                                                                       W C
                                                                                                                                         9 c % rg M
                                                                                                                                                  o

                                                                                                                               * rq >. =H >. m4 >. ed
                                                                                                                           I                      m1




    .
    -                               .;                 *                               'wR              *                                         W
                                                                                                                                                  w
        c m .- &' > c    e =.        0                 -                                 0
           * * Q.f' > 3 >  *r >o G?
                                  li-                      r m
                                                             w  œ
                                                                u œ
                                                                  u m
                                                                    -  c
                                                           a u. 1 < x -r.3  O =  < > * =Gc
                                                                                     u                      < m* O
                                                                                                                 = < > r >   e ct >*   u-
        -Q u
           .I < 1 . - -- < = o a o =c                                    -.<r v)
                                                                              . o =o o                      a a ë <G xO o> 3
                                                                                                                           - < œœ o zQ o r
        Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 45 of
'
                                             115
                    rN                          N            %   > X c                          œ
                    *                           *            >   c œ *                          c
                                                             N
                                                             œ   G
                                                                 rn tR
                                                                     o                          R
                                                                                                œ
                                                             *   * *                            m1
                                                                                                *

                    &                           o            * X c &                            c
                    *                           *            m 4X% %
                                                             u>    T&
                                                                    N *
                                                                      r%                   '    X
                                                                                                -
                                                                                                *



                                                             % r/ c                             œ
                                                             * vd %                             @ï
                                                             tD % kn I                          n

                                                             tn tD md rH                        Y
                     $                          I



                    @
                    &                           >C
                                                c            md - c &                           -
                                                                    C
                         C * tn m rn % rq & c                    >   * œ tn tn * tD rs & (M m *
                         rn M Cq & & Y * * *                     œ   X (n 03 & m rs rd VH 03 c 14
                         *- N N tt R*
                            - % = œ -
                                             R
                                             -
                                                                 G
                                                                 %
                                                                     I N N G R IN N O O R
                                                                     œ tD œ >- >h TN un r- * ko œ
                            - - * * *
                            * *             *%                   *   U> * U> * *mi t
                                                                                   *M %& * * * **

                         & V *    > > X * X G                    cï rd Oh * tn X kD œ r4 kD œ X
                         * c %    G m & N V c                    N X c * - c * tn rn rn c P1
                           * -    - * - * * m                    * *mi* *rn mtH *rn (
                                                                                    *n * *ml*mi* W
                             G    *   W     *                                                   a
                                                                                                *


        *
                         >. vl qe * tp to ko    r-               * r? - X & & fN œ Oh & M @1
                                                                 Y rn >. TN rq & P< X r/ >w œ o
                             X CNt U> tn PA    '*                V kD œ kD m (@.N.kn U- > œ R

                             % co = >. >. rq rn c                % kD ID rn c rn * tD rn c X M
                         I                                         mi    rq vu rn rn  ml -   œ
    *
                                                                                                                                                 ce
                                                     .           g g /g g g g g / g gg                                                           o l
    *                    c o q.q vd rs rn rn c -     e                                               e                                           4 0
                                                                                                                                                   %
    *                                     rn &
                                                                                                                                                 Kœ
                                                                                                             - c X
                                                                                                             * œ >
                                                                                                                                           œ
                                                                                                                                           >
                                                                                                                                                 r
                                                                                                                                                 (7xf
    *
                                                                                                                % N                        n     cU
                                                                                                                                                 X
                                                                                                               *G *e                       *
                                                                                                                                           *     EEo
                                                                                                                                                 <f
                                                                                                                                                 c
                                                                                                                                                 x ,
                                                     e                                               e       *& *& c
                                                                                                                   *                       *o    œo



                                                                                                             e c m                         œ
                                                                                                               m >                         M
                                                                                                               > -                         *




                                                                                                             @ @ @
                                                                                                             & & &
                                                                                                                                           8
                                                                                                                                           o




        .                                      %         .                             J                 *                                 %+a
                                                                                                         <                                 O
             c:m* *
                  h- o
                     u. f
                        >; o
                           r = = tj o> *ta F-                c mw u - -r3 x   = z > u -                      c = L' &. > r    x 0. ., > u i-
            0 u.
            -.    1<E      - 3-> <> <(: o z o=
                                             c               O    m œ
                                                             Mœ %< E -m     > o   o *
                                                                        Q - < œ o = o =r                     % Kœ
                                                                                                             -  u 5t' <Q.5* -
                                                                                                                            =3   >œ
                                                                                                                              -n < *o
                                                                                                                                    t? =
                                                                                                                                       oo* =..
                                                                                                                                            -
                                                                                                                                           0
    Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 46 of
                                         115
        N c œ o &                        >                rd fN X              -                 % c     =f            *
        - * m * *                        -                03 r? &              14                c rn    Cn            /4
        N
        %  RG
           M  >                          m
                                         m                P1 ><*>
                                                          œ X
                                                                               G
                                                                               PQ                PxX
                                                                                                 rN kn
                                                                                                         ct
                                                                                                         rd
                                                                                                                       Ct
                                                                                                                       *
        rd md *                         Y                 * *                  -                 vd *    4n            -
        UF *                            *                                      *                 1&                    *

        % tD Ir % &
        œ 1- c tD %
                                         P
                                         *
                                         *
                                                          m
                                                          Ln
                                                                P- m4
                                                                m m
                                                                                m
                                                                                œ
                                                                                                 * % *
                                                                                                 * >. *
                                                                                                                       œ
                                                                                                                       œ
        *md *Y %
               * r
                 *d 4%                   t
                                         mj
                                                          *    *VH m           *14               =! *
                                                                                                 %&
                                                                                                                       p4
                                                                                                                       *
                                        *


        N X X                           M                 & r- rd              X                 œ X kn                œ
                                                          to m X               Y                 (N tD vd              c
        n m œ ' l                       q                 tD U>                R                 mt
                                                                                                 md * =d               >
                                                                                                                       W

        M c m c >                       c                 QD * %               *                 kn kD m4              ol
        # * *                           >



        rd rq m c &                     -                                                        @ @ @                 g
                & &
                         & c SD kD r- * *
                         * tn % r/ (M - M
                           U1 CX LQ VwXk Ph
                           * - - - * *
                             * * *   *

                         c c rN kn & tH Ph
                         * % un fN c rq M
                           * r4 o1 <' @3 e4
                              * * * * *K


                         M X œ c m X œ
                           N m * % - c
                           M XG G X N


                           N m - x m m

                                              e                                                                             c N
                         x& y                                                                                               o m
                            - g
                              > g
                                N g
                                  > g
                                    & x
.
*                                     >                                                                                     X c
                                              *                                      e                                      Rœ
                                                                                                                            =(
                                                                                                                             :af
                                                                                     *                                       cU
                                                                                                                             Q
                                                                                                                             E E(p
                                                                                                                            <
                                                                                                                             :  '

                                                                                                                            x?
*                                                                                                                           œo




    .
    <                                   ;0        .
                                                                               *f;
                                                  -                            Q         -                              Q
        Qtz mu. u' u. r
                m     >; =
                         r 3 = 0.
                             r o  U >
                                    o u -
                                      œ               I mo *
                                                           u =
                                                             w œ
                                                               x c3 px oœ < o
                                                                            > œ
                                                                              u>              = m. m
                                                                                                   = =
                                                                                                     u m
                                                                                                       > =3 r= c M o> o
                                                                                                                      u>
             * x < x -w .. < < o = o =r               O = X < 1 -
                                                      M          > - < * o a o =E            OO <  1 < x-> - < *o o z c=r
                                                                               X
                                                                               u
                                                                               W                                       W
    Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 47 of
                                         115
                                                                c &
                                                                X m M
                                                                    > *c                          œ
                                                                                                  M            rn r/ m                             c
                                                                                                               md cï (D                            *
        %
        V R
          - %
            W >
              W *                                  c
                                                   c             W.
                                                                 >. t
                                                                    %% V
                                                                       vA*                        P
                                                                                                  W%           LQ X Cx
                                                                                                               kD > r-
                                                                                                                                                   Ct
                                                                                                                                                   o
        - e *                                     -             4n * *                            -            =f * *                              Y
        * *                                       *                                              *             *                                   *

        m   X   N X %                             m             =d tp œ xe                       >.            &    cl Pw                          m
        c   -   M > G                             m             to @3 cn ru                      -             vd   ID >.                          m
        M   Y   - *                               *             mq vd * *                        *             rn   mI m4                          œ
        *   *   *                                 *             * *                              *             *&   <& %&                          *



        &                                                       kD Cn rd                         œ
        Y %
          c m
            & œ
              - %                                 œ-            QD % c                           e             œ & *
                                                                                                               % & &
                                                                                                                                                   m
                                                                                                                                                   -
        V >e                                      R             >.% rs d                         m             œ œ œ                               R

        X m
        > N -
            - c e                                 X
                                                  œ             tD c co rv                       œ             œ X tn                              11
                                                                                                               * m1 VH                             m


        @@ @ @ @                                  8             (N rq * c                        M             @ @ @                               g
                                                                        c
        c > X * >        > c > X >        X > œ                                  & X >h rq (D Ln c                    X %
                                                                                                                        & >
                                                                                                                          m c> >
                                                                                                                               V N
                                                                                                                                 & m
                                                                                                                                   c &
                                                                                                                                     - &
        M o X > N        m * * % -        * + m                                  * * * M vd c M                       X                > -
                                                                                                                                         % V
                                                                                                                                           *
        O  N cG rO/ %N
        Ln 11            N
                         m   G
                             r/ q
                                =i N
                                   &      N
                                          fN N
                                             05 *
                                                *                                  %n R N Y R
                                                                                   c kD P- tn >. P%
                                                                                                                      N > m
                                                                                                                      Y d OoN w
                                                                                                                              1m>.N m o
                                                                                                                                  m m G m
                                                                                                                                        N œ
                                                                                                                                          *
        *     * * *      *   * * *        4n      -                                v: %& * * * Y                      * * * VH rd - rd - r8 e8 el
                                                                                   *             *                          * 4n * 4% * Io * -
                                                  *                                                                                            *

        tD M - > c kn Ln m c r- cï œ 14                                          c * % Ln & N @5                       Cn cl & Ph X mq 05 md (D $D -
        % c (M >. % 05 & @! vd c >. tn c                                         m o tn eN * kn *
        * * *    * * * * m * * *                                                   * * * * * e                        %%& *X *r
                                                                                                                              rn m TN tD kD % $D * *
                                                                                                                               d rd rq eq rN - * td m
                                                  *                                             *
                                                                                                                              * * * * *         * *W


    *                                                       *                                              *
        N
        N x
          o m
            - o
              % o
                - e
                  o               Y
                                  c &
                                    m Y
                                      % =
                                        - *
                                          m *
                                            m                                    =i % rq >. m4 = Y                    rn & * c rd cl (D & > % M
                                                                                    eq % kn * * m                     m r- r- rN c ml (4 vd iD - -
        % R R % œ.> ' % m q N m m                                                    r1 >hX kn $D R                   rn œ cn r: kq kq rl ct%.m.R

        rd r1 rN X * U- Ph c =f m VH % œ                                             œ œ (N * c *                     & pw & vd cn * * rq tn Y -
                                                  M                              1
@
                                                                                                                                                        CX
        g g g g g g g g g gg ''                                                  g g g g g gg                         g 'g g g g g g g g g              o l
*                            o                          e                                              e                                                # 0
                                                                                                                                                          (
                                                                                                                                                          7
                             4-                                                                                                                         Rœ
        c ml Ln * r- * X tn rn kn =d - N
        qe c œ /4 * m tn (2 * >- * Y œ                                                                                                                  O af
        mWt G
            tD r
               cc œ
                  lt W
                     tD >
                        Nk &
                           vt G
                              c        $D trqN t
                                       W       vnd ee
.       * * * * * %& 4n *              * * * /4                                                                                                         Es
                                             *                                                                                                          < =
                                                                                                                                                        œ o
                                                                                                                                                        x?
.       œ
        %t*o v
             ed
              qY c
                 vo
                  dcq
                    elt
                      >o.*
                         kn r
                            *n =
                               >.r
                                 cd
                                  oe(
                                    n
                                    qo-                                                                                                                 œ4
        xo *eq m
               qzy*v/ *rq *eu v>
                              ro *rq w>
                                     md * u>
                                          rd *% q.
                                                 *



        m * * M c & > % > c M c N
        % M > > Y > % M   X m c m
        n û G m n n ln                 G m - o

        % rs C& tn œ tn cï X X cs kn & @ï


        8 g gg 8 8 8 g g 8 g g 8
                                   c
                                   V




    .                                  %                    *                                 %
                                                                                              +a           *                                  %
                                                                                                                                              -
    -                                   n                   e
        r =
          w m
            G =
              u *
                >  =      =  = M  >  = >-                           o' u
                                                                z = v  =. >
                                                                          r: r    x o    > *  >O-
                                                                                           tz .            -
                                                                                                                r .q
                                                                                                                   >? *
                                                                                                                      L' u' *
                                                                                                                            > r
                                                                                                                              r3 ut* c < > G'
                                                                                                                                              O
                                                                                                                                              1
                                                                                                                                              -
                                                                   *. x < x -n -- < < o z o u
                                                                             r a  o o. t o
        Q < > < x -p. 3
                      -. <r <w o ao oœ =c                       -q u                           c               -% u.5 < > -   > -'< * o z c =c
                                                                                                                                     (
                                                                                                                                     p   o *
                                                 o                                               (n                                               t7
    Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 48 of
                                         115
        > c                                     G               > > * c X                              -                  A - -                      *
        - *                                     -               X - > c >                              m                  m = &                      e
                                                                X                                                         trP
                                                                                                                            n.M
                                                                                                                              DC mi                  Xr4
        >'
        b6
        %&
                                                P1
                                               *tp
                                                                (.q- R  Nç >.
                                                                     ro o
                                                                %& * m vd *
                                                                           R G.-7                      N
                                                                                                       w
                                                                                                       M                  vq * 4n
                                                                                                                                 W                   -
                                                                       *                               *                  *                          *

        kD X                                    V               * > vd * X                             @1                 bn lo a7                   m
        Gn tD                                   œ               * M 03 rn %                            &                  rnq pq
                                                                                                                          r   (M *                   Mn
                                                                                                                                                     t
        m *                                     -                 x& *VH *œ1 *                         *
                                                                                                       *                  U> *                       *
                                                *



         >h                                     >               rn e8 rn kD (r                         rq                  M
                                                                                                                           > m= X-                   c
                                                                                                                                                     œ
                                                                rn * (N kn X                           œ
        ko '                                    œ               rq 01 >. %                             %                   N= -                      R

        X m                                     M                                                                          rn
                                                                                                                           r  tp rv
                                                                                                                            N 14                     -
                                                                                                                                                     U1
                                                                       rd rH                            *


        @  @                                    g                                                                          @ @ @
                                                                                                                           N % N
                                                                                                                                                     g
                                                                                                                                                     N
        vd c                                    e4
             C2
                  md vd Ph cb œ mI m % co œ cl                  M m
                                                                M A c
                                                                    > m
                                                                      m c
                                                                        c -
                                                                          c œ
                                                                            m N
                                                                              m a
                                                                                c M
                                                                                  x œ
                                                                                    > m
                                                                                      - M
                                                                                        o
                  P- - G) * 03 kn mi $D (M ko *
                  R R G  M -
                           M A G NX W   A M
                                          R                     q %N % % S % % q Nn % %
                  =
                  * *
                    * *= m
                         - - ** ** *> X
                                      * * *                     * * * * rd =1 vd * * * * * *
                          * *                   *                       4n * *             *


                  c c m > m x - c c                             rN N m rv * % % mf & D tD * Ph
                  rqr1vdX Cn * œ w m 4 *-
                  * *mf Wvd * * *r4 Wrs *- * Wmf -M             1P&< *> cï
                                                                        * (*M *
                                                                              rn œ
                                                                                 * r
                                                                                   rNq %
                                                                                       /4 f
                                                                                          rN/ t
                                                                                              vD8 t
                                                                                                  vnd e
                                                                                                      *q œ
                                                                                                         14
                                                                              * * * * * %& %&            oj
                                                *                                                        *


    *                                                       *
                  X * œ * * œ c Y & œ *                         ch - (n (D N % tn * c c vd Y m
                  m m c m N m c m c A -                         >. & * r/ rd * c c >h tn c eq o
                  M N D R M D D X C m R                         rq % eq cï >z mt vA >. * eq r4 vq œ


                  % * - œ Y Y = - œ * *                         ko to a) vd to fo œ œ m & cn eq e4
                                                                         =1 rn % vd ml vd vd    *

                                                                                                                                                               c o
                                                                gN g- g g g g gg g / g g g                                                                     o m
.                 g g gg / g g g g g g                                M - > % - > % * * > G                                                                    # cœ
                                                                                                               e
                                                                                                                                                               Rœ
                                                        e                           m - m a x m e                                                              =
                                                                                                                                                               (taf
                                                        .                           e c N o N m x                                                              C!ed
                                                                                                                                                               c
                                                                                    *P' Ok
                                                                                        >. P.
                                                                                           % '
                                                                                             rX
                                                                                              nOcq
                                                                                                 qkvn
                                                                                                    q lt
                                                                                                      tn                                                       Eo E
                                                                                       u> <& * xo * .M
                                                                                                    *                                                          <
                                                                                                                                                               ko
                                                                                                                                                                  IJ
                                                                                                                                                               x?
                                                        *                           o a x a x o a
                                                                                    * > > m X X e                                                              XQ
                                                                                      e G * < * m
                                                                                      G *       *



                                                                                    tD c Ch * rN Oh c
                                                                                    N (D o X c rn et
                                                                                       tD % CN * rH P1

                                                                                       K0 rd * =1 * *
                                                                                       ml rd
                                                                                                    o




    .                                            %          *                                            %-        *                                     %+a
    -                                               Q       -                                              0       -                                    Q
                                                                 r =w e
                                                                      == m > u
                                                                             r r  = w
                                                                                    œt >w  u-                          c m v
                                                                                                                           *' u. >. =   tkn o. .* > ta i-
         Qr u
            m. =   - œ
                     - r      = o
                                =U o
                                   > @
                                     W=-                         Nœ   X <œ > - BM < œ 1 zo o                           -*.u
                                                                                                                          O.X <
                                                                                                                              o.%
                                                                                                                                m .Q 3  o((
                                                                                                                                          p Ow =
                                                                                                                                               o o* =c
             . >* <= x -r
                        .3-x <r (
                                no = o r                                                     =
                                                                                             r                                       -n < n
                                                 t7                                                      W
    Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 49 of
                                         115
            &
            >    >
                 m m&              œ
                                   M
            G
            kD
                 N  t
                 >- m4
                                   -
                                   m
            *    * *               e
                                   *

            * v- rn                *
            * m *                  -
            * vd 4&                14
              *                    *



            * & (M                  œ
            kn cd &                 m
            tD tD -                 V




            @ @ @
            & G -
                                    @
                                    e




                                                                                          CD
                                                                                        c=
                                                                                        O o
                                                                                        X a
*                                                                                       7J
                                                                                        =
                                                                                        =
                                                                                        o1
                                                                                        E *
                                                                                          -
e                                                                                       < rH
                                                                                        to t)
                                                                                        œœ




                                                    œ & &                 œ
                                                    % * *                 %
                                                    0.
                                                    tD                   R
                                                                         œ
                                                   *                     *


                                                    *
                                                    c mN
                                                      X o
                                                    V - *
                                                                          g
                                                                          >
                                                   * W                   *




                                                    % I 1                 *

                                                    m * %-l               X



                                                   @X @
                                                      & @
                                                        c                 g
                                                                          -
                                                       c c                -

    .                               .;
                                         *                                %
                                                                          +a
    -                                Q   -
                                             r
                                             *m   u
                                                  m <u
                                                     = >- r   = c
                                                                o-u z>
                                                                     o ou +Q
        ar u.
           m* u
              * u -
                  * rr3 > = *
                            cU o> *
                                  *=>
              1 < x -. -% < * o z o c          <w >     m-r-3 <
                                                              5<  O     *= c
                                                                          N
                                                                          t7
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 50 of
                                     115




'

                                  % > % % m * % X X O O > o * c % * % O - O - >
                                  c   N    &   N   %   *   - m     & N     - m m       M   O %   * *               D   O       % M       e
                                  &
                                  >
                                      M
                                      >
                                           A
                                           >
                                               <
                                               O
                                                   1
                                                   *
                                                       i
                                                       >
                                                           i &
                                                           c Y
                                                                   & &
                                                                   m m
                                                                           i % i
                                                                           > m m
                                                                                       &
                                                                                       o
                                                                                           8 N
                                                                                           D o
                                                                                                 M é
                                                                                                 œ >
                                                                                                                   i
                                                                                                                   m
                                                                                                                       i
                                                                                                                       m
                                                                                                                               &
                                                                                                                               D %
                                                                                                                                  W      i
                                                                                                                                         * *
                                                                                                                                            .
              ,
                                  W   N    N   X   %   N   e.N     *.%     >.O-%       %   *.%   >.%               *   G       O. O      M.
                            *
                                      N
                                      Y
                                           >
                                           *
                                               m
                                               Y
                                                   Y
                                                   *
                                                       %
                                                       m
                                                           - œ
                                                           m -
                                                                   > *
                                                                   > o
                                                                           * œ c
                                                                           > - >
                                                                                       -
                                                                                       *
                                                                                           * Y
                                                                                           * O
                                                                                                 % œ
                                                                                                 > >
                                                                                                                   V
                                                                                                                   -
                                                                                                                       N
                                                                                                                       m
                                                                                                                               * G
                                                                                                                               * -
                                                                                                                                         -
                                                                                                                                         * .*
              .                       *        *       * *     *   *   - *     *   *        *    * *               *   -             *     -
              .             <                                          *                                               *


                                  % - m % Y œ > D - X > D œ X % c > % * M e N >                                                            *
                                  m
                                  & q- œ
                                       J       q
                                               o   %
                                                   o   X
                                                       1   m
                                                           %   m
                                                               <   e
                                                                   M   m
                                                                       m   x
                                                                           y   œ
                                                                               &   o
                                                                                   W   m
                                                                                       œ œM c&   m
                                                                                                 J l>              -
                                                                                                                   i   œ
                                                                                                                       1       N
                                                                                                                               A     œ
                                                                                                                                     W   c -
                                                                                                                                         A
              :                   > > X        m   V   >   X   m   *   œ   m   *   <   X & %     X œ               O   &       e     N   V -
                                  *, * *       %   *   t   O   û   1   %   û   û   N   e  *  *   >  %              O   N       X     *   *'
                  *          e       i *
                                      *  l
                                           *
                                               %   *
                                                   I   œ   X   -   x
                                                       * * * * < * * *
                                                                       -   -   -   -   *, *. K
                                                                                            * * *
                                                                                                 -' -              *
                                                                                                                   l   *
                                                                                                                       *
                                                                                                                               * I   *
                                                                                                                                     1
                                                                                                                                            *
              ..                       1    1           1 1 I 1 .j&
                                                                  , 1 I 1                    I l I                      I
              4                                                        I
                            ...




                                  > > œ c - > o % * c % c * O - * X * e & > u -
                                    % - m > * % M * m e N e œ & % * m D œ > e X **
                                      t Y N M m =.N N N n N % - * G q % < N % m
                                                                       <                                                  vd                *
        *.
        q                    e
              *
        q             <


                                                                                                                                                     =
        1                                                                                                                                          c m
                                  G - N N N V X M - G A O C N X - X N N N V X Y                                                            -       O
                                                                                                                                                   - 0
        .                           X Y N M > e m % œ - % c - M D > Y X X > O                                                              *
    *   ..    4                                                                                                                                    Ra
                                                                                                                                                    O.
                                                                                                                                                   =(
                                                                                                                                                    ; .
                                                                                                                                                    c
                                                                                                                                                      (I1
              *.             *                                                                                                                     tuY
        *     j                                                                                                                                    E*
                                                                                                                                                   <  E
                                                                                                                                                   ko r
                                                                                                                                                   Ma o
                                                                                                                                                   œ< -
    *   .

                      :
                                      .   yq . zq . . yq . . yq . . . yq . e :         .,'', .
                                      rhl (N vd D & 03 (73 ()5 03 X X IN- l>. 1- Pw CV l* t      . .
                                                                                                                                           .
                                                                                                                                           *
    *
                                      vd - v'd v-l &
                                                   <                                                    .
                                                                                                         :(J:()
                                                                                                              é
                                                                                                            ..r
                                                                                                              t
                                                                                                              y.t
                                                                                                                ,X%
                                                                                                                 ;jï
                                                                                                                   );qy
                                                                                                                      )
                                                                                                     . . ...
    .                 ,I,                                                                              x'.''ky   'j  vv
                                                                                                                      2xfr. '
                                                                                                                 )li
                                                                                                       .'
                                                                                                      .(
                                                                                                                     T
                                                                                                         L.. ,..7   )j8!..u
        ,.,           .                                                                             . ),...
                                                                                                          ;
                                                                                                          :'.,y.L   kkîyyy -.
                      .                                                                          :.. .,. p
                                                                                                    . q) ( -.,. t l.))
                                                                                                                   j    1,
                                                                                                                         t
        ,.'
        11.
                                                                                                  .' hj.j.,.y   .j
                                                                                                                 yj.j
                                                                                                                    .
                                                                                                                    l
                                                                                                                    '
                                                                                                                     ,;y
                                                                                                                     ))
                                                                                                                     t )t
                                                                                                                         ,
                                                                                                                         (
                                                                                                                         7' ''
                                                                                                 /,..)y
                                                                                                        l''
                                                                                                          i  .   1 a
                       .                                                                              '')
                                                                                                        xè
                                                                                                         .!    :qjL)!(I L .
                                                                                                                          L
                                                                                                        'u'
                                                                                                           E'è ''v
                                                                                                           ') '  7    : .
                      ..
                      .                                                                          '        '
                                                                                                         '.
                                                                                                          ... ..
                                                                                                          '
                                                                                                                :d
                                                                                                                 ,;
                                                                                                                  'ktL l
                                                                                                                       t r
                                                                                                                         f
                                                                                                                         w
        :
        k
        ...                                                                                      ,        )&'
                                                                                                          ; L
                                                                                                            ï'.)
                                                                                                          . .  ù
                                                                                                               y'
                                                                                                                h
                                                                                                                '
                                                                                                                .
                                                                                                                (yC
                                                                                                                  '
                                                                                                                  è
                                                                                                                  .à
                                                                                                                   y
                                                                                                                   -
                                                                                                                   y
                                                                                                                   ./ .,
                                                                                                                    t   y,
                                                                                                     .     y'. .
                                                                                                               j.jj.
                                                                                                                   t $.,
                                                                                                              . .' . ..
                                                                                                            . .        .cv


                                      =
                                  X   c.
                                  o l
                      *            1 œ:
                                     t9                                                          <
                                  e
                                  x                                                              u <
                       '
                                  O Oku <                                 <
                                                                        = 1        kn
                                                                                    ' QJI
                      .           tg t
                                     xp 1 <       = u
                                                  u- =u            uu = , , < t
                                                                   =    u
                                                                        u     toa  a: tn q(o
                                                                                           a       -a
                      '           a: F
                                  o  < kn,1        , 'v o , o t7 t  vn 1 I qa      o
                                                                                   ku o ' o o o,
                                                                                      x         x
                                  !n n- a: '      1 kn 1 t a:
                                                            n q1
                                                               nœo O 'c   œ *      z u t9 -
                                  > œ o t9 = O X kn o               e$ (
                                                                       a o ' :n u X ' ' X
                       '          c *   uu Xo u- t4 O œ: tal Q : =; ua a: l xtn = = > =;  O tn 1 O =  uu
                                  < < = . , uu qg o (       m C) u
                                                                 ku
                                                                  o (m o u.     u. o =: ua v o G    ua ,
                                  z = >? c t7 * uu y z u; z = uç z o , to uz m o u) o <
                       '          (
                                  Fz o u
                                   Z 7: :z
                                         u: (
                                            F7
                                             7oX uXu >
                                                  t  %? ku uu =
                                                              * uu tLu (
                                                                       ua ku u
                                                                       z) t  <;
                                                                              u>ua t
                                                                                   uo
                                                                                    uu(0a z
                                                                                          uu k
                                                                                             .u (
                                                                                                ué
                                                                                                 uxo -(u
                                                                                                       n
                                  <  <  >   <  u;    a: E
                                                        >  %?
                                                           =  u
                                                              ua %@
                                                                 =  -a
                                                                     , =  =  ch o  z  e,  ta =  >  o  u
                      .           x x > x k =     . œ x * = * * œ * - x = = u = a . N
                                  G
                                  K -K X Y -K OY .X YX A
                                                     O  Y .X Y. wX œM zO wX cO e x t tœ x E & w k                                           '
                                  c e œ o o > > * > > > > * > u w . = x                   . =o u o  c <                                     .
                                  œ
                                  = œ    O Y= -. E   E x. a E a a x    . u w o v   œ x       = .x .= x
                                     Y K          o . > c . c c > c x x >             œ a
                                                                                      >   E -         <                                     .
                                  X
                                  < X< m . X< l = = > a œ  - > œ > x' E Y > =E X< E E > K    = Eœ K = N<                                       .
                                  o = X u ç < X c e 5 c N c o = o c c 5 = = œ >
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 51 of
                                     115




                             A ttachm ent C
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 52 of
                                     115
'

                              *   .   :*4.    : :   : ' ê: .      * *   *

                                                                        .   :*..        . :*..    *     .*
           .                  #                      .    .                 .             .      *, *
     4/11/2016StandardTimeli  ne         REGISTERMYVEHICLE.ORG                  313                2.93%
     7/11/2016 EarlWarnin Timeline       CARREGISTRATIONSONLINE.CO               89                0.92%
       8/9/2016 EarlyW arningTimeline    DRIVERS-LICENSES.ORG                    77                1.46%
       9/8/2016Earl yWarningTimeline     CAR-REGISTRATION.ORG                     83               0.97%
    10/11/2016Earl  yWarningTimeline     CAR-REGISTRATION.ORG                    97                1.13%
     11/8/2016 Earl WarningTimeline      DRIVERS-LICENSES.ORG                    82                0.90%
       2/8/2017EarlyWarningTimeline      MYDRI VERLICENSE.ORG                    82                1.13%
     4/11/2017Earl  yWarningTimeline     MYCAR-REG.  ORG                          78               1.23%
       5/5/2017Earl yWarni ngTimel ine   MYCAR-REG.ORG                            77               1.13%
       8/8/2017EarlWarni   ngTimel ine   MYDRI VERLICENSE.ORG                     75               0.95%
       8/8/2017Earl yWarningTimeline     DRIVERS-SERVICES.ORG                     75               1.25%
       9/7/2017Earl yWarningTimeline     MYDRI VERLICENSE.ORG                    89                2.07%
       9/7/2017 StandardTimeline         MYDRI VERLICENSE.ORG                   103                1.77%
       9/7/2017StandardTimeline          POSTALADDRESSCHANGE.ORG                108                5.67%
     12/7/2017 EarlyW arningTimeline     MYDRIVERLI CENSE.ORG                     78               0.97%
       1/9/2018EarlWarni   ngTimel ine   MYDRIVERLI CENSLORG                     81                1.40%
       1/9/2018StandardTimeline          DRIVERS-LICENSES.ORG                   106                1.47%
       1/9/2018Standardmmeline           DRIVERS-LICENSES.ORG                   106                1.30%
       1/9/2018 EarlyW arningTimeline    DRIVERSLICENSEADVISORS                   85               1.32%
       1/9/2018 EarlyWarningTimeline     MYDRIVERLI CENSE.ORG                     90               1.33%
       2/7/2018StandardTimeline          MYDRIVERLI CENSE.ORG                   102                1.92%
       2/7/2018StandardTimeline          CAR-REGISTRATION.ORG                   134                1.90%
       2/7/2018StandardTimeline          MYDRIVERLI CENSE.ORG                   169                2.63%
       2/7/2018 EarlyWarningTimeline     DRIVERS-LICENSES.ORG                     88               1.30%
       2/7/2018 EarlyWarningTimeline     DRIVERSSERVICES.ORG                      93               1.36%
       3/8/2018StandardTimeline          CARREGI STRATIONSONLINE                107                1.98%
       4/9/2018StandardTimel  ine        CAR-REGISTRATION.ORG                   113                2.07%
       5/7/2018 EarlyW arningTimeline    DRIVERSSERVICES.ORG                      96               2.26%
       6/7/2018EarlyWarningTimeline      CAR-REGI STRATION.ORG                    79               1.31%
       7/9/2018EarlyWarningTimeline      GEW EHICLEREGISTRATION.OR                77               0.81%
       8/9/2018StandardTimeli  ne        GETVEHICLEREGISTRATION.OR              232                1.64%
       8/9/2018StandardTimeli  ne        GETDRIVERS-LICENSE.ORG                 1l9                1.91%
       8/9/2018 EarlyWarningTimeline     DRIVERLICENSEONLINE.ORG                  93               1.47%
       8/9/2018Earl yWarningTimeline     MYDRI VER-LICENSES.ORG                   76               1.05%
       9/7/2018StandardTimeline          GEW EHICLEREGISTRATION.OR              401                3.07%
       9/7/2018 StandardTimeline         DRIVERUCENSEONUNE.ORG                  108                1.67%
       9/7/2018EarlWarningTimeline       MYDRI VER-LICENSES.ORG                   84               1.42%
       9/7/2018StandardTimeline          ONLINEDRIVERSLICENSES.ORG              158                3.43%
       9/7/2018StandardTimeline          ONLINE-DRI VERS-LI
                                                          CENSES                 119               1.61%
       9/7/2018Earl yWarni ngTimeli ne   MYDRI VERLICENSE.ORG                      84              0.84%
    10/10/2018StandardTimeline           MYDRI VERLICENSE.ORG                   119                2.35%
    10/10/2018Earl  yWarningTimeline     MYDRI VERLICENSE.ORG                     76               1.65%
      11/8/2018 EarlyWarningTimel  ine   MYDRI VERLICENSE.ORG                     99               1.78%
      11/8/2018StandardTimeline          CAR-REGISTM TION.ORG                    124               1. 64%
      11/8/2018StandardTimeline          DRIVERSLI CENSESERVICES                 l05                1.78%
      11/8/2018Earl yWarningTimeli  ne   G RREGISTRATI ONSIMPLIFIED               91               1.25%
      11/8/2018Earl yWarningTimeli  ne   MYDRI VER-LICENSES.ORG                   95               1. 79%
      11/8/2018Earl yWarnin Timeli  ne   CARREGISTRATI ONSONLINE.CO               80               1. 70%
      12/6/2018EarlyW arningTimeline     MYCARREG.ORG                             82                1.43%
       1/7/2019Earl yW arningTimeline    CARREGISTRATION.ORG                      79                1.62%
       1/7/2019Earl yWarni ngTimeli ne   DRIVERSLI CENSESONLINE.ORG                92              1.19%
       2/8/2019Earl yWarni ngTimeli ne   CARREGI STRATION.ORG                      92               1.75%
       2/8/2019Earl yWarni ngTimeline    DRIVERSLI CENSESONLINE.ORG                98               1.35%
       2/8/2019EarlyWarningTimeline       MYCARREG.ORG                             81               1.S1%
       2/8/2019 EarlyWarningTimeline      MYDRIVERLICENSE.ORG                      79              0.95%
       3/8/2019Earf yWarni ngTimeline     CARREGISTRATION.ORG                     79                1.30%
       3/8/2019Earl yWarni ngTimeline     DRIVERSLICENSESONLINE.ORG                78               1.65%
       3/8/2019Earl yWarni ngTimeline     MYDRIVERLICENSE.ORG                      85               1.18%
       3/8/2019StandardTimel   ine        ONLINECARREGI STRATION.ORG             254                2.29%
       4/9/2019 EarlyW arningTimeline    CARREGISTRATION.ORG                      81                9.56%
       4/9/2019StandardTimel   ine        ONLINECARREGISTRATION.ORG              321               3.32%
       4/9/2019Earl yWarni ngTimeline     RENEWREGISTRATIONS.ORG                  84                1.57%
       4/9/2019Earl yWarni ngTimeline    REGI STERMYVEHICLE.ORG                    79               1.14%
       5/8/2019StandardTimel   ine        ONLINECARREGI STRATION.ORG             126                3.70%
                                                          PX5Amanda W ilson
                                                            AttachmentC
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 53 of
                                     115




                             A ttachm entD
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 54 of
                                     115                       PX5AmandaW ilson
                                                                                                           AttachmentD,Page 1




                                                                                                           M lsA
    VisaConfi
            denti
                alll)

    08 May 2019


    BMO HARRISBANKNATIONALASSOCIATION
    UNITED STATES OF AMERICA


    Re: VisaChargebackMonitoringProgram (i'
                                          VCMP'
                                              ')V tandardTimeline
    NonComplianceIdentification-program Status-W ORKOUT


    DearAcquirer:


    TheVisaChargebackMonitoringProgram ('.
                                         VCMP' ')i
                                                 samerchant-l evelchargebackmoni tori
                                                                                    ngprogram tohel pacqui
                                                                                                         rersidenti
                                                                                                                  fy
    merchantswi
              thexcessi
                      veIevel
                            sofchargebackslz)andimplementcorrectiveplanstoprotecttheintegrityofthepaymentsystem.

    ThisIetterservesasnotificationtoBMO HARRIS BANK NATIONALASSOCIATION ofaviolationofthe Visa CoreRulesandVisaProduct
    andServiceRules('visaRules'
                              )-vi saChargebackMoni   toringProgram ID#0029283.ONLINECARREGISTRATION.ORGhasbeen
    i
    denti
        fied exceedingtheVCMP program thresholdsl3) i
                                                    nthe May2019. Thi  sidenti
                                                                             fi
                                                                              cati
                                                                                 oni
                                                                                   ssummari
                                                                                          zed beI
                                                                                                ow(
                                                                                                  4):


     * CaselD:43481
     * MerchantName:ONLINECARREGISTRATION.ORG
     * Chargeback Count:126
     * Chargeback-to-sales CountRatio:3.70%


     Please work with yourmerchantto reduce its chargeback levels below the program thresholds.Once the merchantoutlethascompleted
     three consecutive months below the program tbresholds,tbe rempdiaticm willbe complete.Attbatpointthe merchantwillbe considered
     compliantwiththeVCMP program andthecasewillbeclosed.


     Required Action


     BMO HARRIS BANK NATIONALASSOCI
                                  ATION mustsubmitanupdatedacti
                                                              onpl
                                                                 anls)forthemerchantaboveoutl
                                                                                            iningthe correcti
                                                                                                            ve
     measures to be undertakento reduce the incidence ofhigh chargebackactivity. PerVisa Rules-Investigation Response RequirementID#
     0025974,youractionpl
                        anshouldbesubmi
                                      ttedtoVi
                                             savi
                                                atheVisaRiskPedormanceTracking(
                                                                              VRPT)toolwi
                                                                                        thi
                                                                                          n10cal
                                                                                               endardaysof
     thisnotification.


     Formore informationonVCMP pleaserefertotheVisaRules.




           ConfidentialIConfidentialTreatm entRequested by Visa Inc.                                             VISA00200
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 55 of
                                     115                       PX5AmandaW ilson
                                                                                               AttachmentD,Page 2




    I
    fyouhaveanyfurtheri
                      nquiries,pl
                                easecontactFranchiseRi
                                                     skManagementatvrptna chargeback@visav
                                                                                         com.


    Sincerely,


    VisaFranchiseRiskManagement



    f1l Membersmayonl
                    ydi
                      scl
                        osethisIettertoamerchanti
                                                fthemerchantrequestsacopyi
                                                                         nwri
                                                                            ti
                                                                             ngandatteststhattheI
                                                                                                etteranditssubject
    matterwillremain confidential.
    (2) ChargebackreportedbyDomesticandInternationallssuers
    (31 VCMP Program threshol
                            dsare:100chargebacktransacti onsand 1percentchargeback-to-salescountratb.
    (4)Indivi
            dualcasedetail
                         sare madeavailablethroughtheVi saRiskPerformanceTracking(''
                                                                                   VPRT'  '
                                                                                          )toolinVi
                                                                                                  saOnl
                                                                                                      ine.
    I5)VCMP Program informati
                            on,timel
                                   ineandacqui rerresponsibil
                                                            iti
                                                              esandareoutli
                                                                          nedintheVi saCoreRulesandVisaProductandServi
                                                                                                                     ce
    RulesC'VisaRules'
                    )andVi
                         saFeeSchedule-NonCompli
                                               anceAssessments.




          ConfidentialIConfidentialTreatm entRequested by Visa Inc.                                 VISA00201
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 56 of
                                     115                       PX5AmandaW ilson
                                                                                                  AttachmentD,Page 3




                                                                                                  M lsA
    Vi
     saConfidenti
                all)

    09Apr2019


    W ELLS FARGO BANK,NATIONALASSOCIATION
    UNITED STATES OFAMERICA


    Re;VisaChargebackMonitoringProgram (fVCMP'')-EarlyWarningTimeline


     DearAcquirec


    TheVisaChargebackMoni
                        toringProgram (K
                                       .VCMP'')isamerchant-levelchargebackmoni
                                                                             toringprogram tohelpacqui
                                                                                                     rersi
                                                                                                         dentify
     merchantswithexcessiveI
                           evelsofchargebackslz)andimpl
                                                      ementcorrecti
                                                                  veplanstoprotectthei
                                                                                     ntegri
                                                                                          tyofthe paymentsystem.

     This Ietterservesas notificationto W ELLS FARGO BANK,NATIONAL ASSOCIATION thatyourmerchant
     RENEW REGISTRATIONS.ORG hasbeen identisedintheVCMP EarlyW arningReportforthemonthofApr2019byexceedingthe
     VCMPprogramthresholdsl3)basedonchargebacktransactionssubmittedbyi
                                                                     ssuers,Thisi
                                                                                dentificationissummari
                                                                                                     zedbelowlz
                                                                                                              q:


     * CaseID:44339
     . MerchantNam e:RENEW REGISTRATIONS.ORG
     * Chargeback Count:84
     .   Chargebackdo-salesCountRatio:1.57%


      NextSteps


     Al
      thoughnocurrentactioni
                           srequired,iti
                                       sstrongl
                                              yrecommendedls)yourinsti
                                                                     tutioninvesti
                                                                                 gatetherootcausesanddriversofthe
     chargebackswiththe merchantanddeveloparemediationplantoreducetheimpad ofchargebacksortakealternateactionsas
     appropriate.


     I
     fyouhaveanyfurtherinquiri
                             es,pleasecontactFranchi
                                                   seRi
                                                      skManagement-Ameri
                                                                       casatvrptna chargeback@vi
                                                                                               sa.com.


     Sincerely,


     Visa Franchise RiskManagement
     Visa,Inc.




           Confidential/ConfidentialTreatm entRequested by Visa Inc.                                   VISA00202
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 57 of
                                     115                       PX5Amanda W ilson
                                                                                               AttachmentD,Page4




    (1) Membersmayonl
                    ydi
                      scl
                        osethisI
                               ettertoamerchantifthemerchantrequestsacopyi
                                                                         nwri
                                                                            ti
                                                                             ngandatteststhattheIetteranditssubject
    matterwillremain confidential.
    (2) ChargebackrepodedbyDomesti candInternati
                                               onalIssuers
    !3JVCMP Program EarlyWarni ngthreshol
                                        dsare:75chargebacktransactionsand0.75percentchargeback-to-sal
                                                                                                    escountrati
                                                                                                              o.
    (4)Indivi
            dualcasedetail
                         sare madeavailabl
                                         ethroughtheVisa RiskPerformanceTracking('VPRT'')toolinVisaOnl
                                                                                                     ine.
    (5JVCMPProgram timeli neandacquirerresponsbîl
                                                iti
                                                  esaredefined i
                                                               nthe Visa CoreRul
                                                                               esand VisaProductand ServiceRul
                                                                                                             es-vi
                                                                                                                 sa
     Chargeback Monitoring Program Timelines ID# 0029284.




           Confidential/ConfidentialTreatm entRequested by Visa Inc.                                VISA 00203
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 58 of
                                     115




                             A ttachm ent E
          Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 59 of
                                               115
                                                                                   4 '(
                   u'  c7        o7                                       o-j      '*                                                                                                                                                          '
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               '''
                                                                                                                                                                                                                                                 -vn
                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                    ï
                                                                                                                                                                                                                                                    '
                   '
                    u k-     ..
                                 k-            v                          u- (7) .                                                                                                                                                             y..
                     . o         c7.                          cJ.)        o u ù) u                                                                                                                                                             t)
                   .
                   ,
                   ' n
                   V o c.    .,
                                 cy)           o     s.
                                                      -       s.            . o. x-
                                                                                  xw
                                                                                  (77 Q .                                                                                                                                                      .-
                                                                                                                                                                                                                                               ( .
                                                                                                                                                                                                                                                o.
                                                           U) (
                                                              1.
                            -
                                                 .
                            .
                                 C)                                s      X                                                                                                                                                                    (
                                                                                                                                                                                                                                               7
                                                                                                                                                                                                                                               ss);
                                                                    k-                           &              . u. r
                                                                                                                     ).j                                                             o                 X
                                                                                                                                                                                                       QJ Y
                                                                                                                                                                                                          O- G                                 (  )
                            .
cm
O œ                         Q
                            . .w
                               .                                      -                                              (
                                                                                                                     w )                                                                                                                          -
ka.
X cp
  m
                            -
                             c
                             .,
                            u.         (U                       o7 q(ou                          X            K   &. u..
                                                                                                                       .                                                            .
                                                                                                                                                                                    w-                 c g). o                                 C
                                                                                                                                                                                                                                               ry-
=ouu.                       >
                            T
                            ., wu      ou x                                                   c               q;      a              .
                                                                                                                                     w
                                                                                                                                     as.
                                                                                                                                       z                                             ('D               (u (1) w                                (s
                                                                                                                                                                                                                                               . .-.
 c
 %
 E.d
   .       c)                =
                             - .-tT)
                            ..
                             o       o7 . y                                      -
                                                                                 .-           X               (5      O              t
                                                                                                                                     o
                                                                                                                                     s                     .o
                                                                                                                                                            t                       wu.    wto            to c                -u-.
<E         E                  ..
                               :) o7 s G)                                                                            ...-            t,.:
ko 17
   0       (u               ='-
                                  X O @)c
                                                        .                        œ
                                                                                 E
                                                                                 ua
                                                                                              LJ
                                                                                             .-               c      -1
                                                                                                                      X-J            :
                                                                                                                                     J'7?
                                                                                                                                     f                     =mO                      '(
                                                                                                                                                                                     -Z)
                                                                                                                                                                                           .(
                                                                                                                                                                                            -
                                                                                                                                                                                            y)            c
                                                                                                                                                                                                          X   X                t.y)
                                                                                                                                                                                                                              'X
                                 .
M
œ .4
   ;       =      -
                  r
                  m          ,c rxz
                             '?
                             -                              .                                                         .               .-                    k                         a (J)                            (-) O    y'
                                                                                                                                                                                                                                '
        c
                  -
                    k7. s'
                    s       M =l                    (J)         q)                c                                  w= .  )
                                                                                                                           '
                                                                                                                           ,
                                                                                                                           -',
                                                                                                                             '
                                                                                                                             :                              v                         x''- U
                                                                                                                                                                                      a)                                v .-    --
                                                                                                                                                                                                                                 -.
                                                                                                                                                                                                                                 .
         X        =
                  =
                     s     -;k..
                                  k-                c)          tJ                fc                       QJ              s                                   =                      u (   c:                        -
                                                                                                                                                                                                                      '-
                                                                                                                                                                                                                        j     -(
                                                                                                                                                                                                                            j -   .î,
                                c (u                            .-a                          .c           .-         .y)
                                                                                                                      - =.                                     fu                                                               -
                                                                                                                                                                                           .
        E         .. .                              tn          -.               E            -                           .7                                                           l o                             LJb œ    q
                                                                                                                                                                                                                                -.
  wm    o/
   :::: k
                    s
                    =
                    (o
                      n ..
                       .   v
                             .n t-p
                               ',                   c            o3
                                                                 c               to/          c                 I     cyj 2..
                                                                                                                      c; ss
                                                                                                                          .  .)
                                                                                                                                                               s
                                                                                                                                                               o
                                                                                                                                                                                      k- .-
                                                                                                                                                                                      (U w
                                                                                                                                                                                                                         k-
                                                                                                                                                                                                                         CJ              k.     L-
                                                                                                                                                                                                                                                U)
  .O-             tl:jgEër .
                           -,'
                             ;6
                              .q
                               .)ï
                                 .
                                 .                  4
                                                    ::1
                                                      -
                                                      ,
                                                      ;
                                                      ). .-                                      .            4
                                                                                                              1
                                                                                                              :
                                                                                                              -
                                                                                                              ,4
                                                                                                               !
                                                                                                               -:) u. .
                                                                                                                      --
                                                                                                                       .                                    1
                                                                                                                                                            k
                                                                                                                                                            ..
                                                                                                                                                             ,                         4
                                                                                                                                                                                       :
                                                                                                                                                                                       ..
                                                                                                                                                                                        -
                                                                                                                                                                                        .
                                                                                                                                                                                        ,
                                                                                                                                                                                        ;j j
                                                                                                                                                                                           :
                                                                                                                                                                                           -
                                                                                                                                                                                           .
                                                                                                                                                                                           l:
                                                                                                                                                                                            r:
                                                                                                                                                                                             i .-g
                                                                                                                                                                                                 r
                                                                                                                                                                                                 :::,
                                                                                                                                                                                                    - 4
                                                                                                                                                                                                      ::2
                                                                                                                                                                                                        1
                                                                                                                                                                                                        g
                                                                                                                                                                                                        ,2
                                                                                                                                                                                                         )
                                                                                                                                                                                                         j l
                                                                                                                                                                                                           b
                                                                                                                                                                                                           d
                                                                                                                                                                                                           j
                                                                                                                                                                                                           -..-
           r                                        kD                           .
                                                                                 D                                    ''
                                                                                                                       s
 -
           m
           +a
                                                   .- 1         X(Z)             *m          .-
                                                                                             %                k-       kI -')
                                                                                                                          ,
                                                                                                                        - '                                 rv)                      g *k- s. > &.                                      'e
  E Xc     '-
                                                   ....
                                                        j .-
                                                          (.1.
                                                                                 .c
                                                                                  .                           X        (u :
                                                                                                                          '
                                                                                                                          ,
                                                                                                                          ..                                 wc                      o  t/) r         ..                      j          u..    a)
           -                               .        (J)                          .X                                    (.J             :
                                                                                                                                       7J
                                                                                                                                       t.                   .-
                                                                                                                                                            -.                       kp                 o 3 (z)                                 tn
  QJ                                           7    u                                                     .-                           ''                                                  .                                                    W
  =œ E
     o                                              c)                             E
                                                                                   o             &            u          L
                                                                                                                         z
                                                                                                                         .
                                                                                                                         u                                     E                      >                 q)
                                                                                                                                                                                                        s   c
                                                                                                                                                                                                         - .-                                   c)
  w. tg                                             > E
                                                   .-                            tg          %                        O  )
                                                                                                                         -;
                                                                                                                     qy- -.                                  wo                                         u. -c:                                  qs
  œ
  -                                        . u- o
                                                o                                             c
                                                                                             .-                          =
                                                                                                                      c ,.                                                                              ru o
                                                                                                                                                                                                        u)                                     --1
                                                                                                                                                                                                                                               .
  œ                                        ''
                                            :X    .                                                                  .-                                                            X        .              '
                                                                                                                                                                                                           w'
                                                                                                                                                                                                            '..-
                                                                                                                                                                                                            .                                   o7
                                           .                                                                                                                                                                              x
  >                                            .                 >                                                                                                                                                       **
                                                                                                                                                                                                                         to                     c
  >
  c                                        ,
                                           ..

                                                                x@;                                                                                                                                                     w(n.                   .-
                                                                                                                                                                                                                                               -c
  k/                                       '2
                                                                                                              c                                                                                                         w                       œ
                                                                                                                                                                                                                                               .-
  =                                                                                                        .-                                                                                                          X                       u .
  =                                                                                                                                      .XQt
                                                                                                                                                   ..                    -                                              -
  -X                                                                                                                         'z---i q
  r                                                                                                                               'î
                                                                                                                                   . ro u
                                                                                                                                        .+ 3,
                                                                                                                                        ... O  ':
  -                                                                                    v)                                             .       o .
  k
  D
  *
                                                                                       x
                                                                                       qo                                                  !
                                                                                                                                           I           %q X
                                                                                                                                                             cl
   c
  .-
                                                                                                                                            '....' Ym .a    . .
                                                                                                                                                             e    J:..)     :ç.k
                                                                                                                                                                               fr
                                                                                                                                                                                .k
                                                                                                                                                                                 y..--j ia,zu
                                                                                                                                                                                 q
   O                                                                                                 o                                           i.. '
                                                                                                                                                    ;.;:'' ? ''''*.,
                                                                                                                                                           y'.à    7;?.y..'..j
                                                                                                                                                           ,>     ) .:..    4g
                                                                                                                                                                            , ...s
                                                                                                                                                                                 .
                                                                                                                                                                                 zq4..-. I
                                                                                                                                                                                         x
                                                                                                                                                                                         I
                                                                                                                                                                                         ...;:
                                                                                                                                                                                             .
                                                                                                                                                                                             lj
                                                                                                                                                                                              à
                                                                                                                                                                                              y
                                                                                                                                                                                              .
  n-
  12::::                                                                                             .1
                                                                                                      (h=
                                                                                                     -1 U
                                                                                                        --p                                        j
                                                                                                                                                   ''-''-..(
                                                                                                                                                    . .    y%.
                                                                                                                                                            .1
                                                                                                                                                             .. ç
                                                                                                                                                             r:rky
                                                                                                                                                                 ).
                                                                                                                                                                  4
                                                                                                                                                                 ,è
                                                                                                                                                                ''
                                                                                                                                                                 1
                                                                                                                                                                 '  j.?
                                                                                                                                                                   j.
                                                                                                                                                                  ).  ,'
                                                                                                                                                                       y
                                                                                                                                                                       ;
                                                                                                                                                                       .
                                                                                                                                                                      y'
                                                                                                                                                                       .
                                                                                                                                                                       .
                                                                                                                                                                       1 r
                                                                                                                                                                         n.
                                                                                                                                                                        .l
                                                                                                                                                                         ï 0
                                                                                                                                                                           1
                                                                                                                                                                           !7:v.l,
                                                                                                                                                                           t:    ç
                                                                                                                                                                                 '
                                                                                                                                                                                 jo
                                                                                                                                                                                  =
                                                                                                                                                                                  a..I6
                                                                                                                                                                                      '
                                                                                                                                                                                      .y:
                                                                                                                                                                                        y?y
                                                                                                                                                                                          !
                                                                                                                                                           '.j..).'r'
                                                                                                                                                                    y
                                                                                                                                                                    j
                                                                                                                                                                    y.
                                                                                                                                                                     lj;jj V
                                                                                                                                                                           it !ls ..
                                                                                                                                                                                   t
                                                                                                                                                                                   $.j
                                                                                                                                                                                     .                                                (
                                                                                                                                                                                                                                      jj .
                                                                                                                                                           . ,.
  &                                                                                                  *                                                              '      J.l::: ' 2.
                                                                                                                                                                                     i:
                                                                                                                                                                                      iil
                                                                                                                                                                                        '''
      W                                                                                                                                                                                      Y X'W P
      &     ::>                                                                                       X                                                    '-                                O
                                                                                                                                                                                             c)    Wl
                                                                                                                                                                                                   u%
  %&        r=;
            I                                                                                                                      .;.
                                                                                                                                 .J.                                                              a.k
                                                                                                                                                                                                    to
                                                                                                                                                                                                     zl 0
                                                                                                                                                                                                        q)                    ,
                                                                                                                                                                                                                              .
            .
  =W        F
            o
            -
                                                                                                      E                      . .                                = .:
                                                                                                                                                                m                                                t7 J
            fn                                                                                        O                                                        :u                                                          '
   =U
   (        kn
            cl                                                                                       t.p                '                 .9               j' S'' '''-Y-..
                                                                                                                                                            .'
                                                                                                                                                             ---                                                                  '
            w                                                                                        =                 '                   tn                                            k'
  œQ)       v)                                                                                       +X.z               :1                 o
                                                                                                                                           cy:v-l :
                                                                                                                                                  >.
                                                                                                                                                   .-,                          -- .,
                                                                                                                                                                                ,
                                                                                                                                                                                .   '.'                                           ..
                                                                                                                                                                       ''y,-                             .             .
                                                                                                                                                     --..
            *                                                                V                        =                 i
  Z         c
           .-
                                                                             t
                                                                             D
                                                                             mj
                                                                                                      &                7
                                                                                                                       r
                                                                                                                        f                 R
                                                                                                                                          '*                                                                                       '
  t/       -                                                                                 %       œX             ..'
                                                                                                                      :                                                                                                =          '
  O
  TH        E
            o                                                          (
                                                                       *
                                                                       5
                                                                       *
                                                                       q1
                                                                       r                             X                                '                                                                                                N
                                                                                                                                                                                                                                       '.'
  &
  N        t-
           ul                                                                                        in
                                                                                                     *                                                                                                               .
                                                                                                                                                                                                                     *M
                                                                                                                                                                                                                     a
                                                                                                     c                                                                                                               otv4
           o                                       qe                                                .-                                                                                                             s.
  kn       =
           œ                                       oH
                                                   V                                                 -rc                                                                                                                          F
  X        r                                                                                                                                                         7
                                                                                                                                                                     i                     ;
  tD        E                        ro
                                     chh                                                              E
                                                                                                      o                               .                              : =G
                                                                                                                                                                     : C .: !              !
            D                                                                                        tl
                                                                                                                                                   o                 I        I
           Z                                                    (                                                                                  g
                                                                                                                                                   .                 I  .2
           -
                                                                pMs                                                                                E
                                                                                                                                                   o
                                                                                                                                                     .:              Il u
                                                                                                                                                                      L
                                                                                                                                                                         og   :
                                                                                                                                                                              ,
            X                                                                                                                                      >x                 k
                                                                                                                                                                      . .. .
                                                                                                                                                                           . -I
           *o                                                                                                                                      R                                                f;                    i                            o.
                                                                                                                                                                                                                                                       %
           F--                                                                                                                                                           =                          o
                                                                                                                                                                                                    =O                    !                            X
                                                                                                                                                                          fl%                      .h!x
                                                                                                                                                                                                      -l                /./                            v
                                                                                                                                                                         D1.#.
                                                                                                                                                                          .
                                                                                                                                                                                                    u                   .                              2?
                                                                                                                                                                                                  <                       /                            *
                                                                                                                                                                                                                                                       X
                                                                                                                                                                                                 ,. : s:. ,/
                                                                                                                                                                                                      :.                                                c
                                                                                                                                                                                                      jr)y  ,   tty
                                                                                                                                                                                                                  .yj                                   (j
                                                                                                                                                                                                                                                         :j
                                                                                                                                 .                                                                 ; . .
                                                                                                                                                                                                  .j f.
                                                                                                                                                                                                      jj y
                                                                                                                                                                                                         t tj
                                                                                                                             .
                                                                                                                                                                                              -y
                                                                                                                                                                                              / ' .
                                                                                                                                                                                                 ïL
                                                                                                                                                                                                  #        , zy:
                                                                                                                                                                                                               .:,'
                                                                                                                                                                                                                  ,.i,jj                                (Du
                                                                                                                                            '      yz.                                            .j.
                                                                                                                                                                                         :èLLL'6g7;  tkît.
                                                                                                                                                                                                     .   jx
                                                                                                                                                                                                          ''
                                                                                                                                                                                                           ,'
                                                                                                                                                                                                            ),'
                                                                                                                                                                                                              h.:
                                                                                                                                                                                                                '.z>>..t.l                             tl
                                                                                                                                                                                                    ,s ;:  k.   ; ..
                                                                                                                        1
                                                                                                                        4:
                                                                                                                         :1)
                                                                                                                           , ! )t'
                                                                                                                                 /s '.... '...t.
                                                                                                                                    .                 ..qq,
                                                                                                                                                          $                             t
                                                                                                                                                                                        1C
                                                                                                                                                                                         u
                                                                                                                                                                                         y%
                                                                                                                                                                                          j:
                                                                                                                                                                                           (JLLI
                                                                                                                                                                                               L>'
                                                                                                                                                                                                 ëy
                                                                                                                                                                                                  ,
                                                                                                                                                                                                  .
                                                                                                                                                                                                  '
                                                                                                                                                                                                  L7
                                                                                                                                                                                                   ,:'
                                                                                                                                                                                                     r>
                                                                                                                                                                                                      ) î
                                                                                                                                                                                      .1.j.qt7yjyqj.q;?.. .
                                                                                                                                                                                                          '
                                                                                                                                                                                                          3  %  .
                                                                                                                                                                                                                '                                      (
                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                       X
                                                                                                                       .I
                                                                                                                        1.
                                                                                                                         :P
                                                                                                                          ,C
                                                                                                                           ,    't
                                                                                                                                 l
                                                                                                                                 4
                                                                                                                                 uj
                                                                                                                                  ( j
                                                                                                                                    ,jy. .'      ..'N..  14                          ..l ?Jï(7;. r'.
                                                                                                                                                                                       zi.                                                             j.
                                                                                                                                                                                                                                                       (t
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                        )
                  '
                  7
                  '
                  $î                                                                                                    fipl'f
                                                                                                                             l
                                                                                                                             d '  :
                                                                                                                                  $ '' ' ' k
                                                                                                                                    i ..        ,        v                                     .4.t   -j
                                                                                                                                                                                                       i
                                                                                                                                                                                                       tj
                                                                                                                                                                                                        i
                                                                                                                                                                                                        kl
                                                                                                                                                                                                         ry
                                                                                                                                                                                                          j(
                                                                                                                                                                                                           r
                                                                                                                                                                                                           .
                                                                                                                                                                                                           t,
                                                                                                                                                                                                            7r                                         .
                                                                                                                                                                                                                                                       t:
                                                                                                                                                                                                                                                        ,
                  1
                  2
                  %
                  1.
                   1                 1
                                     7
                                     8
                                     /*
                                      1            '
                                                   rt
                                                    l
                                                    e           1
                                                                .
                                                                1
                                                                ?
                                                                rI     1
                                                                       k
                                                                       11
                                                                        .
                                                                        )    I
                                                                             *
                                                                             !
                                                                             .K        1
                                                                                       :
                                                                                       D     1
                                                                                             :1
                                                                                              *
                                                                                              1                      :1
                                                                                                                      :: j
                                                                                                                       l k
                                                                                                                         fy:,..:
                                                                                                                          l
                                                                                                                                 ,-

                                                                                                                                  q :
                                                                                                                                    )
                                                                                                                                    t
                                                                                                                                    î'''
                                                                                                                                       -
                                                                                                                                       !
                                                                                                                                       ?j
                                                                                                                                        .l!
                                                                                                                                          t:
                                                                                                                                           h
                                                                                                                                           .
                                                                                                                                           t
                                                                                                                                           #
                                                                                                                                           f'
                                                                                                                                            .
                                                                                                                                            c
                                                                                                                                            i
                                                                                                                                            )
                                                                                                                                            ;
                                                                                                                                            ,
                                                                                                                                            '
                                                                                                                                            -
                                                                                                                                            ë.
                                                                                                                                             ?
                                                                                                                                             '
                                                                                                                                             ,
                                                                                                                                             :
                                                                                                                                             i
                                                                                                                                             t
                                                                                                                                             4
                                                                                                                                             ;-
                                                                                                                                              p
                                                                                                                                              ê
                                                                                                                                              :
                                                                                                                                              .
                                                                                                                                              ,
                                                                                                                                              r
                                                                                                                                              '
                                                                                                                                              .
                                                                                                                                              ;
                                                                                                                                              br
                                                                                                                                               ,
                                                                                                                                               '
                                                                                                                                               .
                                                                                                                                               :
                                                                                                                                               -
                                                                                                                                               .
                                                                                                                                         B' .'''è
                                                                                                                                                r
                                                                                                                                                '
                                                                                                                                                .
                                                                                                                                                j
                                                                                                                                                >
                                                                                                                                                '
                                                                                                                                                ,jj
                                                                                                                                                  ;
                                                                                                                                                  >
                                                                                                                                                  q
                                                                                                                                                  t
                                                                                                                                                  .
                                                                                                                                                  '
                                                                                                                                                  O-
                                                                                                                                                   .
                                                                                                                                                   r
                                                                                                                                                   .
                                                                                                                                                   -
                                                                                                                                                   .?
                                                                                                                                                 iV'.
                                                                                                                                                    î
                                                                                                                                                    l'
                                                                                                                                                    ','''                        4;E3L.'..:...'
                                                                                                                                                                                        %';   ..
                                                                                                                                                                                               1'.                                                     ry
                                                                                                                                                                                                                                                        'mj
                                                                                                                                                                                                                                                          :y
                                                                                                                                                                                                                                                           'u
                                                                                                                    1
                                                                                                                    ..
                                                                                                                     -
                                                                                                                     i
                                                                                                                     :
                                                                                                                     .
                                                                                                                     k
                                                                                                                     ;,
                                                                                                                      ?
                                                                                                                      '
                                                                                                                      j
                                                                                                                      ,
                                                                                                                      ï'
                                                                                                                       b
                                                                                                                       ,
                                                                                                                       '
                                                                                                                       L
                                                                                                                       b
                                                                                                                       -
                                                                                                                       '.
                                                                                                                        . .
                                                                                                                          :
                                                                                                                          t
                                                                                                                          i
                                                                                                                          y
                                                                                                                          r
                                                                                                                          z
                                                                                                                          fl
                                                                                                                           r
                                                                                                                           d
                                                                                                                           k
                                                                                                                           l
                                                                                                                           L   yv,s-.
                                                                                                                                    .
                                                                                                                                    yr.
                                                                                                                                      yi
                                                                                                                                       k
                                                                                                                                       r
                                                                                                                                       f'
                                                                                                                                        yi
                                                                                                                                         kt.y   '
                                                                                                                                                1
                                                                                                                                                tk
                                                                                                                                                 ;l
                                                                                                                                                  '
                                                                                                                                                ):y
                                                                                                                                                  J'*>'; '.
                                                                                                                                                          .:
                                                                                                                                                            lt
                                                                                                                                                             yè
                                                                                                                                                              ,'s
                                                                                                                                                                 jl
                                                                                                                                                                 '
                                                                                                                                                                 ':i
                                                                                                                                                                  y )
                                                                                                                                                                    .'.
                                                                                                                                                                   ''
                                                                                                                                                                   -'
                                                                                                                                                                      '''
                                                                                                                                                                        .
                                                                                                                                                                        ;f)':j-'
                                                                                                                                                                     ...).)
                                                                                                                                                                               j-q
                                                                                                                                                                                          ..--.'.î''''                                                 ï:,
                                                                                                                                                                                                                                                         :':h
                                                                                                                                                   y.y-
                                                                                                                                                                -.   .
                      o              o             o            o      o     o         o     o                        '                     )
                                                                                                                                            .y .,
                                                                                                                                             #.)   .    ,-t
                                                                                                                                                          ;
                                                                                                                                                          .....                     : .                                                                .
                                                                                                                                                                                                                                                       ,r....
                      (N1            (Nl           N            (Nl    (Nl   (Nl       (N1   (NI                     / ,
                                                                                                                       .
                                                                                                                            ...g
                                                                                                                               ,,). -,..
                                                                                                                                    ,                  k
                                                                                                                                                           .                                                                                           x
                                                                                                                                                                                                                                                       @
       Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 60 of
                                            115




c m
0 0
X=
p(
 o
 l.
=
c
  i
œ Y
E œ
< E
kD r
Aa
 o
œ




                                                                                       bd
                                                                                       Qh
          Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 61 of
                                               115
                                        =
                                        c
                                        X
                                        3c uo         u
                                                      o
                              03         o œ
                                         œ. %
                                         x            œ:
                                                      C
                                         œ >h         o
 c x                                     o. (p        r
                                         (73n         0.
=a &
   m                                     S
R xn                                     4 +o =       P
                                                      .
                                         ;tu 't       >
=c i                                      E = >       x
                                                      c
  œ *d                                  = œ           fu
                                        = to          n.
 <E cE)                                 t
                                        un =*         E
                                                      o
k
%
o';                                     œ *            w
n. .(a                                   (
                                         k!*o         q)
                              o
                              R          < c          =
                                          t
                                          u3) == *    =u)
                              >.         ;e qs =
                                               œ' +,
                                          *
                                         .*
                                          0 := 9' E
                                                  a   ww
                                                       (
                                                       0
                                         Vm
                                          u v
                                            cj c
                                               o
                                         w * o %>
                                         = .o o >%
                                         u) E o q)
                                         E
                                         c  *
                                            E tE
                                               o =
                                                 wu
                                         u =
                                         q     n +
                                                 m
                                         >lo      c   .
                                         O  x W v
                                         cp o ko
                                                   z
                                         W (o
                                            D kri
                              >.         'o u)1 fs
                                                 n.
                                         x
                                         *a-- r m
                                         co C m  -
                                          o rn n
                                         .î
                                          m =
                                             u
                                             1
                                         to .n
                                         *
                                         kJ .R
                                         œ
                                         -
                                            +J
                                         u  D
                                         q) u
                                              Ln
                                       >S
                                       r nA
                                       P
                                    ' =œ =Q
                                     u > m
                                     œ
                                     t=:I
                                    *u o c
                                    = r oY
                                              =
                                               fl
                                               =
                                              +O'

                                              c.
                               C0             >s
                                              œ
                               %              =
                                              =
                                              œ
                                              u
                                              q)
                                              >
                                              O
                                              +=
                                              X
                                              D
                               o
                               R              r

                               X


                                    O
                                    4=
                                    œ
                                    >
                                    =
                                    X
                                    œ
                                                            =
                                                            c
                               X                            D
                                                            Q
                                                            u)
                                          *
                                          r                 X
                                          O
                                          œ
                                           c
                                           O
                                          = >
                                            o = G
                                            œ E
                                              * Aî               V
                                            œ
                                            tg > (D              *
                                            t4 (
                                            (u X7. q)
                                                   (n            O
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 62 of
                                     115




                          PX 6
         D eclaration of C hristopher H undycz
          FederalTrade C om m ission V isual
                lnform ation Specialist
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 63 of
                                     115




                       DECLA RA TIO N O F CH RISTO PH ER H UNDY CZ
                                      Pursuanttoz8U.S.C.j1746
            1,CllristopherHundycz,have personalknow ledge ofthe facts setforth below . lfcalled as

    a witness,lcould and would testify as follow s:

            lam over18yearsofageandam employed bytheFederalTradeCommission (tTTC'')as
    aVisualInfonnationSpecialistintheFTC'SBureauofConsumerProtection(û;BCP''),and
    specifically in itsConsum erand BusinessEducation O ftice. M y work addressis600 Pennsylvania

    Ave.,N .W .,W ashington,D .C.20580.

        2. Ihold an Associate'sD egree in LiberalAl4s from Danville Com m unity College and

    graduated with a Bachelorsin Science forInfonmation Science and System sw ith a concentration

    in W eb Developm entfrom Radford U niversity in M ay,2010.

        3. lhave worked forthe FTC asa Visuallnfonnation Specialistsince Septem ber2010. ln

    thiscapacity,Iwork on and m aintain the FTC 'Sconsum erand businessfacing w ebsites. 1also

    assisttrialattorneysand investigatorsw ithin BCP w ith IT senicessuch asdom ain registry

    m anagem entand web developm enttasks.

       4. ln m y capacity asa VisualInfonnation Specialistatthe FTC,Iwasassigned to work on the

    m atterFFC v.On PointGlobal,LLC,etaI.,in July,2019.

       5. O n July 100', 2019,FTC attorney Sarah W aldrop asked m eto create a working copy ofthree

    websites,DM V .com ,Licenseguides.org and Section-8-housing.org. ln otherwords,Iwas asked to

    recreate the Licenseguides.org,DM V .com ,and Section-8-housing.org websitesand m ake them

    interactive.

       6. Icreated the TestW ebsitesby using theprogram sSnagitand Cam tasia in a com puterlab

    w ith extenlalinternetconnectionsand various IP addressesthatallow usto browse websites.1then

    used tools such asAdobeD ream w eaverand Sublim e textto fillin the gapsso the website works

                                                      1
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 64 of
                                     115




   offline.
          Snagitallowsmetodownloadawebsite'scode,includingawebsite'shtml,javascript,
   stylesheetsand images.ltalso allowsmeto savethecodelocallyto acomputerornetwork foruse

   offline.Snagitcannotdownload certain serversidescriptsand processesfrom thew ebsite servers

   themselves. Scripts,which aresetsofinstm ctionstelling theserverwhatto do,enablewebsitesto,

   am ong otherthings,processonlinetransactions. Snagitalso doesnotpulldown the databases

   backing up thesew ebsites.
      8. AdobeD ream weaverand Sublim e Textareadvanced texteditors,which m akesnavigating,

   reading,writing,and m odifying code easier.
          W hen looking atthese w ebsitesand pulling their code dow n to w ork on,Inoticed alotof

   analyticsand tracking applications,such asGoogle Analytics,YoastSEO ,GoogleTag M anager,

   and Optim izely thataregenerally used to track userbehavioron pages.
              a. Google Analyticsand GoogleTag M anagerallow the ownerofthe website to view

                 acquisition and behavioraldata and conductm arketing cam pair tracking.M ore

                 specifcally,siteow nerscan generate acquisition reportsto view how usersare

                 arriving to the site.Forexam ple,these tools can track how usersare finding the

                 website(e.g.,viaasearch engineordirectly from alirl
                                                                   kl.They willalso tellyou
                 which search engine usersused orwhich site they cam e from .Google Analytics

                 also tracksdata such aswhich operating system ,type ofdevice and intem etbrow ser

                 thevisitorisusiné.Onceusersarriveon thewebsite,GoogleAnalyticsalso hasthe
                 ability to track a user'sbehaviorduring a given session.ltwillshow which pages

                 they visit,how long they stay on each page,which linksthey click,and when they

                 leave the page orsite.GoogleA nalyticscaptures IP addresses,which G oogle keeps

                  private and doesnotprovideto site owners.The w ebsite owners,however,can view
                                                   2
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 65 of
                                     115




                   dem ographic and geom aphicinform ation based on IP visitdata.A 11ofthis

                   inform ation can be combined to generate reportsto show how vistorsinteractwith

                   one's website and which pathsthey chose to follow.

              b. YoastSEO isa search engine optim ization toolwhich allow sw ebsite ow nersto

                   boosttheirSEO rating to help theirpagesrank higherin search engine results.

              c. Optim izely isa platform /service thatallow saw ebsite ow nerto testand optim ize

                   userexpelience.Thiscan be used to conductthingssuch asA/B testing,behavioral

                   targeting,m ultivaliate testing,and cam paign m anagem entto find theoptim alway

                   to presentdata to a useron a webpage.

       10. lalso noticed,m ostspecifcally on the DM v .com and licensedriver.org sites,that

    transactions carry overfrom one dom ain to another,which m ade therecreation processm ore

    colnplex.Ialso discovered lirlksin the source codethatreferenceA m azon'scloud service,AW S,

    and otherlinksthatreference fileswhich are used in the W ordpress contentm anagem entsystem ,

    wljchisadatabase-drivenplatfonn usedtocreatewebsites.
       11.Lashanda Freem an,an FTC investigator,com pleted an online transaction on the

   licenceguides.org,and DM V.com websiteson M arch 8th 2019. By reviewing video and

   screenshotsofhertransaction,Iwas ableto see how thew ebsiteslook and respond when auser

    subm itsfonzzsand personalinform ation. Even though,Iw asunable to capture a11ofthe server

   side filesthew ebsiteisusing through Snagit,Iw as able to m odify the code to work locally by

   recreating thenecessary functionality in thehtm lto w ork on an environm entthatisn'tconnected to

   the internet.

       12.M s.Freem an com pleted anotheronlinetransaction on the section-8-housing.org websiteon

   M ay 6th, 2019. A swith the driver'slicense sites,by reviewing video and screenshotsofher

   transaction,lw asable to see how the w ebsite looksand respondswhen ausersubm its fonusand
                                                    3
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 66 of
                                     115




   personalinfonuation.lw asthen able to tillin the gaps ofthisdatabase-driven w ebsite despite the

   missing scriptsby writing the codenecessary to m im icthe w ay the Section 8 w ebsite worked.

       13.The TestW ebsitesaredum m y sites,m eaning a usercould notcom plete an online

   transaction becausethe sites are unable to processtransactionswithoutdatabasesbehind them .

   Accordingly,lm oditied the TestW ebsites,through useofappropriate code,to m im icthese effects

   and allow usersto experience the com plete online experience withoutany data changing hands.

       14.Icreated theTestSitesto function exactly thesam e way asthe live D M V .com ,

   licenseguides.org and section-8-housinporg w ebsitesIobserved from screen capturesand visitsto

   the live sites.The only differencesbetween the TestW ebsitesand theliveW ebsitesare thatthe

   TestW ebsitesdo notacm ally create a transaction,internetconnection,database connection/or any

   subm ission ofinform ation.
       15.Creating both TestW ebsitestook aboutthreem onthsto com plete. Notably,theoperators

   ofthelive sitesm ade m ostly m inordesign changesregularly during thetim e 1spenton thisre-

   creation process.TheTestW ebsitesare therefore a copy oftheirlive counterpartsasthey appeared
   when Icopied the code and began work on recreating thesites- on oraboutSeptem ber8th 2019

   forsection-8-housinporg and on oraboutJuly 24th,2019 forlicensedrivers.org and dm v.com - as

   opposed to the state they were in during M s.Freem an'sM arch 2019 and M ay 2019 transactions.

   Forexam ple,during M s.Freelnan'stransaction on the driver's sites,no pop-up appeared when she

   m oved from DM v .com to the nextsite'slanding page. W hen laccessed thesitesto copy the code,

    apop-up box appeared w ith a m essageon them ain landing page oflicensedriver.org asking the

   userto acceptbefore proceeding on the site.Thism essage is attached asattachm entA .

       16.Before 1finalizedtheTestW ebsites,Dr.M ichelleM azurek,ahuman-computerinteraction

    expert,com pared itto videosand snapshotsofdefendants'w ebsitesthatw ereprovided to herby

    the FTC caseteam . Dr.M azurek spoke with m e aboutherobservations. lm ade som e corrections
                                                   4
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 67 of
                                     115




    to the TestW ebsitebased on Dr.M azurek'sreview and com parison.
        17.True and correctcopies ofsnapshotsofm y re-creationsofthe licensedrivers.org and

    dm v.com landing pages,billing inform ation page,processin'
                                                              g orderpages,and transaction

    confrmation pageareattachedtomy declaration asAttachmentB.

        18.Trueandcorrectcopiesofsnapshotsofmy re-creation ofsection-8-housing.orglanding

    page,survey pages,and transaction confirm ation page are attached to m y declaration as

    Attachm entC.
        19.W hen lfnished creating the TestW ebsitesand they operated asthey do online,1placed a

    copy ofthem on a shared drive used by theFFC v.On PointGlobal,LLC,etaI.case team so that

    theteam m embersw ould be ableto accessthem .

       20.1senta copy ofthe com pleted TestW ebsitesto M ichelleM azurek and herteam via

    A ccellion,a secure file transfer serviceused by the FTC.

    1declareunderpenaltyofperjurythattheforegoingistrueandcorrect.
    Executed in W ash' gton,D C,this..7J.
                                        -dayof          November 2019.

    C 'stopher     n cz




                                                    5
      '
      .   .....
              ,...<.v.s.........r....
                                    '.-...F...''wtfze%vzwk-nh'q
                                                              bs
                                                               xj# - - - pt.> '
                                                                              ;ha/:eo..a.,vk
                                                                                           sveawec/- '   ' '   ''eksu
                                                                                                                    a?xhwgxv.wkwspz.xt.?a.,
                                                                                                                                          ........e.,..
                                                                                                                                                      '
                                                                                                                                                      rwt
                                                                                                                                                        x.
                                                                                                                                                         z,.ssti-
                                                                                                                                                                otfe.1>,qô%b,*,
                                                                                                                                                                              .vs
                                                                                                                                                                                %v,
                                                                                                                                                                                  t:vke+7.;L%'w>'Q%<kt%t%
                                                                                                                                                                                                        '.
                                                                                                                                                                                                         nt-.b
                                                                                                                                                                                                             *v'>
                                                                                                                                                                                                                .kd'
                                                                                                                                                                                                                   z4xhxsv,
                                                                                                                                                                                                                          F/4<lrx
                                                                                                                                                                                                                                'x
                                                                                                                                                                                                                                 -à'.L
                                                                                                                                                                                                                                     %%6
                                                                                                                                                                                                                                       '%Rtso.l.
                                                                                                                                                                                                                                               %%kvro.,
                                                                                                                                                                                                                                                      s%cas>b.,;..'
                                                                                                                                                                                                                                                                  .......'e...'.:..
                                                                                                                                                                                                                                                                                  aç.....

Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 68 of
                                     115




                                                                                   A ttachm entA
'




    Case 1:19-cv-25046-RNS Document           j':.*'
                                            . .
                             *.>fWtt7%>d''%7JI
                                       ..    AI    :Y/v   kv4-17
                                                      '>'Jy      .' '$>' Entered
                                                            .Y%'.'          '    on FLSD Docket 12/09/2019 Page 69 of
          jl                                                             115                               .- k-
            .                                                                                            -r      I
                        lj                                                                                           '

                I       *                                                                                  mi
                                                                                                           F'''I
                        u                                                                                    Y
                                                                                                             K
                                                                                                             @
                                                                                                           1e:-!
                                                                                                           !




                                                                            *
                                                       :        *       *
                                                                    1   .           p
                                                       4
                                                                        œ           @   '
                                                                9 e.        *               '
                                                  *               .         j           .
                                                  *    t         91 4
                                                                d e' v     9   '
                                                       .            *     eI @              '
                                                  *.                    *
                                                                        1    ' .
                                                                1   *
                                                                    ,                   @

                                                       *        *    p .g   .       @
                                                                1                   I
                                                                    . *     *           *
                                                                            *
                                                                * I         1                           sk
                                                                 . *                        e           Q)
                                                                                                        >.
                                                  .
                                                                   *        .           .              rC:
                                                       * * œ o                      @                  :7
                                                                                                        I7:<*J:
                                                       I
                                                                                            *
                                                                            R           *               Q) ( D
                                                                  * 4       *                            c. =
                                                  '             e * *                                   =r
                                                                                                         'n =tD
                                                    *
                                                    ,           > . * *             .       *          .0    X
                                                  .                                         .          =u = Q
                                                                                                       X
                                       *          . p                   .               * *            to
                                                       ' œ . . z                                       )
                                                                                                       (x
                                                                                                        l:
                                                                                                         .
                                                  *       9 e
                                                                        4               @
                                                          * *                       @
                                                  *    *. œ'
                                                          4                 %               .
                                                                1              4 K          *
                                                  I    @
                                                                    *   d      e .          *.
                            *                                   e       1    % 9 *
                                                                            1 :
                                                                1   4




                            @                                   o                   >
                                                           *.   &               9
                                                                                            @
                                                                                    œ
                                                                .       e 1         e   * o
                                                                - t
                                                  e              9       9          '   *
                            *
                                                                                                                         '
                            *                                                                                            j
                                                                                                                         L
                                                                                                                         i
                                                                                                                         j
                    .       +                                                                                 '
                                                                                                              .



                                                                                                             e
                            *

                            @
                            :                                                                                 =WR
                            *


                                                                                                          l




                    .                                                                                         'f :
                                                                                                                 !




                                                                                                        * 44
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 70 of
                                     115




                             A ttachm ent B
     Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 71 of
                                          115




        L'- ucenses - Reglstratlona'
        -
                                   ntles - violasons &Regulations - Records        lnsurance - Educatlon v Buy/sellaCar- DMV Locatlons (:1      -     -
 é      -


                                                    .
                                                          :                   .. -            .       .




                                                         O nline D M V services

                                                                                           Drivlng Records
A*
 --
    DrlversLlcense
    AdriversIicenseissuedbytheDMV isrequifedtodriveIegally.Learn                           OrderyourDM Vdri vingrecordonlinein3simplesteps,Avoidwailingin
        theslepsrequiredtogetaDMVdriverslicensequicklyandeasi
                                                            ly.                            IineattheDMV andorderdrfvingrecordsfrom thecomfo!'tofhome.
        Renew yourLlcense ReplaceyourLlcense Change Nam e                                  Driving Reeords OnlineTrafhcSchoolReinstateSuspendedLlcense

        A uto Insurance                                                                    l afflcSchool
        Ge1anauto insurancequolefrom ouronl  inecarinsurancecenterThe                      Enrolli
                                                                                                 nthebestDMVtrafficschoolonline.Trafflcschoolhelpsreduce
        DMV requiresm inim um vehicleinsuranceacross1hecountry                             demeritpofnts,di
                                                                                                          smissti
                                                                                                                ckelsanddecreaseautoi  nsurancecosts
        CompareCarlnsuranceQuoles FinanceNew orbsedCars                                    RemovePointsffom yourLicense Dri
                                                                                                                          vingRecords Trafrl cAttorney

        Po ctlce Tests                                                                     Vehlcle Reglstration
        TakeaDMVpracticetesttogaugeyourdrtvi  ng knowl
                                                     edge.Passinga               O EO      Learnhow togetcarregistrati
                                                                                                                     ondocumentsforyourvehicle.Discover
        DMV pracliceexam highlylncreasesyourchancesofearningalicense.                      thestepsoftheDMVvehicleregistrationprocessinyourstate.
        TakeaPracticeTest DrlversEducation LearnersPermit                                  Renew CaçRegistrati
                                                                                                             on TrafflcTlcketl
                                                                                                                             nfo ReplaceCafRegistratl
                                                                                                                                                    on

            Drlvers Educatlon                                                              BillOfSale
            Fnrollindrlverseducaliontodaytomeetstalerequirements.Students                  Abillofsaleobtainedfrom theDMVfecordsthetransferofvehicl
                                                                                                                                                  e
            m ustcompl   etedri
                              versedtoobtainadrdversii
                                                     censefrom 1heDMV.                     ownership.LearnwhyaDMVbillofsaleshouldalwaysbecompleled.
            Enrollin Drivers Ed Purchpp:a StudyGuide LearnersPerm it                       PurchaseaBillofSale CarTltleTransferAutoInsuranceQuotes

 - -        A afflc Tickets                                                                DUlIDW I
 --         Learnhow topaytrafhcflnesonlinedfyourecejvedacitatdon,Paying                   Drlvingundertheinouence(DUI)isamajorDMVvioiati
                                                                                                                                        onthatIeadsto
            trafflctlcketsiscrucialformadntainingDMVdrivingprivlleges                      severe consequences.Learnhow the DMV respondsto DUIviolations
            TrafhcAttorney RemoveLlcensePoints OrderyourDrivingRecord                      RemoveLicensePoinls TrafhcAttorney ReinstateSuspended
                                                                                           License

.           Newlused Cars                                                          O       DMV Locatlons
            Learnhow buyingacarcanbeasimple,hassle-freeprocess.Buyacar                     Obtai
                                                                                               ntheDMV servicesyourequirebyfindingaDMV ofhcenearyou.
            onlinetoexpediteDMVtasksIikeobtainingregistralionandplates.                    DMV locali
                                                                                                    onsareIocatedthroughouleachstate.
            PurchaseaNew Car CarTitleTransfer ApplyFofNew Car                              FindaIocalDMV CarInsuranceQuotes Dri versLi
                                                                                                                                     cens:lqfo
            Registratlon
                                                                   PX6ChristopherHundycz
  Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 72 of
                                       115




                                                OMVcom tG:prwz:eiylranedwethsplrïhallsricd&ç%ltMenw'fth4nyggt'ernmert!agenN
                                                                                                                          te;
          --
         --
         ....-   L.icenses - Reglstration &'ritles - violationsa Regulations- Records- Insufance v Educatlonv Buy/sellaCarv DMV Locatlons                   -    '
z        x-n
                                       Flome / H0$..'to Renew YourDriversL'censeintheLl.S
DriversLicenses
                                       How to Renew Your Drivers License in the U .S.
AppjyforDrjversLicense

Renew DriversUcense
                                                      Renew Drlvers License                                 Replace DfiversLicense
ReplaceDriversLicense

ChangeAddressOnDrlversLlcense                         ReinstateSuspended License                           ChangeAddressinLicense
Change Name orlDrlversLlcellse

SuspendedDfIversLicense
                                        1.G et Stad ed O nline W ith D rlvers License RenewalAssistance
CDL                                     lnm oststates,youcanrenew yourdrivefsIicenseonline,bymailorinperson.However,be
                                        m indfulthattheonlinem elhod isonlyavailableto certain applicants,dependi
                                                                                                                ng on theirage
LearnersPermds& lDs                     andcitizenshipslalus.DuringanonlineIicenserenewatyouwillbeaskedtoidentifyyoursel
                                                                                                                       f
                                        andpaytheapplicableservicefees.To makesurethatyouarefull        ypreparedtocom pletethe
MotorcycleLicense                       process,you can downloadourinform ati  veonline guide.ourguidecontains everything you
                                        need to know lo renew yourdriving Iicense quickly and easil
                                                                                                  y.In i
                                                                                                       t,you willalso getstep-by-
 Other                                  step delails aboulhow lo complete otherimportantlicensing transactions,suchas replacing
                                        yourlicenseorupdatingyournam eoraddress.To Iearn moreabouthow to renew yourdrivers
                                        licenseinyourslate,pleasevisilyourstate-speciflcpage:
Auto Insurance
GetAFreeInsuranceQuote,
(nstantlycofnparerates.                                                                                  â*         $

  EnterYourZip
                                        Slartsim plifyingyourapplicationprocesstodaybyvisitingyourstate-speci
                                                                                                            fl
                                                                                                             cpage:
-                 .
                                                                                       Selecta state to begin:


                                                        WA
                                                                              MT                ND                                                     ME
                                                    OR                                                      MN
                                                                   III                          S9                      WI                        NY
                                                                                                                                 Ml
                                                                                                                I
                                                                                                                A                           PA
                                                                                                 NE                             IN OH
                                                         RM          QX
                                                                                   C0               KS           M0                     %N VA
                                                 c:                                                                               Ky                    (71
                                                                                                                                                         ' F;a
                                                                                                                                TN           NC         EiXO
                                                                                                                                                           ux
                                                                   AZ           NM                    OK           AR                       sc
                                                                                                                          MS AL        GA
                                                                             PjKh
                                                                               tt
                                                                                acl
                                                                                  hi
                                                                                   mst
                                                                                     e
                                                                                     or
                                                                                      p
                                                                                      tl
                                                                                       >,
                                                                                        rl
                                                                                         I
                                                                                         -l
                                                                                          a
                                                                                          ug
                                                                                           ne
                                                                                            djcz
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 73 of
                                     115




                                                                                I'iOYE     LOCATIONS                                                       STATEINFO
 @ LI
    CENSEDRI
           VER
 OBTAIN YOUR ROAD GUIDE
 Wetorneto Ikenu .d .rher-ç@m,yourcomprehenske resource foralIyoudfiverIicense-related servltes.The gefviceswe prokide are avaitable forfree in the ofrlclalMesorkr.a1
 oR es.Youcanpurchasefor$25.98anddownloadourcompfehensiveguideandroources.whthconlai            nsvitalinformatkm Inorderto Nrform anyDMVSeœteand aM incltldedis
 the RoadsiöeM sistantProgfam and otherbenefltslncluding oR iatrofmsandhelpfulchecklists.Byclickingcontinue lrepresentthatlam 18+yeafsofage,1agreeloreceiveemall
 newslttersandoierstargetedtomyIntefests.senlbyIicense-dljveccom and thetrMafkettngPaftnels Ptease5fl0utform tlefow togettllepfocessStarted.
                                                                                                                       '

 '


                           *cense I
            Renew Drlvers Ll      n YourState                                            A'
                                                                                         -J-
                                                                                           F.u
                                                                                             Ir
                                                                                              #vz3i.2:*i
                                                                                                       '
                                                                                                       û9t
                                                                                                         Mrg
                                                                                                          Ai
                                                                                                          .'               9           *               . *         @- . @
                                                                                               kE,6esrsqoy q.z
                                                                                                             *.v.'t'
                                                                                                             .-


        Keepingyourdriyerslicenseuptodateiscmclallnordertodrivelegallyonstateroads Explred drlving Iicen:es                FirstName*                      LaM Rame*
        mustberenewed.LlatorstolenlicensesmustbereplaGe .lnaccurateltensesmustbeupdatedwt!hcurrent                         !i'
                                                                                                                             -..?
                                                                                                                                .i..(..t.-zs
                                                                                                                                           .              1
        andaccufaleinformation.
                                                                                                                           EmallAddre%s*
        To maintairlyourdrivelY Idcense and yourdlwlng pnvlleges.selectone Qfthe Sefvices above f0rslmple and
        comprehenslve Inft/rmatlonaboutdrlker'sllcensure in yourStateofresldence.Flnd Ou!UOW toOblatn aSearnerg
        permltorafulldriversllcense.andNow'tobestmalnlalnyourdîjvingpnvileges.bydozlnloading(mrgulde.
                                                                                                                           Zlpx


                                                                                                                             Byr1CX,*1;Kct. rue l.@gre*TQIt'eœ'rl'.
                                                                                                                                                                  Nae'cDD''U1Dr&aq@g'1'
                                                                                                                                                                                      /.
                                                                                                                                                                                       !.
                                                                                                                                                                                        KDy
                                                                                                                             oc..cz'aqc'ec&I
                                                                                                                                           ':*emaiisanönewsitterstâQh*K t/rnylrletem


                                                                                                                                                   *


                                                                                                                                               .- .-      tL         lF.D&% cn




     Iicense-drketcom isa privatelyownedwebsileandktlsnotamliatedwtthanygovemrnentagencies.R eseœiceswepfovlcle areavailableforfreeInthe(FlclalsttesOr1001oR es.
     Youcan purchasefor$25.98 and downloadotlrguide and fesoufces.Which contalnsvilalinformationin Ordertopeffofm any DMV sefvice and feceive afree $25 ga$ rebate,llle
     RoadszeM sistanlProgram & omerbeneAtsincludingofflcdalfofmsandchecRlists.Byclic&ingEontinueIrepfesentthatIam 18+yean ofage.lagreetoreceiveeznadnewsletlersand
     ofrersQrgetedtomyinterests,sentbylicensekrveraccm andtnelfMarketing Paftners.Bycontlnulngtouseotlrstte,youacceptourTermsandCondltlonsandPnkacyP0llcy.


                 TERMSANDCONDI
                             TI
                              ONS           PRI
                                              VACYITATEMENT 1 CONTACTUS f MONEYBACKGUARANTEE ( I
                                                                                               NTERNATI
                                                                                                      ONALCUSTOMERS l Sf
                                                                                                                       TEMAP
                                                                  Copypgt
                                                                        q4Llcenpj6Dl
                                                                                   Cl
                                                                                    h
                                                                                    v
                                                                                    rq
                                                                                     i
                                                                                     sr
                                                                                      t
                                                                                      o
                                                                                      2p
                                                                                       0h1
                                                                                         e9
                                                                                          rA
                                                                                           Fl
                                                                                            u
                                                                                            1
                                                                                            InR
                                                                                              dy
                                                                                               i
                                                                                               c
                                                                                               ën
                                                                                                zl
                                                                                                 sReserved
                                                                                 AttachmenlB.Page3
  Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 74 of
                                       115




                                                                                              HOME             LOGATIONS   ROADGUIDE-M           OFFICIALFORMS   STATEINFO         ABOUTUS
@ LI
   CENSEDRI
          VER
OBTAIN YOUR ROAD GUIDE
Welcome to Iio ns*.drlver.com,yourcomprehenske fesource foraIIyou driverlicense-related servlces.The servlce,s we provte areavallable forfree inthe otriciâlSitesor1G21
oR es.You canpurchasefG $25.98anddolêlœadourcr prehensive guide and resources,wllichcontatnseltalinformatkm Inofder10 perform anyDMV seœteandalK irlcludedis
theRoadsideM sistantProgram an4 othefteneflt:lncluding omcialformsand helpfulchecklists.BycltKngcontinueIrepresentthatIam 18+yeafsofage,Ia-preetorecei:eemail
newsleltefsarldE'erstargeted!()myintecests,sefltbyllcelue-dx ecc/m andmelrMarkebrlgPallners.Pgase5llo51form below ltlge1tlleprocer'sstalled.

   SELECTA SERVICE                           PERSONALINFORMATION

                                             R rstName *                                  La%tName*                            BilllngAddre:s*                        Apt#/Sulte
                                              C7$2'éq''Alé)rx'Lé?                         -   ay
                                                                                               ..'.:'3J;.,(-                   t.+.ja.
                                                                                                                                     j):),-1..)-.z..
                                                                                                                                                   j.
                                                                                                                                                    2                  A4
                                                                                                                                                                       .7t'lEr?.
                                                                                                                                                                               %F.L'
                                                                                                                                                                                   :
                                                                                                                                                                                   FtJfttit

                                             BlrthDA*'                                                                         Clty*                                  gta* *
                                               Mtmln
                                              EmallAddress*                                                                    Zip'
                                                                                                                               23222
                                              PhoneNumber                                                Gender
                                                       L;'. ::2y'I'.r'.'..E
                                              J::'Ir''')                  Erkkj''?t'.
                                                                                    ërr                   Select                                         *
                                                                                                                                                                       k-
                                                                                                                                              = .,VlM                i:.     .n oet.
                                                                                                                                                                                   s%A




license-drlveccom isa pfhatelyowned website and ItSs notamliatedwithanygovemmentagencies.The ryefviceswe pfovide are avall
                                                                                                                         ablefOrfreeinthe ofrlclalSlesor**21oTlces.
You canpurchaF'e for$25.98 and download 0urguide and fesouftes,whichcontains vktalinfofmatlon in orderto perform any DMV servlce and fecelve afree $25 9a9rebate,the
RoadsideM sKtantPrl l'am &otherbeneAtsincludingofklalform:andchecKllsls.Bycltklngcontlntle1fepresentthatlam 1:+yearsofage,Iagreetofeceiveemailnewsiettersand
offerstafgetedtomylnterests.sen!by Iicense-driver.com andtheirMafKetlngPartnel's Bycontinuing1ouSeourSlte,youacceptourTermsandCondftrnsandPnkacyPokcy


            TERMSANDCONIIITIONS          PRIVACYSTATEMENT                         CONTACTU9              MONEYBACKGUARANTEE             INTERNATIONALCUSTOMER9         SITEMAP
                                                                            CnpyngtdC)tjcenseDnver2019AIIRigntsReserved.




                                                                                                 PX6ChristophefHundycz
                                                                                                  AttachmentB,Page4
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 75 of
                                     115




                                                                           HOME       LOCATIONS       ROADGUIDEO      OFFICIALFORMS      STATEINFO      ABOUTUS
@ LI
   CENSEDRIVER
 IMPORTANTNOTICE (UPDATED01/18/17)


  Pl
   easeclckYonti
               nue'topr
                      oceedandagf
                                eetothefolowing:                                                                                                               ?
                                                                                                                                                               k
                                                                                                                                                               ))
                                                                                                                                                                t
                                                                                                                                                                '
  ByusingtleIkense-drjveLcom wehslte(the.Si
                                          tee).yotlagfee1Qfolow andte boundbytheselermsandEonddt
                                                                                               ionsofuse(1hef,TermsandCondikms.)anuagreeto 1:'
                                                                                                                                             A@
                                                                                                                                             j'
  complywi
         thallappltaNel aH arldregulatkms.                                                                                                   (/
                                                                                                                                              t
                                                                                                                                              1
                                                                                                                                              l
                                                                                                                                             )1                  .



  Ify0uhaveanyquestl
                   onsatrtl
                          t0urtel
                                mg,pleaF,
                                        eretertotlecompl
                                                       etetermsofsef
                                                                   vkepageOrcontactacmlnQll
                                                                                          cense-dnverCom.Y0uagreethattheStei
                                                                                                                           spri
                                                                                                                              Vat
                                                                                                                                elyJ2
                                                                                                                                    f
                                                                                                                                    ;z
                                                                                                                                     )
                                                                                                                                     .p
  QwnedandisneoeroxfatedW.noraml  iat
                                    edwl th,anygovernmentagency Youagreethatthe Sj
                                                                                 tei
                                                                                   sno1a I
                                                                                         aw hrm.nofcanthe S;e provi
                                                                                                                  deanyKndofIegalor l
                                                                                                                                    k.j
                                                                                                                                      v:
  professkmaladœ e.Tlle &te provideshelpful,tlme-savlng informatlonanddownloadgasa prlvatevalue-addto sefvicesofrered bythe DepadmentofMotorVehicfes You irh
                                                                                                                                             ktlj
                                                                                                                                                r
  agreet
       hatbyenteflngl
                    ntolhisAgreement.youandtheSiteaCeeachwaMngtllertghttoatrialbyjufyoftopaltl
                                                                                             cimteinacl assactl
                                                                                                              on.                            tl
                                                                                                                                              %r
                                                                                                                                             '.
                                                                                                                                                .
                                                                                                                                               .
                                                                                                                                               :
  LICENSE-DRI VER.COM provldesanonli
                                   nepoftaltogtvevt
                                                  stt
                                                    oo ageneralunderstandingofthecrtverl
                                                                                       icenseregistrati
                                                                                                      onpfxessandtopcovltl
                                                                                                                         eanautomatedSoO are k/k)
  sol
    utKntoirkde ualsR ocl e selocompl etetheformtsl(
                                                   m 0urSlteuslngthe Ikense-dri
                                                                              vetcom developedformts).whereappltabl
                                                                                                                  e.TllereKurcestheSit
                                                                                                                                     e ofl
                                                                                                                                         ers ll r
                                                                                                                                                q
                                                                                                                                                i
                                                                                                                                              lj)
                                                                                                                                              .
                                                                                                                 ver-vehlcle and DMV based contentand downloads .u'
  includes tlle Easy Guldenf,an ofgantzed tollection osln-depth content.tlps and dirKtories abotlta plethora ofdri
  specihctoyourState and needs.Whereappncable,theSlteincludespre-x ptllatedfofms.aswellasllnhksto DMV manuals.btk Ic atlons.pl-adfcetesY,gtudyguides.



                                                                       =. ,

          a'
           qRMsAxocoxolTl
                        oxs            I
                                       aRl
                                         vAcvs.
                                              rve-EN'
                                                    r I coxawc.
                                                              rus ) MouEvBlcKouAuu'ree                          l
                                                                                                                uvERuvl
                                                                                                                      oxlbcusyoMERs             slwm p
                                                            Copynght@ LicenseDrlver2019AI1RlghtsReserved



                                                                          PX6ChristopherHundycz
                                                                           AttachmentB,Page5
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 76 of
                                     115




 @ LI
    CENSEDRI
           VER                                                                                                                                                           ZiW.
                                                                                                                                                                            R1I
                                                                                                                                                                              0..
                                                                                                                                                                                &,=
                                                                                                                                                                                  .,kl
                                                                                                                                                                                     RED

     O rderDetalls                                                                                                     Bllllng Inform atlon
                                                                                                                      Forexpeditedpfocessingofoufprcducts.werecumrnenddebitcafdusage
              FirstName:                                Terfy

              LastName:                                 Spencer

              Email:                                    ts055741@gmai
                                                                    lcom
                                                                                                                      Credi
                                                                                                                          tcardNumbera œ +=
                                                                                                                                          u'                 Expi
                                                                                                                                                                rae Date:
                                                                                                                                                               M:1           *
              Pflmafy Phone:                             (727)399-30%
                                                                                                                      t'W secur'
                                                                                                                               ltyCode:                      BllgflgZipCode:
              Addressz
                                                         106ChestnutStreet
                                                         NorthGulfBeach,Florlda34642
                                                                                                                          SupportMoth*rlAgalns
                                                                                                                                             'tDrunkDrtvl
                                                                                                                                                        ngO
  WettxnetollcersR-drl  verc.rx'n Dscm'erak' z'(:
                                                *.1reedtckenov4abxldlwt 'trkcez''
                                                                                e.eServresos aurconve'   nekr!lai'
                                                                                                                 xl
                                                                                                                          Help rnaReroadssafetSeled a donalkm amounlbelow.
  ccmixehenravewebstte &e ot;thciwloam tyforanew dovefslcense repface ak'lstcrclafnagedtcertse asi'.*ln
  hmv Ioupdate k'otjrc'ederrbals tm you;ripke/s hcerlse pael2oew riame tïraœfess Qtsi     a +am t:ow lo feeslatft                              # No,thanks
  stzsm ndelênvels?uxnrpesasezccmre rhgpenctlsoftmosesNtqpard+ss(#yxrdmezngIcenser7forma!onoeeds
  xl:websle Nas'you ctyk'eretl 'i'he qorngetrenrsrv'
  l                                                  e Roâd Guqle arKldetafyzd chen shjtsts t7az
                                                                                               .'e ah ofIhe above
  Infœmatkm arde'anmore $oeosul'    ethalyx açezepat'edfl)fanydrrverlyzœseprocedufe
  Wepfovldehelpfuihme-rsavwg i    nformaton and öovmlox!  .sas ajxwzate kalue.aix Io cxotc'Fvehf.ie%erces 717*
  irrltO nurterou:reKurcesteipfuidleci:sls> krrpodanttnformabt:mfcœateeaf$25,96toaspstytxlc                      4
  the7c4= :ltdayBycàckzlN 't    laxe tfeaf7dtrsm O kepge-dnk'ercornw'tV lteyto agfeetGfû147w'> 1betxhlr:d
  % theseTerms&            ysandccmwenttn(yarFNwacypcllcyThtssdetspm'atelygkvnttdard SsnMhe!v ratedW
  ntf afEkaledvzlh anygovemrned agerçcy Contad ph.
                                                 :e ntr* 865.>              2*                                                        W .' w>             œ           < -
                                                                                                                                                                        .




                TERMSANDCONDI
                            TI
                             ONS                        PRIVACYSTATEMENT t CONTACTUS 1 MONEYBACKGUARANTEE 1 I
                                                                                                            NTERNATI
                                                                                                                   ONALCUSTOMERS                                                 SI
                                                                                                                                                                                  TEMAP
                                                                                       Cppyflghl@LlcenseDnvef2019A1lRigntsReserved

                                                                                                  PX6ChristopherHundycz
                                                                                                   AttachmentB,Page6
 Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 77 of
                                      115




@ LI
   CENSEDRI
          VER                                HOME LOCATI
                                                       ONS ROADGUI
                                                                 DEY OFFI
                                                                        CI
                                                                         ALF
                                                                           ORMS STA
                                                                                  TEI
                                                                                    NFO
                                     R ank you foryourpayment
                      Pleasewal
                              tjustasecondwhileweredi
                                                    rectyout
                                                           oyourLl
                                                                 censeE%yGuidem
                                                    *
                                                *       *
                                                @       @
                                                @@ @




                                                PX6ChrislopherHucdyc
                                                 M achmentB,Page7
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 78 of
                                     115




                                                                      eOME       LOCATIONS      ROADGUIDE-M   OFFICIALFORK!S
@ UCENSEGUIDES
OBTAIN YOUR ROAD GUIDE
YourR> dGuidecanbeöownloadn0w below an;we havealSo sentlttotheemailyouprovided alongwithothergreatbenefltsSuchastDeS25gaScoupon.PleaseN()le.
                                                                                                                                           'thisemall
may!)eJliveredttlmtlrSpam ro/derdey ndtng()/1youlemal/set'vttepfoWtler

We havealsoprovkledothergreatrGourcesforyoubelow suchas1heZtAM oR e localordrkertips.andahaneyaudiobœ k.

   DOW NLOAD
   YourRoad Guide is           Use Code 5* 20 to Redeem yourFREE 60      Drivertips and                                  Find the DMV Office
   ready fordownload              get20% offat    day trialofRoadside resources handbook                                     nearestyou
                              AdvanceAutopads.com   Assistanœ now!

         -*
          x#
          h                    AMutovnr
                                     axe
                                       tsjxx-     .
                                                                                                       *
                                                                                                       h
                                                                                                       x>-                     -â
                                                                                                                               .
                                                                                                                               -
             w- A




           TERMSANDCONDI
                       TI
                        ONS j PRIVACYSTATEMENT 1 CONTACTI
                                                        JS 1 MONEYBACKGUAMNTEE ) I
                                                                                 NTERNATIONALCUSTOMERS                             SI
                                                                                                                                    TEMAP
                                                        Copynght@LiclmseDrlvef2019AliRightsReseNed




                                                                       PM ChrislopherHundycz
                                                                        AttachmentB Page8
       .
           =. .qu..owx..'.-.
           .               s-;
                             ;.%w'.
                                  ykA6'.
                                       'a3- 6- *   * M# 7F>p
                                                           T%:7%2::
                                                           '      >>'fp.'74+:ees1'
                                                                                 .>74iAq'xTzpr+Aé4:zàxgl' ' '   '.. pAkzTxâzzvpokxrAus
                                                                                                                                     pssst
                                                                                                                                         vkrrmsvàf'rrav>*:1:3:6:<0.
                                                                                                                                                                  '941<
                                                                                                                                                                      :'
                                                                                                                                                                       :f4:k*Q:
                                                                                                                                                                              9::7A1*
                                                                                                                                                                                    x64::9%**3t9*â*1%%AdEt
                                                                                                                                                                                                         :::itl:'q
                                                                                                                                                                                                                 ïypi4X*@*k'
                                                                                                                                                                                                                           :'*88::X?YAhù1b*
                                                                                                                                                                                                                                          kit%%a   Stf/tbphesqôuWsxhb.
                                                                                                                                                                                                                                                                     '%'t*b'1.t''v>'..'''
                                                                                                                                                                                                                                                                                        .''
                                                                                                                                                                                                                                                                                          c'::Ere
                                                                                                                                                                                                                                                                                                sus
                                                                                                                                                                                                                                                                                                  fm-vr
                                                                                                                                                                                                                                                                                                      -r
                                                                                                                                                                                                                                                                                                       o'r
                                                                                                                                                                                                                                                                                                         w'AMJ':G+'*=':'

Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 79 of
                                     115




                                                                                A ttachm ent C
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 80 of
                                     115




                  *
                  O
                  <
                  œ



                  *


                  *




                  =                                                 *
                                                                    D
                  œ
                                                                    =
                  =
                  œ                                                 0



                  h
                  œ
                  œ
                  <
                  O                   œ    l   (1)
                                  *   E    *   ;::
                                  E   X    E   Q
                  R               n   X    l   Z
                  O               =   :g   =   :>
                  X               *
                                  e* uïu
                                       .
                                  Z




                      c =
                    = =
                   &- **
                 :: - =
                 zc = =
          (.
           :.
            :h        X =

          U

        ! +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 81 of
                                     115




                        *
                        U
                        <
                        œ



                        *
                        N
                        *




                        =
                        m
                        t9
                        =
                        œ



                                             u
                        œ
                        œ                    Q
                         <                   >
                         O
                         R                   *1::
                         o                    *                *
                         m                    >                D
                                              Q
                                                               =
                                             œ                 c
                                             @                  O
                                                               t)
                                             =
                                             =

                                              D
                                              0
                                              > **
                                                =
                                                @@>*
                                             *- r
                                              r *-
                                              Q =
                                             O *




                 *

                            X =
        J
        c               = =
        >               c       -
                        - *
        P            :: - =
       JE               1
                        .::--2
                             :
                             7
                             2
                             :,
                              .'11:::::.1-
        &@
        D
                     $.
                      7De
                        xx
                        -1
                         ..-
                           ---1
                              .--

        O
        Ji
       OI U
        9
        tn
       /     +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 82 of
                                     115




                     *
                     O
                     <
                     œ



                     *
                     F
                     *



                                                        C
                                                        Q3 *= tn 1    o1 'U
                                                                          cz =(p' -' D
                                                                                     o
                                                        = *r7. mc Ch n: aa m :v
                         =                              2: c >* L             ç: * ..-
                                                        :': C) CJ % '         A- Q -
                                                             u> -V '-'% o  tm c -i 2 <z
                                                                                      -
                                                         bn *o'* r .o
                                                        *z            .w zs rz' tn$ ( q
                                                        f l e*w o mo c        o   (
                                                                                  .D
                                                                                   - m
                                                                                     œ)
                                                        .
                                                        o. w
                         =                                   q.) rrn
                                                                   - .o c.. .c: 'o Q1
                         u1                              >< r. cr              Cl. c cz
                                                          *   e.   o- -.*
                                                          Ep tv O CM .c *
                                                                            m
                                                                            -- tl.)r '5
                                                                                      -c (p
                                                          c œ O -C: * e .*.e .cn
                                                        r.- c). o.jao sw jo
                                                          c
                                                          .œ
                                                            'r =   .> m
                                                                   ,        C t -- m
                                                                        (7 ot            * =a'
                                                                                              .
                                                          o
                                                          '
                                                          u
                                                              =q) D& *  *V =lo Q
                                                                               = =PJ r   zG t o
                                                          c..Kw u- =* u C Q.          5 'O r
                                                                . c c * C        J       = .
                                                          v (5 -           'u > .. o
                         œ                                c        &) c o o t.a =
                                                          rc = K       rm a u) z o =          (u
                         m                               - c:     r- .ra .-. v e o X c        c)
                         <                               -f    C)
                                                           i, r .. o    w
                                                                        o
                                                                   tl UJ u  qo vr
                                                                               u?
                                                                                   u u  .0
                                                                                         C: >'
                         O                                o c c o p m o o r
                                                         =C
                                                          c
                                                               (M ..-., o
                                                                        k7 X: e-
                                                               C% 'rC k- o w
                                                                               t'-e '-
                                                                               C' o
                                                                                     .u' Q) =o
                                                                                     '
                                                                                     < %f) -
                         R                                O u. o x o Q. CX           m OJ '   D
                         O                       *      Q. ) 7 1r, u. 4o .'o *- c-) 'Uu
                                                                  * -       C  O     r
                                                                                     b        U)
                                                                                          <.l $D
                         X                                     C:   o c: q) ez uz o            o
                                                         c: o o
                                                         -                        u = o
                                                                                  o           u- C& wt
                                                =        o
                                                              LL7 X ..
                                                                      o R c      0-: (5
                                                                            (p- Ql o. ;      '  p   O D
                                                                                                        o'Cœ''
                                                c       'c:
                                                        .     .
                                                         fu/ f-
                                                              'îr$ Cl- -a        xM)- i       '
                                                                                              k'
                                                                                       I.ni -'D mi' C
                                                                                                    û7 î1
                                                0         .
                                                          J -  c
                                                                '     $
                                                                      1
                                                                      -
                                                                         )
                                                                           p
                                                                                 zvr   l           =
                                                                                                    -
                                                                                                           'j
                                                O       LCI =  CJ# '* *-z f wà-1 -C'n f.
                                                                                  C C
                                                                                        ll * = =
                                                                                      .w.. '  t4 C: f
                                                                                                         2*.
                                                                                                         ll
                                                         (1/ t  o f7       V.-.? œo
                                                                                  'Z7 rm a    h-y, fiu
                                                                                                     :A oQ?
                                                         a73 a ;pj -  ... j  yj ,. cc
                                                                                  <M   :: .
                                                                                       ..   v.  J
                                                                                                - tu
                                                                                              (.p        u
                                                        =Q' uuC) .    ( p
                                                                      c, c:n e-   (    3     o   . .. m =
                                                          :
                                                          .    .- D
                                                          O7 Wf .'    0 =
                                                                           u: c: r>.   x. * o       -
                                                                                                    G -'
                                                                                                         vn
                                                               uD O x       - r.. m-+ - D- -  O T ='     k
                                                          (7  .
                                                         ** (D r e         r      f7 m' * *c: D'
                                                                                       .     *'
                                     t*    1J
                                          .k?             ;.< :73r c        .1/ u ll r c
                                                                                  r           >.t: t7
                                                          o                            rm : m Dm
                                     =    E                    -      -
                                                         ta œ Jw c7 -ax                       r; c .
                                      E
                                      u   Zr              4) !  =' %
                                                                      (7 .c %
                                                                      (-Q. t
                                                                                  u' -'
                                                                             o. CG =* C1 <à .
                                                                                                     O 4)
                                                                                                         D
                                                         .c     c              l              o      .
                                                                                                     '*'=C:
                                     =    -q@
                                                         *- t'7 = -                     CX
                                                         zGxJL .=     o     m     'A   fl u x)      :    c
                                %
                                =
                                     =*
                                     m
                                          x's
                                           o              (p ..f
                                                                  -
                                                                Qo =.
                                                                A
                                                                -.)
                                                                      '     .-    (p
                                                                                  ts   fr
                                                                      J. t- y c.. ...-v) gl uj
                                                                    - k. .
                                                                                              0w' ..= O
                                      o   7:             .L
                                                          fQ
                                                           u q) I
                                                                             r
                                                                      rD* *0'#
                                                                               ;  g.
                                                                               1 Q) O
                                                                                       m> v
                                                                                              .
                                                                                              œ
                                                                                              .w n. c
                                                                                                    * C1 +e-
                                R    %                    Qz .  (:.
                                                                  <..1tb'- ojg m tk5-*'
                                                                      c:
                                                                                             -'=w.'Cc7;*OQ'
                                                          'n .. .. .
                                                          (u                x . ..# o .,.w C:
                                                                                  tn    a k   c      t7
                                                          flp c kvn ..- .    r.
                                                                              c, 'ct a  =; w  .-. t  uo. t
                                                                                                         mp
                                                        - . qo o
                                                        &                        ao.v (' ; 'u   p .o o
                                                                c   z        c m   o                U    C J
                                                         -.
                                                         -
                                                             )o C
                                                                l'
                                                                 / u W'j T :cD .sccc
                                                              o r: i1; (:u =
                                                                              .




                         X =
                       = =
                      &- *-
                    :: - =
           LC
                k   cz   k= =
           0. .
              ,          X =

           U

       &
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 83 of
                                     115
            *
            *
            @
                   *
                   c
                   <
                   œ



                   *


                   *




                   =
                   œ
                   c
                   .   1                               >
                   œ



                                *
                                =
                   œ
                   œ            *
                                             7
                   <
                   O            =            >

                   R
                   O                                         *
                   X            =
                                t            &
                                r            (D              =
                                                             c
                                Q                            0
                                             *
                                                             O
                                *
                                N ..
                                =u =1
                                D *
                                  r-
                                Q .-
                                > D     r               l
                                        t
                                E =*    r         h
                                                       u
                                                       œ
                                                       =
                                <h 1    *    <'
                                                  *'
                                                  =
                                                       c
                                                       X
                                1 'r    +,   Z     c   (.9
                                1 o     o
                                        f    N    o*     j
                                0 >     *         #




        X
                       X =
                     = =
                     c -
                     - *
            * r   :: > =
                  u: k= =
                       X =

            ()

       o    +.
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 84 of
                                     115
          *
          *
          @
                                                                *
                  *                                             D
                  C                                             (J
                  <                                             4
                                                                =
                                                                O
                                                                D

                  *                                             >
                                                                2
                                                                O
                  *                                             n.
                                                                (J
                                                                <
                                                                œ
                                                                œ
                  =
                  (D
                  =
                  LU


                                              O
                  œ                 t        Z
                  œ                  *
                  <                  r
                  O
                  R                  Q                           *
                  O                  *                           c
                  X                                              O
                                     E                           E
                                                                 O
                                    X                            2
                                                                 O
                                     œ                           (D
                                     >                           *
                                                                 œ
                                                                 F
                                     <e      >




                   X =                                              C =
                    = =                                             = X
                    &
                    - *
                       -                                            & -
                                                                    - H
                 :1 - =                                        :x: C.D r>
                    LD                                         iz u .)0
                 tz = =
          0
          .-        X =                                             * =

          U

       * *
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 85 of
                                     115


          @
          @
                  *
                  O
                  <
                  œ



                  *


                  *




                  =
                  m
                  tn
                  a
                  .
                  œ




                  œ
                  œ
                  <
                  O
                  R                      1
                                         FH    *    *     =*
                  O
                  X                 @.   rm     E
                                    *          jl   GE     X
                                                          .9
                                                           cx
                                                                Yœ
                                                                .u
                                         bc:   ==
                                               u
                                                    4<z    o
                                                           E    a
                                                                (0
                                    X          -    œ     =
                                    *    O                D




                    X   =
                    =   =
                    &   *
                 :: >   =
                 zc =   =
                   X =

          U

       * +
      *
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 86 of
                                     115




                  *
                  c
                  <
                  LL



                  *


                  *




                  =
                  (2

                  œ




                  œ
                  œ             @.             ,
                                               O-w
                  <             *                          s
                                                           .

                  O             =              :           -o
                                *
                                u    o
                                          œ
                                          O
                                               o.          9
                                                           n
                  R             o    ï    E
                                          =    ='    m     P
                  o             >         =    <     u
                  X             o    E    m    *     m     P
                                u    =    S    =     '     =
                                *    -k   e    œ
                                               w     1*'   œ
                                u
                                Q    zo   .%
                                           >
                                           =   :           c
                                                           I)
                                          a    (t          :
                                           .    u          =
                                u              +           =
                                D              a           S
                                œ              a
                                r




                   X =
                  = =
             -
                  &
                  - *
                     -
       m     a :: * =
       =P
             uz N
                y Lo
                 z; k= =
       ç     o.- A.
                  .x x
       O
       L
       -
       X
             U
        9
       I*J

       & +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 87 of
                                     115


          *
          4
                   *
                   c
                   <
                   LL



                   *


                   *




                   =
                   œ
                   =
                   œ




                   œ
                   œ
                   <
                   O
                                              f
                   R                          m
                   O                @.        œ         11   C
                                    *    e
                   X                     c    'G             O
                                         =    o
                                              -7
                                                             c
                                                        r
                                    *    G    u
                                              D
                                         <              (z   Z      *
                                    E         .M
                                              ta                    D
                                    =
                                                                    =
                                                                    0
                                                                    O




                   X =
                    = =
                    &
                    -
                      -
                      *
           *     :1 > =
                 zr k= =
                   X =

          U
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 88 of
                                     115




                  *
                  c
                  <
                  œ



                  *


                  *




                  =
                  m
                  =
                  œ                 *
                                    *


                  œ
                  œ
                  <
                  O                     =      c
                                        @@**                   *
                                                               >
                  R                     =      c
                                               E
                                                               O
                                                               r
                  O                     *                      <
                  X                            =
                                               *               G
                                               *
                                               Zi              Y
                                               G               c
                                        Q      =.
                                               X
                                                               O
                                                               Z
                                        =      X




                   c =
                    = =
       '
       a            &
                    -
                      -
                      *
       %k;       :) > =
                 zz = =
       ç
       D
         0.
          -        X =
        O
       2.
       OG U
       Q
       t/


       * *
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 89 of
                                     115
           * (
           *
           #
                                                                    tn
                   *                                                D
                   U
                   <                                                <
                   kL
                                                                    X
                                                                    O
                                                                    k)

                   *                                                >
                   k!                                               2
                                                                    O
                   *                                                œ
                                                                    >'
                                                                    O
                                                                    <
                                                                    œ
                                                                    œ
                   =
                   m                                                @)
                                                                    Q1
                   =
                   œ                                                K
                                   t    *                           œ
                                                                    4
                                                                    œ
                                   2 Yo                             (5
                                   <    o       O                   K
                                   %    *      Z
                   œ
                   m               +2   o @.                        œ
                                                                    <
                   <
                   O                *   S >
                   R
                                    E   > Q*
                   o                .   o                           *
                                                                    2
                   X                9   x
                                        * *
                                           P                        Q
                                                                    t
                                   =    >
                                        O E                         (D
                                                                    c
                                   *    * o                         O
                                                                    t)
                                   *
                                   * / %                            *
                                                                    *
                                   * 1 +                            œ
                                   G = E                            F
                                               >

                                   > 2
                                   : '>
                                      *
                                   < =




                   X =                                              X =
                    = =                                             = X
                   &-
                      -
                      *                                             & -
                                                                    - H
                 :: - =
                 zz k= =                                       ;z   (.x.10
           0.
            -      * =                                              * =

           U

       1   +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 90 of
                                     115




                  *
                  O
                  <
                  L.



                  O


                  *




                  =

                  =
                  œ

                                 I
                                 Q
                                 r
                  œ
                  œ
                                 *
                  <              *
                                 >       o     c     o     o     &
                  O                      &     c     o      o    o
                                 =       &     c     D      o.   c).
                  R
                  O
                                         ko.
                                         (N
                                               o.
                                               uD
                                                     ko.
                                                     >
                                                            o
                                                            o
                                                                 co
                                                                 o
                  :E             %r t.
                                    *    4/1   f/y   *-    *m    m
                                                                 *
                                  I E    =
                                         %
                                         =
                                               9
                                               .
                                               c
                                                     .
                                                     Q
                                                     o
                                                           a
                                                           o
                                                                 c
                                                                 x
                                 r o     *
                                         G     o     c)    o     m
                                                                 c
                                                                 .
                                                                 k
                                 l   u   =     c     c     o
                                 u S
                                 >       .
                                         o     +)
                                               cx-   o-
                                                     e)    to-   *
                                                                 o
                                         =     ey    o     >'
                                                           vz    I
                                 >
                                 *

                                 %
                                 r




                   X =
                    = =
       'î
       g1
                    & -
       5         :: > =
                 cz k= =
       ç
       .
       W           X =
        D
        O
       .L
       to

       1*1

       &
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 91 of
                                     115


             *
             #
                  *
                  O
                  <
                  œ



                  *


                  *




                  =
                  m
                  =
                  ul




                  œ
                  œ
                  <
                  O                      o       o
                                         o       O-
                                                 c    :
                  R                          w        O
                  o                      o
                                         .-
                                                 &N
                                                 (    :
                  X                 >.   *       *    *
                                    *    œ
                                         =       S    o
                                    >    6       o    o
                                    r    *       &a   &-
                                         @)      &    C<
                                         *       m    *
                                         =       *




       X
                  X =
                    = =
       'G          c
       k
       .
        uj          - -
                      *
       >         :: > =
                 uz = =
       ç          O x
       J
       O
       OO U
       tp
       *
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 92 of
                                     115



             4
                                                                  *
                      *                                           D
                      c                                           (J
                      œ<                                          4
                                                                  Z
                                                                  O

                      *                                          >'
                      $                                          2
                                                                 =
                      *                                          O
                                                                 œ
                                                                 O
                                                                 <
                                                                 a.
                      =
                      m
                      =
                      œ


                                               O
                                              Z
                      œ
                      œ
                      <
                      O
                                      @.
                      R
                      O
                                      *
                                      <                          *
                                                                 2
                      m                                          O
                                       *                         E
                                                                 &
                                                                 c
                                                                 O
                                      =                          t)
                                      *
                                      u                          *
                                                                 œ
                                                                 F




                      X =
                       = =                                       c c
        P
        c                                                         = =
       '5j             &
                       -
                         -
                         *                                       & -
       >     *      :: > =                                       - H
       ç     c                                                 ):Co r>
                    zz = =                                     ;z $.:.10
       ç     (.
              :
              --
               :j     * =                                        * =
       D
        O
       .L
       $o
        O
             U
       D
        %J

      &      +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 93 of
                                     115


            @ è
            @ (
                                                                   *
                       *                                           D
                       c
                       <                                           (J
                       œ                                           <
                                                                   c
                                                                   O
                                                                   O
                       *                                           >'

                       *                                           O
                                                                   a.
                                                                   >
                                                                   (J
                                                                   <
                                                                   œ
                                                                   œ
                       =
                       œ                                           *
                                                                   œ
                       =
                       œ             *                             K
                                                                   œ
                                     *                             <
                                                                   û.
                                     Q                             t9
                                     =
                                                  O                K
                                     &
                                     @**K1
                                                  Z
                       a.                                          M
                       œ
                       <
                                      E                            <
                       O                                           X
                                      u
                       R             Q       >.
                       O             Q       O
                       m             >       *
                                     Q       >
                                     *
                                     *       =
                                     *
                                     *
                                     *
                                     c
                                     o
                                     X
                                     u
                                     *




                       X =
                       = =                                         X =
       %
       .
                                                                 X X
       G
       .               & -
       P               - *                                       & -
                                                                 - H
       5          ::     =>
       Q:                                                     :: = ra
                  zz   œ =                                    gu   $..:.j0
       ç
       J
         0.-           X =                                         O x
        O
       .L

      X U
      2
      & *
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 94 of
                                     115




                                                                 *
                   *                                             D
                   C                                             (D
                   <                                             <
                   kL
                                                                 O
                                                                 t)
                   *                                             >
                                                                 62
                   *                                             O
                                                                û.
                                                                >'
                                                                t)
                                                                <
                                                                œ
                                                                œ
                   =
                   m                                            *
                                                                œ
                   t9
                   =                                            K
                   œ
                                                                œ
                                                                <
                                                                œ

                                              O                 K
                   N
                   œ
                                             Z                  M
                   œ                                            œ
                   <                >.                          <
                   O
                                     u
                   R                 *
                   î                >*
                                     œ
                                     >
                                     >
                                     e
                                    <
                                             >




       X
                  X     =
                    = =                                         c O
       ë
       .
                                                                = =
       E
       U1          &  *
       t
       .            - *                                         & -
                                                                - H
       >    -%   :: > =
       ç    tl
                 iz = =                                       ): (.=)0
       ç 0
         .-       X =                                           * =
        O
       2.
       O
       O
         U
       *=


      *     +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 95 of
                                     115




                                                                 *
                     *                                           D
                     c                                           (J
                     <
                     LL                                          <
                                                                 c
                                                                 O
                                                                 LJ
                     *
                                                                 P
                                                                 2
                     *                                           O
                                                                 n.
                                                                 >'
                                                                 O
                                                                 <
                                                                 œ
                                                                 œ
                     =
                    m                                            tn

                    Zi                                           K
                    œ
                                                                 œ
                                                                 <
                                      =                          œ
                                      œ                          t9
                                       D      O                  K
                                       c      Z
                    û.                                           M
                    a.                                           œ
                    <                  Q                         <
                    O                  >                         X
                                      k
                    R                  œ                         tô
                    o                                            =
                    X                 r                          O
                                      =
                                                                E
                                                                O
                                                                Z
                                       >                        O
                                       œ                        O
                                       *                        *
                                      r
                                                                œ

                                      E


                                      m




                    X =
                    = =                                          c O
       .%                                                        = =
       'E           & -
       gd           - *                                          &
                                                                 - H
                                                                    -
       S
                                                              :: LD aa
       çqa         tc = =                                     :c (.4.20
       =
             0..    X =                                         O x
       O
      OC: U
        P
       1*1

      / +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 96 of
                                     115




                  *
                  c
                  <
                  œ



                  *


                  *




                  =
                  m
                  =                  * E
                                     u       '
                  tb                 -
                                     = = e o
                                     o .E >.
                                     >    r n
                                             E     o
                                     > 1 * 0 0.
                                     6 E
                                       O E = o          O
                                     *    .O E o.
                                                c       Z
                  œ                  o  * =
                  œ                  >     = R  n
                  <                  f5 F o o w .
                  O                  = % a = œ.

                                     zc
                                      .- a u *$ s
                  R                  O o
                                       = :
                                         w oa
                                     = > . 4) =                      *
                  o                                                  X
                  X
                                      D œ
                                           E <G nœ                   O
                                      O u c
                                      > D **2 u  =                   E
                                                                     El
                                     M œ 9 œ o   > .
                                                                     =
                                     >. * w                          O
                                      *
                                     .R
                                        x  s. Y  c                   (J
                                      o N .= '=- O                   *
                                      o S vO) o    q)                *
                                                                     X
                                     <o k œ m>
                                      Q. œ ,       >
                                                   O
                                                   œ
                                     S u**2u. D    c                 F
                                              o    œ    >
                                     O O -R o
                                     > 2 =  =
                                      (5 + m G o
                                     ztx q) * =p x
                                      c- 1 c* 0.
                                     o c =    o.
                                     o o      *
                                              =




                  X    =
                   = =
                  c -
                :: > =
          LC
                zz k= =
          0
          .-      X =

          U

      /   +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 97 of
                                     115


          *
          #
                                                                  *
                   *                                              &
                   O                                              t)
                   <
                   LL                                             <
                                                                  =
                                                                  O
                                                                  (J
                   *                                              >
                                                                  2
                  *                                               O
                                                                  œ
                                                                  >-
                                                                  (J
                                                                  <
                                                                  œ
                                                                  œ
                  =
                  m
                  =
                  œ
                                        E *
                                        r* 1
                                 *      o = @.
                                 E      E o     c
                                                =
                                 o      Y       *    O
                                 =              *
                  !;                    olI:>        Z
                  a.
                  œ
                                 4 m        O   =
                  <              < î           *
                                               >
                  O              t *
                                 > *
                                            *' Q
                                            % O
                  R                         u c                   *
                  O                         D .9
                                            O                     =
                  m                 w
                                    ë       > . n.                O
                                            * œ                   E
                                                                  O
                                 X* r
                                    *       > u
                                              o                   =
                                                                  O
                                            O 2
                                            œ
                                 '*           *
                                            K œ
                                                                  t7
                                 * o
                                   u        = X
                                            O                     *
                                 1ë c
                                    u       O :
                                              u3                  œ
                                 * e
                                            - D                   F
                                            Y *
                                 $          3œ @)
                                               *
                                 Q          œ o
                                            =
                                            n j-




                  X =
                    = =                                           c c
                                                                   = =
                    c -
                    - *                                            &  -
                                                                   - H
                 :: > =                                         ::L D rp
                 zr = =                                         :z Lulo
                  X =                                              * =




      l   +. i
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 98 of
                                     115




                   *
                   c
                   <
                   u.



                   *


                   *




                   =
                   œ
                   =
                   œ                     œ. ? s
                                         n
                                     œ >..P O
                                     n *' q) %k:
                                     G ro v) N
                                      = .-. =    q)               O
                                     E    œ co   u
                                                 *                Z
                   œ                 =
                                     O   Gu '&   u
                                                 =
                   œ
                   <                 >   .,
                                          o m    o
                                                 x
                   O                 X    ck
                                     < q) *
                                          N 'E
                   R             =   q
                                     c) * o * u
                   o                                  œ
                   X
                                     r n.
                                        .â z . .c
                                                o
                                                 x
                                                      =
                                                      =
                                 *   .S    E   t=
                                 *    œ à o    œ:
                                     = .u x .0 X
                                 o   œ o w
                                         L-u '-'
                                              o .B
                                 Q   o k
                                     u e
                                 D       u u .k*>k
                                     %o >o %o '@
                                     * a c r
                                     -
                                     4 c oS *
                                            k
                                     P L
                                       Q
                                     = o o o.
                                      * 0 o o
                                           - 0
                                      (n * q) =
                                     .n * (=v >o,         C
                                                          >k
                                     FO  k = œ
                                      - =o O o
                                                          h.'-u
                                                          tQ
                                                          .
                                         o > >-            O
                                                          'D




       X
                   X =
                   = =
                   & -
                   - *
           A     11   a>
           LZ
                 27 . =
           0.-     X =

           U


           +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 99 of
                                     115
             *
             *
             4
                                                                 *
                     *                                           D
                     c                                           (J
                     <                                           <
                     kL
                                                                 =
                                                                 O
                                                                 tl
                     *                                           >
                     F                                           2
                                                                 =
                     *                                           O
                                                                û.
                                                                >'
                                                                t)
                                                                k
                                                                <
                                                                œ
                                                                û.

                     m
                     (D
                     =
                     œ                   E) G
                                         q
                                             œ
                                        .t 7
                                 > *     o.
                                         n
                                            .9
                                           .o
                                  m      D            O
                                        œ lu     0.   Z
                     œ           ****        -O
                     û.                 œ
                     <            E     u +
                                        O
                                          O- .-c
                     O            0     2   O *
                                            *
                                        r   ' o
                                              E
                                        *
                                  *     > *> *
                                        c O
                                        o  o -rY
                                 *      œ = -
                                            =
                                 E
                                 =
                                        3o -
                                           *
                                           0.
                                             K
                                        = q) I
                                 u      Go'G o
                                             =
                                 r
                                 œ      o Yp
                                        O c
                                        Gq) / 2  .
                                                      1
                                 &      k *
                                          O c
                                              u

                                 O      m c
                                        * ;
                                        G =
                                          e)
                                        Y -G
                                        O




       X
                     X =
                     = =                                         œ =
       'î            & -                                          = X
        r.
       :F
        ''   -       - *                                         &- H-
       >      fp                                              :: F- =
        ç    k
             =u                                                  Co
                   zz =   =                                   ;: $.1.10
       ç
       D
         Q.-         X =                                         * =
       O
      .L
      OO U
       *=
       t:
       *

      & +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 100 of
                                      115




                                                                      *
                   *                                                  D
                   C                                                  t)
                   <                                                  <
                   u.
                                                                      c
                                                                      O
                                                                      O
                   *                                                  >
                                                                      2
                                                                      .2

                   *                                                  O
                                                                      œ
                                                                      >
                                                                      O
                                                                      <
                                                                      œ
                                                                      œ
                   =
                   m
                   =
                   œ                     D *E
                                         G
                                         œ    =
                                         =    0
                                         o    c
                                         =    u
                                              *
                                         u              O
                                         o    c         Z
                   œ                     G Q
                   œ                     A <(U
                   <                     Ic ) uE
                   O                            G'
                                         =    O œ
                   R                     * %S- c
                                               o
                   O                     * '
                   m                     0 œ *.
                                         .
                                         x * .h
                                         (u *: *
                                     m   Eœï
                                     *   * -       0)
                                     *    N
                                          c    = 'G
                                         .2
                                               o m
                                          =    >. =
                                     =    œ   K =O
                                          E    =
                                         <    .o
                                         *S
                                         E 6
                                         o o
                                 E       O
                                         G œ
                                              c
                                 *       Y .K
                                 =       o m
                                         M    *
                                              N




       X
                   X =
                    = =                                               Q =
                                                                      X X
                    &
                    - *
                       -                                              & -
                                                                      - H
                 :: > =                                          k:        x>
                    CD
                 zz = =                                          zu   $.:.:0
                    * =                                               * =

           U

       /   +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 101 of
                                      115




                                                                *
                   *                                            D
                   &                                            O
                   <                                            <
                                                                =
                                                                O
                                                                t)
                   *                                            >
                                                                .3

                   *                                            O
                                                                œ
                                                                >
                                                                tJ
                                                                <
                                                                k
                                                                œ
                                                                û.
                   M
                   m                                            *
                   (:                                           lD
                   =
                   .
                   œ                                            K
                                                                œ
                                         *                      <
                                                                œ
                                 *       r                      =
                                         c        O
                                 E       N h      Z
                   œ                     *
                   œ
                   <             Q      +* =*
                                            u                   (X
                                                                <
                   O                     œ o
                                         G o
                   R                     uD c
                                                                *
                   O             'Q 1   a. O
                                           u                    c
                   I                                            O
                                        k =
                                        c
                                        0 =*                    E
                                 E o
                                 x r
                                         l
                                        1-
                                         O. .-G
                                                                X
                                                                O
                                                                (J
                                 c o
                                        c k                     e
                                         c w                    *
                                         * *
                                 =      œ >                     X
                                                                œ
                                 *      H P
                                         o c
                                        I G
                                          O
                                 E
                                 D      =
                                         N
                                         œ
                                        (D




                   C =
                   = =                                          œ c
       ë                                                         = X
       .
       î
       .
                   & *
                   - *                                           &  -
       P         :1   ap
                                                                 -  *
       5                                                      :: Qo r>
                 4r = =                                       :4 u .10
       F
       W
                   X =                                          * =
       >
       O

       Ot
        : U
        Q
       11

       l +)
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 102 of
                                      115




                                                                *
                   *                                            D
                   U                                            O
                   <
                   œ                                            <
                                                                =
                                                                O
                                                                (J
                   *                                            >
                                                                2
                                                                =
                                                                O
                   *                                            œ
                                                                >
                                                                O
                                                                <
                                                                k
                                                                œ
                                                                œ

                   m                                            *
                                                                œ
                   (D                  œ                        œ
                   kD                  N
                                       X
                                                                K
                                                                œ
                                                                <
                                                                œ
                                       >
                                       *        O               =
                                       Z        Z               G
                                                                tu
                   œ
                   œ
                                       %
                                       r                        (t
                   <                                            <
                   O                   >                        X
                                       œ
                                       c &
                   R
                   O
                                       O -
                                         x
                                         n                      *
                                                                =
                   X                                            O
                                       *
                                       d :E
                                       : nO.                    5
                                                                =
                                       O œ                      O
                                                                t)
                                       œ
                                       -   n                    œ
                                       (r F-                    X
                                                                œ
                                       r
                                       M
                                       R
                                       œ
                                       œ
                                       r
                                       c




                   X    =
                    = =                                         X O
        P                                                       = =
       .
       'E           &
                    - *
                       -                                        & -
        o                                                       - *
       .k:       :: - =
       >            LD                                        ::= xo
        E        zc = =                                       za 1..* 0
        ç           X =                                         0 =
        &
        o
       J-
       X
        t;
       O
       *=J
       I
       *
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 103 of
                                      115




                                                                tn
                   *                                            D
                   c                                            O
                   <
                   œ                                            <
                                                                =
                                                                O
                                                                t)
                   *


                   *




                   =


                   m   l
                   œ




                   œ
                   œ
                   <
                   O
                                            *
                   O                       I                    *
                                                                X
                   X                       &
                                                                O
                                           O                    E
                                            >                   (D
                                           >                    =
                                                                O
                                           %                    t)
                                                                *
                                           O                    @)
                                                                at




                   X =
                   = =                                          Q =
       .P          c *-                                          =
       '           -                                             C *
       gi        :: > =
       S                                                      :: LD x>
                 vz k= =                                      Jz 1=.:0
       ç            X =                                         * =
       D
       O
       I
       X U
       P
       1%1/
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 104 of
                                      115




                                                         * w
                             ll                       2tn1 '
                                                           q1g? c  >u
                                                                    ,.
                                                                to na
                             *
                             *
                                                     >
                                                     =o-t qc) .M (vn)
                             e
                             =
                                                     (U (
                                                        ro
                                                         vAB
                                                           tn c
                                                              w)
                             O                       b -w8 0)
                                                     t     f? no
                                                               u
                             *
                             o                       s
                                                     =
                                                     . . q .
                                                           % c).
                                                           *
                                                     x -o =
                                                          o r
                                                            e
                                                     W
                                                     .   94 = x w
                                                     O 'c- = 'f-e
                                                     EO< t?c c
                                                      k tm ro c
                                                     b r731 cp O
                             11                       G .G ' O
                                                      v- =
                                                      o  tno=.  E
                             O                       >. =o n p  :ç
                             E                        I (u -8 >.
                             *
                             >                        * 9 ug (0
                             2                        :
                                                      on o
                                                         > =Q 6
                             =                       = G u..=   R
                             E                       .Q . w (u =o
                             *                       12 =O 'B cp
                             E                        *
                                                      * -to w
                                                            o. .E
                      O      =                       œ
                                                     w   r F
                                                     o E
                                                       n -o o
                                                            c
                      t:ld
                      c                              X = =
                                                         *<
                      I                               l oou
                      C
                      (D1                             G c < o< *
                      D
                      (1$                             *U gr
                                                      >         x
                                                     U0 * 2 9
                                                          EK -  =
                      O                              H c a G
                                                      < q
                                                      =   =)E- x
                                                      = O > in Sû)
                                                      t8 olX
                                                      =u R s
                                                      t      Fo (D
                                                     9O pq$
                                                          œ
                                                          -O o c
                                                               q$
                                                      E a) mE %/-
                                                     no = t; <'
                                                             = Z!
                                                     x  z% E >
                                                     = œ= o =.an
                                                      *=  s t:
                                                             (?n
                                                      =         X
                                                     =x   G
                                                          m  *
                                                             o E
                                                               o
                                                     o aH =
                                   *                  u Y E
                                                      o = c S *o a
                                                     *
                                                      m o m= =
                                                     n VEot
                                   O                  g o oe c
                                                      s> -= Gwoa Q  c
                                   =                   Y eQ SJ s m
                                                       *
                                                       c = 9 >   /G
                                                      we ro e o z
                              Il                       a
                                                       o S = m œ<Y B
                                                                   w.
                              =    *k;;                1 :
                                                       o  w
                                                       Yooo
                                                             w
                                                             O  =   *
                                                                    -
                                                                 s ao
                             .5
                              @
                               ë   Q                         u
                              =                        t  1 12 y *
                              Q                        cp = o op *
                             X
                             =     I                 Fr- c
                                                         c    v.
                                                         l .G 0. .1?
          iW-                G
           E
          X
          *                  >                                      *
          T7J                =
          c           *                                            ; =.
          $O
                                                                    mE
                                                                    * *
          >'                                X =                     = u
          G
          .                                  =   =                  * D
          OF          *      I1              &   -                 ID x
                                             -   K                  m O   *
                             *               -   =
                    : E
                      o      I
                             O               =                      D <   *
                                          z: =   =                  >
                                                                    0 *
      8
          X
                    P
                    œ
                      =      (7              X   =                        =
                                                                          m
          (M        c N
                    I        G
                             *
                             =
                                                                          E
                                                                          *
          m
                      Q      O
                             r                                            D
                                                                          =
          *
          t
          0
          '
          !
          M
          œ
          c     U
          <œ
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 #Page 105 of
                                      115
              *
              *
              #                                     vm       .   v
                                      %$            M        N

                     *
                     O
                     <
                     œ
                                 %=
                                  œ            *
                                               e        @)
                                  c
                                  œ
                                               =
                                               ch
                                                        œ
                                                        m
                                                                      i
                                                                      o
                                                                       !
                     *
                                 cc)
                                   n           E
                                               t:       D
                                                        o            =fa
                                  1
                                  .
                                               O        I            =
                                                                     o
                                  vt           cx       c            >
                                  =            <        R
                     *            o                     o            *
                                 I             n
                                               œ        S            Q
                                                                     r          W
                                 *
                                 =             E        *d           wra        m       >
                                 w
                                 9             =
                                               O                                        c
                                                        xo           **         U   >   <Q.
                                 =
                                 *             <                                t
                                 *                                              &   =   o
                                                                                    n   *
                     =                                                          O   *
                                                                                    œ   #     D
                                                                                *   =   Q
                                                                                m   œ   X     X
                      =
                     .
                     ul          .>
                                 ..
                                      .
                                           xx> . Ywu .. u...
                                           .                           ..       X


                     û.
                     a.
                     <
                     O
                     R
                     O
                     X




                                                                            *




      F
                                                                                    Q
          X                                                                         O
                      œ =
                       = =
                       c -                          *jr
                                                      o.
                                                       )
                                                      U*
                                                    1 *
                    1: > =
                    zz k= =
                                                                                    =
              0.-     X =

              U

       @      +
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 106 of
                                      115




                              PX 7
                 D eclaration ofM artin Elliott
                           V isa,lnc.
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 107 of
                                      115



  1

  2

  3

  4

  5                         UN ITED STATES D ISTRICT CO URT
  6                         SO UTH ERN D ISTR ICT O F FLO RID A

  7
       Federal'rradecommission,                !
                                               !
  8                                            1DECI-ARATION OF M ARTIN
                        Plaintiff,             lsj-jsjow puusuxx'r To
                                               f
  9                     v                      !28U.S.C.j 1746
 10 OnPointGlobalLLC,etal.,                    1
                                               l
 ll                     oefendants.            j
 l2          l     1,M artin Elliott,hereby state thatIhave personalknowledge ofthe
              .



  13 m atters and factssetfol'th in thisdeclaration and,ifcalled upon to testify,1could

  14
       and would testify as follow s:
  15         2     lm ake this declaration forsubm ission in the above eaptioned m atter.I
               .



  16 have been em ployed by V isa U .S.A .Inc.since June 1,1998.V isa U .S.A .lnc.is a

  17 wholly-owned subsidiary ofV isa Inc.,a D elaw are stock corporation headquartered

  l8 i
       n San Francisco,Califorflia(ktvisaInc.,,and,togetherwith itssubsidiaries,
  19
       (t.
         vjsaf')
 20


                              DECLA RATIO N OF M A RTIN ELLIOTT
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 108 of
                                      115




  l         3.    lhave been the G lobalHead ofFranchise Risk M anagem entsince

  2   approxim ately October20l2.Priorto thatpoint,Iw asH ead ofN orth A m erica

  3   Acceptance Risk dating back to approxim ately O ctober2008.A spartofm y

  4   currentresponsibilities,1Oversee im plem entation ofthe Visa Dispute M onitoring

  5 Program ('tVDM P,''formerlyentitledtheVisaChargebackMonitoringProgram or
  6 tSVCM P''),globally and 1am familiarwith Visa'sbusinesspractices,procedures,
  7   and records.The follow ing inform ation pertainsto the peliod beginning on

  8   October 1,2008,when IWas a SeniorBusiness LeaderforVisa'sN orth A m erica

  9   Acceptance Risk team ,to the present.1have been designated by V isa to provide

 l0 this inform ation,and lam stating inform ation known orreasonably available to

 l1 Visa.

 12         4.    Visa isa globalpaym enttechnology com pany,providing processing

 13 servicesto thousandsoffinancialinstitutions forcredit,debit,and prepaid paym ent

 14 transactions.V isa ow nsand m anages the V isa brand,which providesthe assurance

 15 ofacceptance atm illions ofm erchantoutletsand approxim ately 2 m illion A TM S

 16 in m ore than 200 countries and territoriesw orldw ide.Visa processes electronic

 17 paym enttransactionsoverits network,V isaN et.V isa also supportsand enhances

 18 itsbrand w ith advertising,m arketing,and sponsorships.

 19         5.    Visa'stinancialinstitution clientsissue paym entcardsto consum ers

 20 and others underV isa'stradem ark,and each financialinstitution thatissuesV isa-

                            D ECLARATION OF M ARTIN ELLIOTT
                                       Page 2 of9
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 109 of
                                      115




  l branded cards independently determ inesthe term sand conditionsofcredit

  2    extensions,the num berofcardsto issue,and the interestratesand feesto charge

  3    cardholders,am ong otherthings.These tinancialinstitutionsare know n as

  4    ttissuers''orVtissuing banks.''

  5          6.     V isa's financialinstim tion clientsalso contractwith m erchantswho

  6    wantto acceptV isa-branded paymentcards to pay forsales the m erchants

  7    generate.The tinancialinstitutions thatdo so then ''acquire''the salestransactions

  8    thattheirm crchants generate w ith V isa-branded cards.These financialinstitutions

  9    are know n ashtacquirers>''-iacquiring banks''or-'m erchantbanks.''

  10                     V isa Dispute M onitorin: Proeram (RV DM P'')

  l1         8.     V isa'sFranchise Risk M anagem entG roup m anages,am ong other

  l2 things,theVDM P (formerly the:CVCM P'')and itspredecessorsthe M erchant
  13 Chargeback M onitoring Program and the G lobalM erchantChargeback M onitoling

  14 Program .V isa im plem ented the VD M P,and itspredecessors,to m onitorthe sales

  15 and dispute rates ofU .S.m erchants and to respond w ith corrective m easuresw hen

  16 a m erchantis found to have excessive dispute activity,asexplained below .

  l7         9.     A ktdispute''(also referred to in Visa'sprogramsasaE'chargeback''
  l8 until20l8)isatransactionthatanissuerretumstoanacquirer.A disputetypically
  19 occursw hen a cardholdercontactshisorherissuing bank to dispute a charge

 20 appearing on the cardholder'saccountstatem entand the issuing bank reversesthat

                               D ECLARATION O F M ARTIN ELLIOTT
                                          Page 3 of9
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 110 of
                                      115




  l am ountback to the acquiring bank.Forinstance,a cardholderm ightseek a dispute

  2   ofw hathe orshe believesisan unauthorized charge.D isputescan also occur for

  3 operationalreasonsthatdonotrequireacardholderdispute.Subjecttocertain
  4   rightsofrepresentm entby the acquiring bank and,in som e instances,arbitration

  5   between the financialinstitutions,acquiring banksare liable underthe V isa rulesto

  6   the issuing bank forsuccessfuldisputes.A ccordingly,V isa transfers the dispute

  7   am ountfrom the acquiring bank to the issuing bank when an issuing bank m akesa

  8   successfuldispute.

  9         10. U .S.m erchantsare identified in the VD M P w hen the follow ing two

  10 conditionsaremetin thepreviouscalendarmonth:(1)theyhaveatleast100
  11 chargebacksand (2)they haveadisputerateofatleast.90% (thedisputerate
  12 required foridentitication in the V D M P was low ered from l% to .90% asof

  l3 October1,2019).Thedisputerateiscalculatedasaratio. Thenumeratoristhe
  14 num berofdisputesthrough the VisaN etsystem in a particularm onth thatare first

 l5 reversed back to the acquiring bank with respectto a particularm erchant.The

 16 denom inatoristhe totalnum berofsalestransactionscharged through the VisaN et

 17 system by the m erchantduring the preceding m onth.VD M P m onitorsthe dom estic

 18 and internationaldispute and salesactivity.V isa launched the globally aligned

 l9 VD M P in January 2016 and sunsetthe legacy dispute program sdescribed further

 20 below .

                            DECLARA TIO N OF M A RTIN ELLIOTT
                                        Page 4 of9
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 111 of
                                      115




  1         11. Priorto January 20l6 in the U .S.,V isa operated the M erchant

  2 Chargeback M onitoling Program (ç%M CM P'')and theGlobalM erchantChargeback
  3 M onitoring Program ('CGM CM P'').Collectively,thesetwo programswere the
  4   legacy dispute program s.The M CM P m onitored a U .S.m erchant'sdom estic and

  5   intem ationaldispute and sales activity.ltidentified m erchantswhen the follow ing

  6 threeconditionsweremetin thepreviouscalendarmonth:(1)they had atleast100
  7 salestransactions,(2)theyhadatleast100disputes;and(3)theyhadadisputerate
  8   ofatleast 10
                 4 .The GM CM P m onitored a U .S.m erchant's internationaldispute and

  9   sales activity only and identified U.S.m erchantsw hen the follow ing three

 l0 conditionsweremetin the previouscalendarmonth:(l)they had atleast200
 l1 intem ationalsalestransactions;(2)they had atleast200 disputeson international
 l2 transactions;and (3)they had adisputerateofatleast2% on international
 l3 transactions.The dispute rate forboth the M CM P and GM CM P was calculated as

 14 a ratio in the m annerdescribed in paragraph l0.

 l5         l2. W hen a m erchant's sales and dispute activity exceedsthe V DM P

 16 conditions in the previous m onth,the Acceptance Risk G roup contactsthe

 17 m erchant's acquiring bank and inform sthe bank thatthe dispute ratio mustbe

 18 reduced.Ifthe m erchant'sdispute ratio continues to m eetorexceed 1% in

 19 successive m onthsand the dispute countm eets orexceeds 100,Visa em ploysan

 20 escalating setofresponsesranging from requesting the creation ofa rem ediation

                             DECLARATION O F M ARTIN ELLIOTT
                                       Page 5 of9
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 112 of
                                      115




  l plan,to imposing feeson the acquirer,to disqualifying the m erchantfrom

  2    participating in the V isa paymentsystem .Thisprocessw assim ilarform erchants

  3    whose salesand chargeback activity exceeded the M CM P and G M CM P conditions

  4 described in paragraph 11.

  5          13. Based on m y experience m anaging V isa's dispute m onitoring

  6 program sfrom approxim ately October2008 through the present,m erchantdispute

  7    ratesof.90% and highercan be an indication ofa problem involving the m erchant,

  8 including unauthorized chargesto a cardholder'saccountand deceptive marketing

  9    practices,such as incorrectstatem ents regarding an offerora failure to disclose

  10 clearly and conspicuously the term sand conditionsofan offer.

  1l         14. lthasbeen V isa'sexperience thatsom e m erchantshave learned how

  12 to evade detection ofhigh dispute rates,thereby avoiding having to comply w ith

  13 VD M P requirem entsrelating to reducing dispute rates.

  14         15. Forinstance,m erchantsand theirpaym entprocessorssom etim es

  15 low erthe risk ofdetection by using dynam ic descriptorsand load-balancing.In

 16 som e cases,the m erchant'spaymentprocessorcan rotate billing descriptors on a

 l7 sale-by-sale basis,thereby reducing the disputes associated w ith any particular

 18 billing descriptor. lfa m erchantorpaym entprocessorusesthistechnique,then w e

 19 say thatthe m erchantisusing dynam ic descriptors.M erchants and paym ent

 20 processorsm ay use dynam ic descriptorsto load balance salesacrossm ultiple

                              DECLARATION OF M A RTm ELLIOTT
                                        Page 6 of9
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 113 of
                                      115




  1 descriptors and m erchantaccountsand thereby m ay lessen the risk ofexceeding

  2   the .90% dispute threshold and avoid being identitied in the V DM P.

  3         l6. M oreover,m erchantsselling productsm ay structure the sales

  4   transaction so thatitassessesm ultiple chargesofgreatly differing am ounts against

  5   cardholders'accounts to increase the overallnum berofsalestransactions.In

  6 V isa's experience,m erchantsw ishing to structure salesin thism anneroften do so

  7 by charging consumersfor:(1)akiprimary product''ata relatively high amount
  8 (suchas$59.95ormore)and(2)oneormoresecondaryproducts(oftentermed
  9 kkupsells'')orshipping feesatamuch loweram ount(such as$2.95 and $7.95).
 10         17.    Thiscan have atleasttw o effects.First,the multiple chargesgreatly

 1l increase the denom inatorin V isa'sdispute ratio form ula described above.Second,

 l2 even ifcardholdersperceive thatallofthe m erchant'schargeswere unauthorized,

 13 in V isa'sexperience cardholdersare lesslikely to seek a dispute forthe m uch

 14 sm allerchargesbecause ofthetim e and effortittakes to do so.

 15         18. Forexam ple,a m erchantm ightstructure a transaction w ith a prim ary

 16 productat$59.95 and two upsellsat$2.95 and $7.95.If,asin Visa'sexperience

 17 often happens,the consum erorcard issuerseeks a dispute forthe higheramount

 18 and overlooksthe tw o sm alleram ounts,the Visa system w illshow thzee salesbut

 19 only one dispute forthatm erchant.This is true even ifthe issuerindependently

 20 refundsa cardholderforthe two sm allercharges.

                             DECLA RATION OF M ARTIN ELLIOTT
                                        Page 7 of9
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 114 of
                                      115




  1         19. Thus,by selling a prim ary productata high plice and one orm ore

 2    upsellsatm uch lowerprices,a m erchantcan greatly increase its totalnum berof

 3    salesw ithoutincreasing the num berofdisputes,thereby increasing the likelihood

 4    thatitm ay be able to keep itsdispute ratio below the .90% threshold.

  5         20. V isa is aware thatm erchantsalso occasionally attem ptto use prepaid

 6    cardsto processsm alltransactionsinvolving theirown products orservices.Such

  7   sm alltlpurchases''can increase the overallnum beroftransactionsthe m erchants

  8   have in a given m onth,thereby artificially low ering the dispute rates.

  9         21. V isa isalso aw are thatsom e m erchantsavoid detection by opening

 l0 new m erchantaccounts w ith acquirerbanksusing entirely differentcompany

 11 nam es.These m erchantsw illsetup new corporations orlim ited liability

 l2 com panies to actas Ctfronts''to obtain new m erchantaccounts to continue

 l3 processing the m erchant'ssales.

 14         22. ldentifying deceptive conductby m erchantstrying to avoid the

 l5 V DM P,and itspredecessors,is challenging,butVisa continuously reviews and

 l6 m onitorsproblem atic m erchantactivity and w orksw ith itsfinancialinstim tion

 l7 clients to try and identify such m erchants.

 18         23. Based on m y experience m anaging Visa'sdispute m onitoring

 19 program sfrom approxim ately October2008 through the present,m erchantsthat

 20 deliberately attem ptto evade the V DM P through the tacticsspecified above m ay

                             D ECLA RATION OF M ARTIN ELLIOTT
                                         Page 8 of9
Case 1:19-cv-25046-RNS Document 4-17 Entered on FLSD Docket 12/09/2019 Page 115 of
                                      115




 1    also be m erchantsthatplace unauthorized chargeson cardholders'creditcard

 2    statem ents,use false statem entsto selltheirproducts,or failto disclose clearly and

 3    conspicuously the term s and conditions ofan offer.

 4          24. Ideclareunderpenaltyofperjurythattheforegoingistrueand
 5    correct.

 6          ExecutedthisAW dayof Foke-b'
                                       rr ,2019.
 7

 8
                                                   M artin Elliott
 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

20

                             DECLARATION OF M A RTPQ ELLIOTT
                                       Pagc9of9
